     Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 1 of 145



 1 BARBARA J. PARKER, City Attorney, SBN 069722
   MARIA BEE, Chief Assistant City Attorney, SBN 167716
 2 DAVID A. PEREDA, Special Counsel, SBN 237982
   SELIA M. WARREN, Deputy City Attorney, SBN 233877
 3 One Frank H. Ogawa Plaza, 6th Floor
   Oakland, California 94612
 4 Telephone: (510) 238-6524
   Facsimile:     (510) 238-6500
 5 Email: swarren@oaklandcityattorney.org
   X04143/2785196
 6
   Attorneys for Defendant
 7 CITY OF OAKLAND

 8

 9                                UNITED STATES DISTRICT COURT
10         NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION
11

12
   ALI SALEEM BEY and JOHN MUHAMMAD                   Case No. 14-cv-01626-JSC
13 BEY,
                                                      DEFENDANT CITY OF OAKLAND’S
14                  Plaintiffs,                       REQUEST FOR JUDICIAL NOTICE IN
                                                      SUPPORT OF DEFENDANT CITY OF
15        v.                                          OAKLAND’S MOTION FOR SUMMARY
                                                      JUDGMENT
16
     CITY OF OAKLAND and DOES 1-100                   [FED. R. EVIDENCE 201]
17                Defendants.
                                                      Date:     July 25, 2019
18                                                    Time:     9:00 a.m.
                                                      Location: San Francisco Courthouse 450
19                                                    Golden Gate Ave. San Francisco, CA 94102
                                                      Courtroom:      F, 15th Floor
20
                                                      Judge: Honorable Jacqueline Scott Corley
21
                                                      Date Action Filed: April 19, 2014
22                                                    Trial Date: August 26, 2019
23

24

25

26

27

28


           DEFENDANT CITY OF OAKLAND’S REQUEST FOR JUDICIAL NOTICE – CASE NO. 14-cv-1626 JSC
      Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 2 of 145



 1          Pursuant to Rule 201(b) of the Federal Rules of Evidence, Defendant City of Oakland
 2 (“Defendant”) hereby respectfully requests that the Court take judicial notice of the following

 3 documents in support of Defendant’s Motion for Summary Judgment, copies of which are attached

 4 hereto and described herein as Exhibits A - D:

 5          1. Exhibit A: May 1, 2012 Order Requiring Plan Re: Occupy Oakland Internal Affairs
 6              Investigations, ECF Dkt. No. 691, United States District Court for the Northern District of
 7              California, Case No. 00-cv-04599-TEH (Allen v. City of Oakland, et al.);
 8          2. Exhibit B: June 8, 2012 City of Oakland Occupy Investigation Plan, ECF Dkt. No. 695-2,
 9              United States District Court for the Northern District of California, Case No. 00-cv-04599-
10              TEH (Allen v. City of Oakland, et al.);
11          3. Exhibit C: May 10, 2012 City of Oakland Response to “Order Requiring Plan Re: Occupy
12              Oakland Internal Affairs Investigations” [Master Case File No C00-4599-TEH], ECF Dkt.
13              No. 695-1, United States District Court for the Northern District of California, Case No. 00-
14              cv-04599-TEH (Allen v. City of Oakland, et al.);
15          4. Exhibit D: June 14, 2012 “Independent Investigation Occupy Oakland Response October
16              25, 2011,” bated stamped “BEY000131-BEY000251.”
17          Pursuant to Federal Rule of Evidence 201, the Court may judicially notice a fact that is (1)
18 generally known within the trial court’s territorial jurisdiction or (2) not subject to reasonable dispute

19 because it “can be accurately and readily determined from sources whose accuracy cannot reasonably

20 be questioned.” FED. R. EVID. 201(b)(1) -(2). Moreover, a Court “shall take judicial notice if requested

21 by a party and supplied with the necessary information.” FED. R. EVID. 201(d). “Judicially noticed facts

22 often consist of matters of public record….” Del Puerto Water Dist. v. U.S. Bureau of Reclamation,

23 271 F.Supp.2d 1224, 1232-33 (E.D. Cal. 2003) (citing cases with examples such as prior court

24 proceedings, administrative materials, city ordinances, official maps, and other court documents).

25          Exhibits A is a court orders in United States District Court for the Northern District of
26 California, Case No. 00-cv-04599-TEH (Allen v. City of Oakland, et al.). Exhibits B and C are

27 publically available court records in United States District Court for the Northern District of

28 California, Case No. 00-cv-04599-TEH (Allen v. City of Oakland, et al.) that were filed by the parties

                                                          1
              DEFENDANT CITY OF OAKLAND’S REQUEST FOR JUDICIAL NOTICE – CASE NO. 14-cv-1626 JSC
      Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 3 of 145



 1 in response to court orders. Exhibit D is a publicly available report prepared by an independent

 2 contractor for the City of Oakland.

 3          The Court “may take notice of proceedings in other courts, both within and without the federal
 4 judicial system, if those proceedings have a direct relation to matters at issue.” U.S. ex rel. Robinson

 5 Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992) (citing St. Louis

 6 Baptist Temple, Inc. v. FDIC, 605 F.2d 1169, 1172 (10th Cir. 1979)). Official acts and public records of

 7 state agencies are proper subjects for judicial notice. Tollis, Inc. v. Cty. of San Diego, 505 F.3d 935,

 8 938 (9th Cir. 2007) (taking judicial notice of municipal ordinance); Barron v. Reich, 13 F.3d 1370,

 9 1377 (9th Cir. 1994) (approving judicial notice of records and reports of administrative bodies);

10 Zephyr v. Saxon Mortgage Servs., Inc., 873 F. Supp. 2d 1223, 1226 (E.D. Cal. 2012) (taking

11 judicial notice of legislative history); W. All. Bank v. Nat'l Union Fire Ins. Co. of Pittsburgh, PA,

12 No. 15-CV-03429-PSG, 2016 WL 641648, at *2 (N.D. Cal. Feb. 18, 2016) (taking judicial notice

13 of documents from secretary of state website because, inter alia, they are public records of

14 government entities).

15          All of the exhibits are relevant to and have a direct relation to the matters at issue in
16 Defendant’s Motion for Summary Judgment. For the foregoing reasons, Defendant respectfully

17 requests that the Court grant the Request for Judicial Notice as to Exhibits A - D.

18
     Dated: June 20, 2019
19                                                 BARBARA J. PARKER, City Attorney
                                                   MARIA BEE, Chief Assistant City Attorney
20                                                 DAVID A. PEREDA, Special Counsel
                                                   SELIA M. WARREN, Deputy City Attorney
21
                                               By:__/s/______________________________________
22                                                Selia M. Warren
                                                  Attorneys for Defendant
23                                                CITY OF OAKLAND
24

25

26

27

28

                                                        2
             DEFENDANT CITY OF OAKLAND’S REQUEST FOR JUDICIAL NOTICE – CASE NO. 14-cv-1626 JSC
Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 4 of 145




  EXHIBIT A
                                                                               Case
                                                                                 Case3:00-cv-04599-TEH
                                                                                    3:14-cv-01626-JSC Document
                                                                                                       Document691
                                                                                                               175 Filed
                                                                                                                    Filed05/01/12
                                                                                                                         06/20/19 Page
                                                                                                                                   Page1
                                                                                                                                       5 of 145
                                                                                                                                            3



                                                                          1                         IN THE UNITED STATES DISTRICT COURT
                                                                          2                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          3
                                                                          4
                                                                          5    DELPHINE ALLEN, et al.,                          MASTER CASE FILE
                                                                                                                                NO. C00-4599 TEH
                                                                          6                           Plaintiffs,
                                                                                                                                ORDER REQUIRING PLAN RE:
                                                                          7                    v.                               OCCUPY OAKLAND INTERNAL
                                                                                                                                AFFAIRS INVESTIGATIONS
                                                                          8    CITY OF OAKLAND, et al.,
                                                                          9                           Defendants.
                                                                         10
United States District Court




                                                                         11          Based on the Monitor’s most recent quarterly report, filed on April 30, 2012, it is
                               For the Northern District of California




                                                                         12 apparent that Defendants will be unable to comply with the 180-day investigation deadline,
                                                                         13 mandated by both the Negotiated Settlement Agreement (“NSA”) and Department policy, as
                                                                         14 to many of the complaints that have been filed arising out of Occupy Oakland activities,
                                                                         15 including large-scale events on October 25 and November 2, 2011. Given the magnitude and
                                                                         16 scope of the investigations that had yet to be completed at the time of the Monitor’s review,
                                                                         17 it is also not clear whether Defendants will be able to complete all investigations in time for
                                                                         18 discipline, if any is found to be appropriate, to be imposed in compliance with California
                                                                         19 Government Code section 3304.
                                                                         20          This is far from the first time the Court has expressed concern with the manner in
                                                                         21 which Defendants have handled – or failed to handle, as the case has been – the investigation
                                                                         22 of complaints. Seven years ago, the Court was forced to order Defendants to address 775
                                                                         23 citizen contacts entered into the Internal Affairs Division (“IAD”) database that the former
                                                                         24 Independent Monitoring Team discovered had not been assigned IAD case numbers. Several
                                                                         25 months later, it came to light that Defendants had placed numerous complaints, including 26
                                                                         26 cases of allegations of Class I misconduct – the most serious level – in a so-called “tickler
                                                                         27 file,” a correspondence file where the complaints languished without investigation either as a
                                                                         28 result of incompetence or bad faith. At multiple status conferences since then, the Court has


                                                                                                                                                     BEY000128
                                                                               Case
                                                                                 Case3:00-cv-04599-TEH
                                                                                    3:14-cv-01626-JSC Document
                                                                                                       Document691
                                                                                                               175 Filed
                                                                                                                    Filed05/01/12
                                                                                                                         06/20/19 Page
                                                                                                                                   Page2
                                                                                                                                       6 of 145
                                                                                                                                            3



                                                                          1 underscored the importance of correcting the serious deficiencies in the operations of IAD –
                                                                          2 one of the linchpins of the NSA, as well as of any effective police department.
                                                                          3          It would be problematic enough if, as seems inevitable, Defendants’ compliance levels
                                                                          4 were to backslide as a result of their failure to address the Occupy Oakland complaints in a
                                                                          5 timely fashion. It would be an even greater injustice if the investigations were to reveal
                                                                          6 serious misconduct for which discipline is warranted but cannot be imposed because the
                                                                          7 investigations were delayed beyond the time frame allowed by California statute. Such
                                                                          8 failures would be further indication that, despite the changed leadership at the City of
                                                                          9 Oakland and its police department, Defendants might still lack the will, capacity, or both to
                                                                         10 complete the reforms to which they so long ago agreed.
United States District Court




                                                                         11          The Monitor has informed the Court that multiple City officials have themselves
                               For the Northern District of California




                                                                         12 expressed the view that the Department lacks capacity to complete all of the outstanding
                                                                         13 investigations without outside assistance. The Monitor has further informed the Court that
                                                                         14 the City originally intended to expand its contract with an outside consultant to conduct
                                                                         15 internal affairs investigations related to Occupy Oakland, but that this decision has been
                                                                         16 plagued by a series of delays. It appears that timely action on this extremely critical issue
                                                                         17 will not be taken without further intervention by this Court.
                                                                         18          Accordingly, with good cause appearing, IT IS HEREBY ORDERED that:
                                                                         19          1. On or before May 7, 2012, Defendants shall provide to the Monitor in writing a
                                                                         20 specific plan, including timelines, as to how they will address all outstanding internal affairs
                                                                         21 investigations stemming from Occupy Oakland activities prior to December 31, 2011, while
                                                                         22 maintaining compliance with the NSA and Department policy on all other internal
                                                                         23 investigations. If, as seems probable, the plan includes the engagement of any outside
                                                                         24 consultants, the names and qualifications of the proposed consultants must be fully identified
                                                                         25 in the plan for approval by the Monitor. The plan must provide for completion of all
                                                                         26 investigations within the time frame required for discipline by California Government Code
                                                                         27 section 3304. The plan shall also provide for completion of all investigations within the 180-
                                                                         28 day deadline required by the NSA and Department policy to the extent possible.

                                                                                                                             2
                                                                                                                                                     BEY000129
                                                                               Case
                                                                                 Case3:00-cv-04599-TEH
                                                                                    3:14-cv-01626-JSC Document
                                                                                                       Document691
                                                                                                               175 Filed
                                                                                                                    Filed05/01/12
                                                                                                                         06/20/19 Page
                                                                                                                                   Page3
                                                                                                                                       7 of 145
                                                                                                                                            3



                                                                          1 Unfortunately, the Court does not expect Defendants to meet this deadline in all cases
                                                                          2 because it has likely passed or is soon to pass for some of the earlier-filed complaints.
                                                                          3         2. Subject to the restrictions included in the NSA, Defendants shall make available all
                                                                          4 information requested by the Monitor so that he may make an informed decision on whether
                                                                          5 to approve the plan.
                                                                          6         3. Unless otherwise ordered, the plan shall be approved by the Monitor and shall be
                                                                          7 implemented no later than May 14, 2012.
                                                                          8         4. If the Monitor informs the Court that Defendants have failed to comply with either
                                                                          9 of the above deadlines or have failed to cooperate with the Monitor in his requests for
                                                                         10 information, the Court will consider appropriate sanctions, including the imposition of daily
United States District Court




                                                                         11 or weekly monetary sanctions, until compliance is achieved.
                               For the Northern District of California




                                                                         12
                                                                         13 IT IS SO ORDERED.
                                                                         14
                                                                         15 Dated: 05/01/12
                                                                                                                 THELTON E. HENDERSON, JUDGE
                                                                         16                                      UNITED STATES DISTRICT COURT
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28

                                                                                                                            3
                                                                                                                                                     BEY000130
Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 8 of 145




   EXHIBIT B
       Case 3:14-cv-01626-JSC
            3:00-cv-04599-TEH Document
                              Document 175
                                       695-2Filed
                                               Filed
                                                   06/20/19
                                                     06/08/12Page
                                                               Page
                                                                  9 of
                                                                    1 of
                                                                       145
                                                                         5




                            CITYOFOAKLAND

                               Occupy Investigation Plan

                                        June 8, 2012
This document is in response to the court order dated May 31, 2012 Re Officer-Involved
Shootings and Occupy Oakland Investigations [Master Case File No C00-4599 TEH], in which the
court required the City to submit a detailed plan of how it is conducting Occupy Oakland
Internal Affairs investigations. This document covers how the investigations are currently
assigned and the deadlines for each investigation. The City and the Department recognize the
importance of an effective complaint system and have taken many steps to ensure that each
complaint filed with the Department is properly investigated and that officers are held
accountable for policy violations.

Previously the Department was required to provide the Monitor a plan for how the Occupy
investigations would be assigned. That plan is attached as Exhibit A. After the approval of the
Monitor, the plan was implemented and continues forward. Pursuant to the City’s plan five
contractors have been retained to investigate Occupy complaints and additional city personnel
have been assigned to complete the investigations.

To ensure timely completion of investigations, the City has assigned supervisors to oversee the
investigations. The Internal Investigators are supervised by Acting Lieutenant John Lois and are
in the Internal Affairs Investigations Section. Lt. Lois reports to Acting Captain Danielle Outlaw.
The Internal Affairs Division is part of the Bureau of Risk Management that is commanded by
Deputy Chief Sean Whent. Deputy Chief Whent has scheduled a recurring weekly meeting with
each investigator so that he can personally monitor the progress of their investigations. Deputy
Chief Whent reports regularly to Chief Jordan on the progress of investigations.

Most of the investigations assigned to contractors relate to events occurring in October and
November of 2011. The contracts have internal deadlines for completion and are intended to
provide the Department minimally sufficient time for review and consideration. Sgt. G. Dutton
is assigned as the liaison for the outside contractors and will assist them by obtaining necessary
documents and scheduling interviews of officers as necessary.

The Department considers the current staffing to be sufficient to ensure the investigations that
have not already exceeded the 180 day requirement will meet that requirement. It is possible
that due to unforeseen circumstances, such as an officer’s unavailability, that some
investigations may exceed the 180 day requirement. Investigators have been directed to notify
Acting Lt. John Lois immediately if additional resources, (i.e. time, personnel, etc.) are needed
in order to complete each investigation in accordance with the established timelines. All


                                                                                                 1

                                                                                   BEY000106
        Case
        Case3:14-cv-01626-JSC
             3:00-cv-04599-TEH Document
                                Document175
                                         695-2
                                             Filed
                                                 Filed
                                                    06/20/19
                                                       06/08/12
                                                              Page
                                                                Page
                                                                   10 2
                                                                      ofof
                                                                         145
                                                                           5



 investigations will meet the 3304 deadline. Our goal is to complete more cases on time than
 the 85% required to meet compliance for Task 2.

 The Table below shows the individuals and firms assigned to investigate the Occupy
 investigations, the case numbers and the due dates for tracking compliance with OPD’s policy
 deadline of 180 days and the 1 year deadline required under the California Government Code
 Section3304. 1

 The following investigations have been assigned to outside investigators as follows:

Contractor               Case number(s)           180 day date              3304 date
Belcher and              11-1179                  2 May 12                  Tolling
Associates
                         11-1160                  28 Apr 12                 24 Oct 12
                         12-0220                  4 Aug 12                  26 Jan 13
                         12-0033                  7 Jul 12                  5 Jan 13
                         12-0051                  1 Jul 12                  28 Dec 12
Renne Holtzman           11-1135                  23 Apr 12                 Tolling
Sakai
                         12-0281                  15 Aug 12                 15 Feb 13
Michael Glenn            12-0162                  27 Jul 12                 26 Jan 13
Investigations
                         12-0165                  27 Jul 12                 26 Jan 13
                         12-0166                  27 Jul 12                 26 Jan 13
                         12-0167                  27 Jul 12                 26 Jan 13
                         12-0159                  27 Jul 12                 26 Jan 13
                         12-0226                  5 Aug 12                  26 Feb 13
                         12-0064                  11 Jul 12                 2 Jan 13
                         12-0138                  24 Jul 12                 24 Jan 13
Burke William            11-1173                  1 May 12                  1 Nov 12
Sorenson
                         11-1425                  23 Apr 12                 24 Oct 12
                         12-0493                  23 Apr 12                 23 Oct 12
                         11-1441                  23 Apr 12                 23 Oct 12
                         11-1440                  23 Apr 12                 23 Oct 12
                         11-1439                  23 Apr 12                 23 Oct 12
                         11-1438                  23 Apr 12                 23 Oct 12
                         11-1437                  9 Jul 12                  9 Jan 13
                         11-1435                  23 Apr 12                 23 Oct 12
                         11-1426                  23 Apr 12                 23 Oct 12

 1 Although not subject to or required by the court’s orders Defendants have included 2012 Occupy IA cases
 for the purpose of tracking and internal accountability.

                                                                                                             2

                                                                                           BEY000107
         Case
         Case3:14-cv-01626-JSC
              3:00-cv-04599-TEH Document
                                 Document175
                                          695-2
                                              Filed
                                                  Filed
                                                     06/20/19
                                                        06/08/12
                                                               Page
                                                                 Page
                                                                    11 3
                                                                       ofof
                                                                          145
                                                                            5



DR Associates         11-1127                22 Apr 12              23 Oct 12
                      11-1131                22 Apr 12              23 Oct 12
                      11-1416                9 Jun 12               10 Dec 12
                      11-1130                22 Apr 12              23 Oct 12

 The City has also assigned an attorney in the City Administrator’s Office to some investigations.
 Vicki Laden has the following cases assigned to her.

Investigator          Case number            180 Day date           3304 date
Vicki Laden           12-0168                27 Jul 12              Tolling
                      12-0039                7 Jul 12               5 Jan 13
                      12-0158                26 Jul 12              26 Jan 13
                      11-1304                29 May 12              1 Nov 12

 The Department also has assigned five additional investigators to Internal Affairs and has two
 regular Internal Affairs investigators all assigned to Occupy Investigations. Their cases are
 assigned as follows:

Investigator          Case number            180 Day date           3304 date
Sgt. H. Joshi         12-0191                30 Jul 12              26 Jan 13
                      12-0264                13 Aug 12              26 Jan 13
                      12-0156                30 Jul 12              26 Jan 13
                      12-0188                30 Jul 12              26 Jan 13
                      12-0302                19 Aug 12              19 Feb 13
                      12-0164                27 Jul 12              26 Jan 13
Sgt. W. Bacon         12-0178                27 Jul 12              26 Jan 13
                      12-0196                31 Jul 12              26 Jan 13
                      12-0150                26 Jul 12              26 Jan 13
                      12-0184                29 Jul 12              26 Jan 13
                      12-0229                6 Aug 12               26 Jan 13
Sgt. J. Doolittle     12-0222                28 Jul 12              26 Jan 13
                      12-0161                26 Jul 12              26 Jan 13
                      12-0182                29 Jul 12              26 Jan 13
                      12-0252                12 Aug 12              5 Jan 13
Sgt. S. Paich         12-0157                27 Jul 12              26 Jan 13
                      12-0155                26 Jul 12              26 Jan 13
                      12-0153                26 Jul 12              26 Jan 13
                      12-0163                27 Jul 12              26 Jan 13
Sgt. R. Supriano      12-0160                27 Jul 12              26 Jan 13
                      12-0154                26 Jul 12              26 Jan 13
                      11-1434                22 Apr 12              23 Oct 12
                      11-1140                22 Apr 12              23 Oct 12


                                                                                                3

                                                                                  BEY000108
        Case
        Case3:14-cv-01626-JSC
             3:00-cv-04599-TEH Document
                                Document175
                                         695-2
                                             Filed
                                                 Filed
                                                    06/20/19
                                                       06/08/12
                                                              Page
                                                                Page
                                                                   12 4
                                                                      ofof
                                                                         145
                                                                           5



                      12-0079                9 Jul 12               2 Jan 13
Sgt. W. Bardsley      11-1245                13 May 12              13 Nov 12
                      12-0002                30 Jun 12              29 Dec 12
                      12-0038                5 Jul 12               5 Jan 13
                      12-0202                1 Aug 12               1 Feb 13
                      12-0180                28 Jul 12              28 Jan 13
Sgt. G. Dutton        11-1193                6 May 12               Tolling

 The court’s order of May 31, 2012 requires that we identify specific actions that specific
 individuals must take by certain deadlines in connection with investigations of Occupy incidents
 that occurred prior to December 31, 2011. The following individuals are responsible for meeting
 the following investigative deadlines.

 Internal Timelines and Persons Responsible

    1. Investigative Level

 The above-listed cases will be completed by no later than 45 days prior to the corresponding
 3304 deadlines. The cases will be investigated to completion and include recommended
 findings – sustained, not sustained, exonerated, unfounded, or administratively closed.

    2. First Level of Review

 The completed investigations will then follow a review process that includes:

 Within five (5) calendar days of receiving the investigation, Acting Lieutenant John Lois will be
 responsible for reviewing the investigation and taking the following actions, as appropriate:

    •   Return the investigation to the investigator for additional work or
    •   Approve the investigation and forward to Acting Captain Danielle Outlaw for review.

    3. Second Level of Review

 Within five (5) calendar days of receiving the investigation, Acting Captain Outlaw will be
 responsible for reviewing the investigation and taking the following actions, as appropriate:

    •   Return the investigation to the investigator, via Acting Lieutenant Lois, for additional
        work, or
    •   Approve the investigation and forward to Deputy Chief Sean Whent for review.

    4. Third Level of Review and Approval of Findings




                                                                                                4

                                                                                  BEY000109
       Case
       Case3:14-cv-01626-JSC
            3:00-cv-04599-TEH Document
                               Document175
                                        695-2
                                            Filed
                                                Filed
                                                   06/20/19
                                                      06/08/12
                                                             Page
                                                               Page
                                                                  13 5
                                                                     ofof
                                                                        145
                                                                          5



Within five (5) calendar days of receiving the investigation, Deputy Chief Whent will be
responsible for reviewing the investigation and taking the following actions, as appropriate:

   •   Return the investigation to the investigator, via Acting Captain Outlaw, for additional
       work, if necessary
   •   Approve investigations resulting in Unfounded, Not Sustained or Exonerated finding
   •   Forward investigations resulting in Sustained Findings to Chief Howard Jordan for
       approval.

   5. Chief’s Review and Approval of Findings

Within five (5) calendar days of a completed review, each investigation, along with proposed
findings, will be presented to Chief Howard Jordan. Chief Jordan or his designee is responsible
for approving all Sustained findings.

Ultimately, City Administrator Deanna Santana is responsible for ensuring these investigations,
and any corresponding disciplinary actions, are completed according to required standards for
quality and timeliness

The Court’s January 24, 2012 order requires that the Chief of Police consult with the Monitor on
Level 1 Misconduct cases and the Chief will comply with the order and follow the protocol
provided. Under the City Charter Section 503 -Powers of Appointment and Removal, the City
Administrator is authorized and delegates the authority to discipline to the Chief of Police. To
ensure that the City Administrator has the opportunity to exercise her authority and attendant
responsibilities, the Chief of Police will ensure that the City Administrator is briefed on all Level
1 Misconduct cases and all other cases that involve allegations of serious misconduct, or as
directed by the City Administrator. The Chief of Police will ensure that the required briefings
and consultations with the Monitor and the City Administrator occur with sufficient time to
ensure their meaningful participation.




                                                                                                   5

                                                                                    BEY000110
Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 14 of 145




   EXHIBIT C
        Case
        Case3:14-cv-01626-JSC
             3:00-cv-04599-TEH Document
                                Document175
                                         695-1
                                             Filed
                                                 Filed
                                                    06/20/19
                                                       06/08/12
                                                              Page
                                                                Page
                                                                   15 1
                                                                      ofof
                                                                         145
                                                                           9




                           CITY OF OAKLAND
                                        Memorandum

TO:            Police Performance Solutions
ATTN:          Chief R. Warshaw
FROM:          City Administrator D. Santana and Police Chief H. Jordan
DATE:          10 May 12

RE:                 RESPONSE TO “ORDER REQUIRING PLAN RE: OCCUPY
               OAKLAND INTERNAL AFFAIRS INVESTIGATION”
               [MASTER CASE FILE NO C00-4599 THE]

INTRODUCTION

On May 1, 2012, the Court issued an Order Requiring Plan Re: Occupy Oakland Internal Affairs
Investigations. This Order requires that the City submit an Investigation Plan to the Monitor by
May 7, 2012, addressing how the City will resolve all outstanding internal affairs investigations
stemming from Occupy Oakland activities prior to December 31, 2011, while maintaining
compliance with the NSA and Department policy on all other internal affairs (IA) investigations,
including Occupy Oakland complaints received after January 1, 2012.

There were five Occupy protest activities prior to December 31, 2011 which generated hundreds
of complaints. Most of these complaints resulted from the Occupy Oakland events of October 25
and November 2, 2011. The great majority of these complaints were resolved administratively
within the time limits set by the NSA. Approximately 38 individual IA complaints concerning
protests in 2011 remain open as of today. There are also approximately 23 separate IA
complaints still open concerning Occupy Oakland protests which occurred after January 1, 2012.
All of these 2012 Occupy IA investigations are being conducted by Internal Affairs investigators.
Because the department does not have the internal capacity to timely complete all outstanding
2011 IA Occupy Oakland complaints, the City Administrator and Chief of Police have developed
the following Plan to timely complete all of these pending 2011 IA complaints, as well as all
other internal investigations, consistent with the NSA, Department Policy, and California Law.

BACKGROUND AND THE DECISION TO RETAIN OUTSIDE CONSULTANTS

The events of 25 Oct 11 generated more complaints from citizens than any other single event in
the Oakland Police Department’s (OPD) history. Complaints came not just from involved
protestors and activists but from people around the world that watched the police response on
television. The volume of complaints forced Internal Affairs to modify existing intake protocol to
accommodate them all. It was also apparent that some of the police use of force response to
disperse protesters resulted in significant injury to several persons. Additionally, video evidence
showed what appeared to be potentially unreasonable uses of force by law enforcement personnel.
Chief Jordan has pledged that all allegations of misconduct by OPD personnel would be fully
investigated and that he would hold accountable any and all of those officers that acted
inappropriately.



                                                                                   BEY000097
         Case
         Case3:14-cv-01626-JSC
              3:00-cv-04599-TEH Document
                                 Document175
                                          695-1
                                              Filed
                                                  Filed
                                                     06/20/19
                                                        06/08/12
                                                               Page
                                                                 Page
                                                                    16 2
                                                                       ofof
                                                                          145
                                                                            9

CHIEF WARSHAW
RE: Response to “Order Requiring Plan re: Occupy Oakland Internal Affairs Investigation”
May 7, 2012



In developing our work plan, we have considered that the current staffing in IA Division (IAD) is
unable to accommodate the significant increase in complaints caused by the 2011 Occupy
Oakland events given their existing caseload, hundreds of hours of video to be reviewed, and
serious and complicated nature of the force allegations which occurred during major urban
protests. These complaints take significantly more time to investigate. There was also a possible
conflict of interest because many of the IAD investigators had been deployed to Occupy
demonstrations and could have been subjects or witnesses to the complaints being received. For
these reasons and, in the interest of transparency and fairness, we decided t it would be more
productive to have an independent investigator look into the remaining 2011 Occupy Oakland
allegations of misconduct. To that end, the Department began exploring options to contract out
many of those pending 2011 investigations. We also had to review what internal administrative,
procedural, and legal procurement rules applied to ensure full compliance with the City's
procurement process. This internal review of the applicable procurement rules and regulations
has been completed.

In early November 2011, the Department contacted several possible contractors to review the
police response to Occupy Oakland. The City entered into a contract with the Frazier Group to
look at many issues surrounding the Department’s overall response to the protest to assess what
worked and areas that we can improve. At the same time, Internal Affairs began to triage
complaints and determine which ones needed to be investigated and which ones could be closed
by the administrative closure process.

Recognizing that a contract was also needed for the large number of individual Internal Affairs
cases, the City Administrator exercised her administrative authority to put a contract in place for
the individual cases, as well as to have the Frazier Group provide some training to OPD
commanders and supervisors based on the lessons learned in their broad review. It was the City’s
intent to get the IA investigations started with a smaller contract that the City Administrator could
approve and amend the existing contract by increasing the scope of services, extending the time
of performance, and increasing compensation commensurate with the needed deliverables. This
approach required City Council approval which we sought in April as the most expedient
procurement strategy to ensure that a contract was in place in a timely manner to complete the
2011 IA complaints. During this contracting process, the Department worked with the Frazier
Group to identify 20 IAD cases from 25 Oct or 2 Nov 11 that the Frazier Group would
investigate. The Frazier Group subsequently asked that those cases be broken down into 38 cases
because some of the original 20 cases contained multiple complainants. The majority of the 38
cases now contain a single complainant. As the City prepared to go to City Council in late April
to request the additional funds the City learned that the Frazier Group was not qualified under
Business and Professions Code Section 7520 et seq., to investigate Internal Affairs cases because
Tom Frazier himself is neither a lawyer nor a licensed private investigator. It should be made
clear that the Frazier Group’s proposed sub-contractor was properly licensed to complete the
work; however, the lack of Mr. Frazier’s proper qualifications required that the City seek a new
solution to comply with existing law.

We still believe there is benefit to an independent investigation of some of these high profile
cases because the staffing issues outlined above are still very critical in the Department. We also

                                                                                                   2
                                                                                           BEY000098
         Case
         Case3:14-cv-01626-JSC
              3:00-cv-04599-TEH Document
                                 Document175
                                          695-1
                                              Filed
                                                  Filed
                                                     06/20/19
                                                        06/08/12
                                                               Page
                                                                 Page
                                                                    17 3
                                                                       ofof
                                                                          145
                                                                            9

CHIEF WARSHAW
RE: Response to “Order Requiring Plan re: Occupy Oakland Internal Affairs Investigation”
May 7, 2012



believe another solution to the staffing issue is for us to temporarily assign additional sergeants to
IA. This re-assignment of sergeants may impact span of control. However, while there are many
competing requests for Sergeants, none is more critical than these administrative IA
investigations. Chief Jordan understands the Court’s concern about the Department’s history
regarding the competency of internal investigations; however, as shown in the 9th Quarterly
Report, nearly every IAD related task was in compliance and most IAD tasks have remained
compliant for some time now. The Department's progress to date must not be compromised
because of the extraordinary Occupy Oakland events. We believe our efforts demonstrate that we
recognize the supreme importance of completing these IA investigations and thus have taken
major administrative actions on short notice to address this matter.

We assumed, and had prepared accordingly, that we would have an outside investigator under
contract by this time to complete the 2011 Occupy complaints. Because of the problems we
discovered hiring the Frazier Group this has not occurred. Given the staffing and other issues
discussed above we still conclude the most efficient way to complete the 2011 OO complaints is
to retain outside contractors to finish the investigations begun by OPD.

As for those 2012 Occupy Oakland complaints, those cases are presently being investigated, by
additional Occupy investigators that have already been loaned to Internal Affairs to handle the
influx of caseload. Many of them are on pace to be completed within the 180 day limit. Chief
Jordan plans to authorize the use of overtime to supplement the investigative time devoted to
these investigations so that all investigations will be completed on time.

WORK COMPLETED

The Department has already closed approximately ten Occupy investigations, compassing
hundreds of complainants, from October and November 2011. Those investigations that found
misconduct have resulted in discipline being imposed upon Department members by Chief
Jordan. Additionally, contrary to media reports, for many of the key investigations, interviews
have already been completed and critical evidence obtained. It is simply not true that the
Department has done no investigative work on all of these complaints.

In fact, the Department has for the last several months had several members assigned on a full
time basis reviewing all PDRD video captured by OPD during the operations. This team has also
scoured the internet and retrieved a great deal of video footage. They have carefully logged all of
this video captured so that investigators can quickly locate the video relevant to their particular
investigation without having to watch hundreds of hours of video. This process will save both
internal and outside investigators a significant amount of time in the investigative process.

INVESTIGATIVE PLAN

The City has developed a comprehensive, multiple-prong investigative plan to ensure that all
investigations are completed within the one year statutory requirement and to provide the
Department with a variety of resources options to act expeditiously to complete these
investigations. This plan also puts in place a structural solution for the long-term, e.g., as-needed

                                                                                                    3
                                                                                           BEY000099
         Case
         Case3:14-cv-01626-JSC
              3:00-cv-04599-TEH Document
                                 Document175
                                          695-1
                                              Filed
                                                  Filed
                                                     06/20/19
                                                        06/08/12
                                                               Page
                                                                 Page
                                                                    18 4
                                                                       ofof
                                                                          145
                                                                            9

CHIEF WARSHAW
RE: Response to “Order Requiring Plan re: Occupy Oakland Internal Affairs Investigation”
May 7, 2012



contracts, so that the Department can permanently have immediate access to independent
investigators or law firms to complete IAD investigations should there ever be such a need. This
is key moving forward and in direct response to the expressed history of events relative to IA
investigations referenced in the Order. Additionally, the investigations from later Occupy events,
primarily in January 2012, will meet the required 180 day timeline. There are up to four elements
to this plan.

1. Outside Investigators & Law Firms

            ·    The City will solicit, and retain by contract, outside investigators and/or law firms
                 to perform and complete some of the most high profile and complex investigations.
                 The consultant’s qualifications will be compliant with the law: Investigators will
                 be licensed and experienced in investigation police misconduct cases and/or hold
                 the requisite legal qualifications.
            ·    The City’s contract procurement process requires a competitive solicitation process
                 for vendors to submit a proposal to the City’s Request for
                 Proposals/Qualifications. This process is being expedited within the limits of the
                 law; the RFP/Q was issued on May 3, 2012 and responses will be due on May 11,
                 2012. This should allow the City to select qualified consultants, private
                 investigators, or law firms for the Occupy complaints by the middle of the month.
                 At that point we can quickly complete the contract process and have these
                 investigators working on cases before the end of the month. This leaves a little
                 over four months for those investigations to be completed.
            ·    As already noted, this approach will result in a structural solution, e.g., as-needed
                 contracts, so that the Department can permanently have immediate access to
                 independent investigators or law firms to complete IAD investigations should there
                 ever be such need. When sufficient qualified proposers respond to the RFP, the
                 City Administrator will issue multiple contracts to qualified proposers so that the
                 Department can potentially increase its cadre of contract private investigators or
                 law firms to do IAD work, as needed. This will allow the Department to get
                 existing investigations done faster and will be a resource if another proliferation of
                 investigations should occur.
            ·    While the RFP process is entirely open to any vendor that chooses to propose a
                 response, the City has reached out to a select group of possible investigators and
                 law firms that it knows are readily qualified to complete this work, specifically as
                 follows:

                      i. Belcher and Associates- Belcher and Associates is the firm that the Frazier
                         Group was going to retain for these investigations and are already familiar
                         with the main cases. They have experience investigating administrative
                         investigations, including ones alleging excessive force.
                     ii. Michael Glenn Investigations- Michael Glenn Investigations consists of a
                         former OPD command officer that, until recently, worked as an annuitant
                         for OPD doing Occupy investigations. However, the Department was
                         forced to lay him off as an employee due to a clarification in state law
                                                                                                     4
                                                                                           BEY000100
         Case
         Case3:14-cv-01626-JSC
              3:00-cv-04599-TEH Document
                                 Document175
                                          695-1
                                              Filed
                                                  Filed
                                                     06/20/19
                                                        06/08/12
                                                               Page
                                                                 Page
                                                                    19 5
                                                                       ofof
                                                                          145
                                                                            9

CHIEF WARSHAW
RE: Response to “Order Requiring Plan re: Occupy Oakland Internal Affairs Investigation”
May 7, 2012



                           regarding the hiring of retired employees.
                    iii.   Merrick Bobb - Merrick Bobb is the president of the Police Assessment
                           Resource Center and has done several complex investigations for the
                           Oakland Police Department before.
                    iv.    Michael Gennaco- Michael Gennaco is an attorney and member of the
                           Office of Independent Review, which does auditing for the Los Angeles
                           County Sheriff’s Office. The OPD has contracted with Michael Gennaco in
                           the past as well.
                     v.    Renee Sloan Holtzman Sakai, Public Law Group, LLP-- This firm is
                           skilled in handling all aspects of labor relations and employment dispute
                           resolutions and, particularly, specializes in conducting effective workplace
                           investigations as one of its key practice areas. The Firm is able to provide
                           employers with a thorough, independent, and objective investigation using
                           the experience and expertise of their attorneys together with in-house,
                           licensed private investigators. This Firm is often called to investigate
                           especially sensitive issues such as complaints involving elected officials,
                           public safety personnel or matters headed toward litigation. The Firm's
                           attorneys and in-house investigators are highly skilled in all facets of
                           conducting investigations. In addition, a partner of this Firm, authored a
                           manual titled Conducting Effective Personnel Investigations, which serves
                           as an investigations guide to public sector employers.
                    vi.    Nossaman, LLP--Nossaman is a mid-sized law firm working from seven
                           U.S. offices. The Firm has been an industry leader in California for more
                           than six decades. Nossaman touts itself as helping to solve many of the
                           complex challenges public agencies in California face today. Nossaman's
                           Employment Practice Group provides support to employers regarding their
                           employment-related needs. Nossaman Employment Practice Group lists
                           investigations as one of their Key Areas of Focus. Nossaman's Employment
                           Practice Group has experience representing employers throughout
                           California. Nossaman offers investigation and assessment services.
                   vii.    Hanson Bridgett, LLP--Hanson Bridgett is a law firm with more than 150
                           attorneys in offices in San Francisco, Sacramento, the North Bay, Silicon
                           Valley, and the East Bay. Serving clients since 1958, its diverse client list
                           includes many governmental entities, regional businesses, and individuals.
                           It has one of the leading labor and employment law practices in Northern
                           and Central California with a reputation for strategic thinking and problem
                           solving. The Firm represents prominent national clients and serves many of
                           the major employers in the Bay Area. In addition to businesses in the
                           private sector, it also serves numerous public-sector clients and nonprofit
                           organizations. Hanson Bridgett, LLP provides a comprehensive range of
                           employment law services to its clients and has performed investigative
                           work for the City of Oakland.
                  viii.    Meyers Nave, A Professional Law Corporation--Meyers Nave is on the
                           forefront of numerous emerging legal matters facing local governments
                           in California. This Firm has over 80 attorneys in six offices statewide, and

                                                                                                      5
                                                                                           BEY000101
         Case
         Case3:14-cv-01626-JSC
              3:00-cv-04599-TEH Document
                                 Document175
                                          695-1
                                              Filed
                                                  Filed
                                                     06/20/19
                                                        06/08/12
                                                               Page
                                                                 Page
                                                                    20 6
                                                                       ofof
                                                                          145
                                                                            9

CHIEF WARSHAW
RE: Response to “Order Requiring Plan re: Occupy Oakland Internal Affairs Investigation”
May 7, 2012



                        its attorneys advise and manage a wide-range of critical issues impacting
                        public agencies. Its Workplace Investigations Team conducts professional,
                        independent investigations to minimize the damaging effects of unresolved
                        allegations. Its attorney investigators have exceptional experience in labor
                        and employment law.
                    ix. Burke, Williams and Sorensen--For more than eighty years, Burke,
                        Williams & Sorensen, LLP has served the public agencies and private
                        business entities of California. Throughout its growth over the years,
                        Burke has retained its roots in real estate and business law and litigation,
                        and as one of the preeminent firms in the fields of labor and employment
                        law.
                     x. Mr. David Reubin--David Reuben and DR Associates (DRA) conduct
                        personnel investigations for Police Departments.          Mr. Reuben has
                        specialized in personnel investigations for government agencies for over 20
                        years. He is currently investigating personnel matters for virtually every
                        department within the City of Oakland. These investigations are run
                        through the City Attorney’s Office, giving Mr. Reuben expertise regarding
                        the legal ramifications of personnel decisions. Mr. Reuben has conducted
                        Internal Affairs investigation for other police departments in Northern
                        California.       Accordingly, he is experienced with I.A. type
                        interviews/investigations.     When he formed the Oakland Citizen’s
                        Complaint Board in the early 1980’s, Mr. Reuben worked hand-in-hand
                        with OPD, OPOA, and the community. DR Associates has investigated the
                        following types of cases:

                         §   Excessive Force                                          §    Conflict of Interest
                         §   Sexual Harassment                                        §    Financial Malfeasance
                         §   Official Corruption                                      §    Racial Discrimination
                         §   Wrongful Termination                                     §    Procedural Issues

                         Other clients have included the following agencies: City of Berkeley, City
                         of Stockton, California Department of Justice, Chico Police Department,
                         San Francisco City Attorney, Modesto Police Department, Alameda
                         County Counsel, City College of San Francisco, and the U.S. Attorney’s
                         Office on behalf of various public safety agencies.


            ·    Successful proposers (investigators or law firms) will be assisted by a full time
                 IAD investigator, Sgt. Gregg Dutton. This investigator will help with all of the
                 scheduling of interviews and other assistance as needed to quicken the pace of the
                 investigations.
            ·    The Department has already selected the cases that it intends to assign to outside
                 investigators. If additional contractors are identified it may be possible to assign
                 additional investigations to them. The following is the list of cases the Department
                 intends to assign to the outside investigators:

                                                                                                              6
                                                                                              BEY000102
         Case
         Case3:14-cv-01626-JSC
              3:00-cv-04599-TEH Document
                                 Document175
                                          695-1
                                              Filed
                                                  Filed
                                                     06/20/19
                                                        06/08/12
                                                               Page
                                                                 Page
                                                                    21 7
                                                                       ofof
                                                                          145
                                                                            9

CHIEF WARSHAW
RE: Response to “Order Requiring Plan re: Occupy Oakland Internal Affairs Investigation”
May 7, 2012




 Case #           Complainant                Synopsis
 11-1135          Scott Olsen                The complainant was shot in the head with a beanbag round and then
                                             a chemical munition was thrown into a group of people attempting to
                                             render aid to him. All of the tango team members have been
                                             interviewed and extensive video analysis has already been completed.
                                             It is likely that interviews of additional officers, as well as a re-
                                             interview of the subject will need to be completed.
 11-1160          Sgt. D. Carman             Complainant alleges command did not take proper action to support
                                             him and his officers. This will involve a couple of interviews of
                                             commanders that were in charge at the time a squad was surrounded
                                             and attacked by a crowd.
 11-1173          ACLU and individuals       Complainants allege crowd control policy not followed with respect to
                                             munitions and chemical agents and the providing of medical care.
                                             This investigation will require interviews of several OPD members
                                             involved in crowd control efforts on 25 Oct 11.
 12-0281          OPD                        It is alleged an OPD investigator compromised the Scott Olson
                                             criminal investigation. This will require interviews of several
                                             members of CID and Tango Teams but will not require any extensive
                                             analysis of video or other evidence.
 11-1179          Kayvan Sabeghi             Complainant alleges he is the victim of excessive force. Incident was
                                             captured on video. Interviews have been done on this case. It is
                                             possible a couple of interviews will need to be completed but this
                                             investigation is nearly complete.

These five investigations represent 14 of the 38 investigations initially intended to be assigned to
the Frazier Group. Because some of these are very large investigations, they will take the most
time and effort and be the most expensive to contract out. The contracts will contain timelines to
ensure that legal time requirements are met.

2.      Internal Affairs Investigators (Contingency Plan)

            ·    The Department may also consider increasing capacity for the Occupy
                 Investigations team by assigning up to five more investigators on a short term loan
                 to the Internal Affairs Division. The five investigators would be Sergeants Erin
                 Mausz, Jack Doolittle, Scott Wong, Steve Paich, and Robert Supriano. Three of
                 the sergeants have experience working in Internal Affairs and all of them have
                 experience doing administrative investigations. These investigators can be in place
                 on 20 May 12, if insufficient proposals are submitted to the RFP process. This
                 delay would be due to the 14 day minimum notice that needs to be provided to
                 involuntarily loan a member to another Department function.
            ·    If needed, these five investigators will supplement the three investigators already
                 working full time on Occupy complaints. Two of those investigators were added to
                 Internal Affairs in recent months due to the proliferation of complaints resulting
                 from the January 28, 2012 Occupy action.
            ·    If needed, the five additional investigators will be assigned the twenty four cases
                                                                                                               7
                                                                                              BEY000103
         Case
         Case3:14-cv-01626-JSC
              3:00-cv-04599-TEH Document
                                 Document175
                                          695-1
                                              Filed
                                                  Filed
                                                     06/20/19
                                                        06/08/12
                                                               Page
                                                                 Page
                                                                    22 8
                                                                       ofof
                                                                          145
                                                                            9

CHIEF WARSHAW
RE: Response to “Order Requiring Plan re: Occupy Oakland Internal Affairs Investigation”
May 7, 2012



                 that were initially intended to be assigned to the Frazier Group. If there are
                 insufficient contractual resources, then up to five additional Department
                 investigators would absorb the work not able to be completed by hiring outside
                 investigators or a law firm. This approach offers a contingency plan and ensures
                 that the cases are completed by the one year statutory requirement.
            ·    NOTE: The assignment of these five sergeants will likely delay compliance with
                 Task 20.2 of the NSA regarding consistency of supervision. However, an effective
                 IAD process is at the very core of what prompted the Negotiated Settlement
                 Agreement in the first place and I believe this is a higher priority. This is not a
                 preferable solution, but a Contingency Plan must be put in place in the event that
                 the preferred options do not offer sufficient resources. If the City needs to
                 implement this Contingency Plan, we will work very closely with Chief Warshaw
                 to seek guidance in implementing this approach. However, our preferred and
                 primary solution is to obtain contractual services and deploy other in-house
                 resources from throughout the City organization.

    3. Equal Opportunity Program Division
          · The City maintains an Equal Opportunity Program Division (EOPD) to support, as
             one of its primary duties, workplace investigations City-wide. The City
             Administrator will add capacity to the Department by temporarily assigning one
             staff member, who is qualified to perform this work because she is a licensed
             attorney, to assist with completing these investigations. The City will ensure that
             the staff member’s work is performed strictly with respect in her capacity of an
             EOPD staff member and that it not conflict with any legal advice that only the City
             Attorney’s Office can provide.
          · Vicki Laden is an attorney temporarily assigned to the City Administrator’s Office
             and conducts personnel investigations already. She has handled many labor related
             cases and arbitrations. She has provided a tremendous amount of assistance to
             Internal Affairs staff for years and is both familiar with IAD work and qualified to
             do these investigations. She has already been assigned four investigations,
             primarily from incidents in January of 2012. It is believed she will be able to
             complete these cases prior to the 180 day requirement in late July 2012.
          · Additionally, the City has entered into a contract with Renee Sloan Holtzman
             Sakai, Public Law Group, LLP to back-fill for traditional EOPD capacity needs
             while recruitment of existing vacancies occurs. This existing contract offers yet
             additional capacity to obtain investigative services needed to respond to the
             Order—in addition to the RFP solicitation that the City directly solicits for the
             Department-specific investigations. At the time that this report is drafted, the City
             is exploring up to two individuals that may avail themselves to support this
             specific task.

    4. Overtime
          · In order to ensure that the October and November cases meet the one year
             statutory requirements and the January and later cases meet the 180 day deadline,
             Chief Jordan intends to authorize the use of overtime for the investigators. This
                                                                                                   8
                                                                                           BEY000104
         Case
         Case3:14-cv-01626-JSC
              3:00-cv-04599-TEH Document
                                 Document175
                                          695-1
                                              Filed
                                                  Filed
                                                     06/20/19
                                                        06/08/12
                                                               Page
                                                                 Page
                                                                    23 9
                                                                       ofof
                                                                          145
                                                                            9

CHIEF WARSHAW
RE: Response to “Order Requiring Plan re: Occupy Oakland Internal Affairs Investigation”
May 7, 2012



                 overtime use will be well managed but approved as necessary to meet critical
                 deadlines. The City Administrator agrees with this increase expenditure and is
                 committed to providing funds to support this solution.

CONCLUSION

The Court issued an Order Requiring a Plan Re: Occupy Oakland Internal Affairs Investigations
that requires that the City submit an Investigation Plan to the Monitor for approval by May 7,
2012, addressing how the City will resolve all outstanding internal affairs investigations
stemming from Occupy Oakland activities prior to December 31, 2011, while maintaining
compliance with the NSA and Department policy on all other internal investigations. The City has
developed a multi-prong solution to resolve the lack of internal capacity to effectively complete
the investigations resulting from Occupy Oakland complaints. We believe that the City can
proceed with the submitted plan and sufficiently provide the capacity needed to complete these
investigations. In the event that they are not sufficient, a Contingency Plan is also provided to
safeguard against further delay or disruption. We look forward to discussing with you this
proposal and implementing it on or before the required May 14, 2012 date, as required in the
Order.


Respectfully Submitted,


       /s/                                                         /s/
Deanna J. Santana                                          Howard A. Jordan
City Administrator                                         Chief of Police




                                                                                                   9
                                                                                           BEY000105
Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 24 of 145




   EXHIBIT D
     Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 25 of 145




                  Independent Investigation
                 Occupy Oakland Response
                         October 25, 2011




Prepared by Frazier Group, LLC
June 14, 2012


                                    1

                                                               BEY000131
     Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 26 of 145




              TABLE OF CONTENTS

INTRODUCTION………………………………………………..………. 5

EXECUTIVE SUMMARY…………………………………………….9
CHRONOLOGY OF EVENTS
1.   The Occupy Movement Comes to Oakland………………………….20
2.   The Decision to Remove the Tents……………………………………21
3.   Summary of Events – October 25, 2011………………………………22


FINDINGS AND RECOMMENDATIONS

     A. Policies…………………………………………………………………28
          Findings
          Recommendations

     B. Planning……………………………………………………………..…29
           Findings
           Recommendations

     C. Command and Control………………………………………………32
          Findings
          Recommendations

     D. Liaison……………………………………………………………….…34
           Findings
           Recommendations

     E. Crowd Control…………………………………………………………34
          Findings
          Recommendations




                                    2

                                                               BEY000132
  Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 27 of 145



   F. Tactics, Chemical Agents and Less-Lethal Munitions……..…35
        Findings
        Recommendations

   G. Mutual Aid…………………………………………………………..…39
        Findings
        Recommendations

   H. Use of Force and Reporting……………………………………..…42
        Findings
        Recommendations

   I. Arrests…………………………………………………………...…….50
         Findings
         Recommendations

   J. Investigations (General)…………………………………………….52
         Findings
         Recommendations

   K. Investigations (Criminal)……………………………………………52
         Findings
         Recommendations

   L. Investigations (Internal Affairs/Administrative)…………………62
         Findings
         Recommendations

   M. Media and Public Image………………………………………..……76
        Findings
        Recommendations

   N. Training…………………………………………………………..…….77
         Findings
         Recommendations


CONCLUDING THOUGHTS………………………………….…80


                                  3

                                                            BEY000133
   Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 28 of 145




APPENDICIES
 Appendix 1 – Statement of Work…………………………………………………84

 Appendix 2 – Materials and Information Requested by Frazier Group
              For this Investigation……………………………………...………88

 Appendix 3 – List of Meetings and Interviews Conducted………………..…99

 Appendix 4 – Law Enforcement Organization Patches of those organizations
              involved in Occupy Oakland events on 10/25/11.
              NOTE: These images provided as an identification aid for
              readers who may also view video of the events………….…104

 Appendix 5 – Oakland PD Comparative Data…………………………………112

 Appendix 6 - Frazier Group Investigative Team Members:
              Biographical Information…………………………………...……114




                                    4

                                                               BEY000134
       Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 29 of 145




                            INTRODUCTION
The Occupy movement has been described as an international protest movement
directed toward social and economic inequality. The first Occupy protest was Occupy
Wall Street in New York City's Zuccotti Park, which began on September 17, 2011. By
October 9, Occupy protests had taken place or were ongoing in over 95 cities across 82
countries, and over 600 communities in the United States. "The 99%" is a political
slogan used by protesters of the Occupy movement that was originally developed in late
August 2011. It refers to the concentration of wealth among the top 1% of income
earners compared to the other 99 percent. The top 1 percent of income earners nearly
tripled their after-tax income over the last thirty years according to a Congressional
Budget Office (CBO) report.

According to an Occupy - affiliated website, the movement promotes “methods,
techniques and knowledge about peaceful occupation of public spaces while developing
sustainable ways of living based on participatory democracy.” The Occupy movement
is widely understood to be leaderless, with Occupations organized using a “non-binding
consensus based collective decision making” known as a ‘General Assembly.’


On October 10, 2011, a group identifying itself as Occupy Oakland set up an
encampment in front of Oakland City Hall in Frank Ogawa Plaza Park (FOP Park). The
group erected approximately 147 tents, kitchen and restroom facilities, child care areas,
posted dozens of banners, and claimed the park as their own.

At that time, the City of Oakland sought to accommodate the group in the exercise of
their First Amendment rights of expression. However, as time progressed, there were
legitimate concerns - mostly supported by evidence - on behalf of city officials for the
health, safety and welfare of people in the FOP Park, city employees, and community
members. One official who had detailed knowledge of devolving conditions stated "The
totality of circumstances was untenable." In short, these concerns included but were not
limited to:

      Health and Welfare - trash and debris were excessive, human and animal waste
       was observed in excavated holes and buckets, portable bathrooms were too few
       and un-serviced, rodents were populating the Park, and food preparation and
       provision were occurring in unsanitary conditions.

      Safety - illegal and non-permitted electrical hookups were made and structures
       indicating permanence were erected. Fire inspectors voiced concerns regarding
       the presence of propane tanks, open-flame cooking, plus cooking and smoking
       inside tents. A victim who fell from a structure was carried away from the Park
       for treatment because occupants would not allow fire/medical personnel access.
       Police officers who attempted to walk through the Park were confronted and told



                                           5

                                                                          BEY000135
           Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 30 of 145



           to leave. Attitudes graduated toward aggression and violence. City employees1
           were complaining about harassment and concerns for their personal safety.
           Media reported that a teacher who had occupied the camp was attacked and
           choked, and a reporter was attacked by a dog and then confronted and told to
           leave. There were concerns about an alleged sexual assault within the Park, a
           homeless individual who was beaten with a board, and obvious use of drugs and
           alcohol. Individuals in the Park felt threatened when they were confronted by
           groups and told to not communicate with government officials. One government
           official who attempted to liaison with members of Occupy during a march was
           told by the marchers he was lucky they did not beat him or spit on him. During
           the later afternoon hours, the population of the Park increased to the degree
           where clustering was problematic, tempers flared, arguments ensued, and
           people within the Park had to intervene to prevent escalation.

An effort to identify leadership of Occupy, and then establish a working, collaborative
relationship between Occupy and City officials, was a priority of the City from the very
early stages of the movement in the Park. A city representative feels that Occupy never
allowed this relationship to develop, and in fact Occupy members ensured that it
deteriorated over time.

City of Oakland Officials became increasingly concerned about conditions within the
encampment, and the OPD was directed to develop an eviction plan. For several days
prior to taking action to evict, City officials distributed flyers and feel they made
exceptional efforts to hold conversations with Occupy members, advising them of the
intent of the City to revoke permission to camp in FOP. Occupy members were
informed that anyone who refused to leave when directed would be violating the
California Penal Code.

On October 25, 2011 beginning at approximately 5:00 AM, 392 OPD and 202 mutual
aid personnel responded to 14th and Broadway Streets. Their purpose was execution of
the OPD plan to evict the Occupy movement from both FOP Park and from Snow Park.
By 10:00 AM most of the tents in FOP Park had been dismantled, with Public Works
personnel conducting inventories of personal property removed from the park and the
tents therein.

Later that day many Occupy members and supporters reassembled and held a
“General Assembly” (around 3:00 PM to 4:00 PM) where they voted to march to FOP
Park for “reoccupation of the park.” In the early evening, Occupy Oakland clashed with
the Oakland Police Department resulting in controversial uses of force, including an
incident involving a protestor who was critically injured by a police officer after he was
allegedly struck in the head by a specialty impact munition and/or a tear gas canister.
Since that time Occupy Oakland protests, as well as Occupy groups in other cities, have
continued to engage in violent protests. Beginning October 25, 2011 and continuing
through the present, Occupy Oakland has been joined by other direct action groups,

1
    Frank Ogawa Plaza Park is located at one of the primary entrances to Oakland City Hall.

                                                           6

                                                                                              BEY000136
         Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 31 of 145



including the Black Bloc.2 These groups have confronted police with the intent to
provoke physical contact and seek notoriety. Additionally, prompted by these “direct
actions” groups, participating protesters have engaged in significant property
destruction and vandalism.

Since the January 28, 2012 Occupy incident in Oakland, citizens in the Bay Area have
criticized Occupy tactics of vandalism and destruction. In a survey conducted shortly
after the incident, of the 500 people surveyed, 26% said they once supported the
Occupy movement and now did not. When added to 31% who said they always
opposed the movement, the poll suggests a majority of public opinion currently opposes
the group.

The Aftermath of October 25th

In the wake of these events, serious concerns were raised by both City Officials and by
the community at large concerning use of unreasonable force, overall police
performance, and OPD’s ability to manage future events in an acceptable manner. The
ability of OPD to effectively and impartially investigate the widely reported allegations of
police use of force and other misconduct was also questioned.

In response to this need for an impartial review of the events of October 25 th, the City of
Oakland contracted Frazier Group, LLC on December 19, 2011. We are pleased to
present the following report, completed under the terms of that contract.

Segments of this Frazier Group Report are written at a systemic or organizational level,
i.e. an overview of the event and the associated departmental response. It is not an
investigation of any individual event or complaint. This is done intentionally. The initial
tasking from the City of Oakland was to focus on the events of October 25, 2011.
However, as our review and analysis of OPD’s performance prior to, during, and
subsequent to the October 25, 2011 Occupy Oakland event progressed, systemic
shortcomings became alarmingly clear. Policy and practice deficiencies surrounding
leadership, accountability, communication and collaboration, technical expertise, and
organizational development were not unique to October 25, 2011, or to subsequent
Occupy Oakland events. They are systemic within the department and often historical
and legacy influenced. Thus, the altitude of the Findings and Recommendations will
often rise to the organizational and systems level of both OPD policies and practices. In
many instances, examples or references are provided in the Recommendations
sections. Providing an even more detailed and comprehensive review and
recommendations document would be an immense undertaking, and far beyond the
scope of work that this review was intended to address.

It is important to highlight that as Frazier Group commenced work on this review we
immediately began identifying areas of policy, procedure, and tactics within OPD that
needed immediate revision or updating. As we identified pressing issues – some of
which were considered to be urgent - we began working closely with OPD and City
2
    Black Bloc groups detest organization and wish to take away tools of empowerment through anarchy.

                                                    7

                                                                                       BEY000137
      Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 32 of 145



leadership to provide technical assistance and training well before the completion and
release of this report. We are pleased to report that we received excellent cooperation
and support in these efforts. Some of the “Findings” and “Recommendations”
documented in the following sections will be well underway by the time this report is
published

Frazier Group’s approach to this review was to research issues and interview
stakeholders not only within the police department, but also individuals and community
institutions and organizations that would provide a broader perspective. For example,
our 360 degree approach consisted of interviews, conversations, and review of
materials from officials, police command-supervisory-tactical-investigative personnel of
all ranks, civil rights advocates and organizations, former OPD members and leaders,
public safety communications personnel, members of the Oakland Civilian Police
Review Board, and Federal authorities. Additionally, with the exception of one command
officer, Frazier Group made concerted efforts not to interview OPD members who were
under any type of investigation related to Occupy Oakland events. Virtually all OPD
personnel who were interviewed were read a preamble stating that they were not
compelled under our authority to speak with us, that they could decline to answer any
question that made them uncomfortable, and that they could terminate the interview at
any time. Frazier Group is confident that all statements and documents provided by
interviewees were given voluntarily. The interview team was impressed by the
forthrightness and willingness of virtually all of the interviewees to share their
experiences and insights in an honest and constructive way. We have been careful to
capture the essence of the information provided without revealing the individual source
of the information. The Frazier Group remains particularly sensitive to confidential
matters, guided by California state law. Nevertheless, information obtained by Frazier
Group which was deemed to be confidential for purposes of this report was
appropriately provided to OPD and City executive staff. In essence, anonymity was
protected – confidentiality was not.

Acknowledgements

Frazier Group would like to extend thanks and appreciation to Federal Monitor Robert
Warshaw and his team, Oakland City Administrator Deanna Santana and her staff, and
Chief of Police Howard Jordan and his staff for their considerable assistance during the
course of developing this report. Their knowledge, insight, facilitation, and cooperation
were extraordinarily valuable.




                                           8

                                                                          BEY000138
           Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 33 of 145




                        EXECUTIVE SUMMARY
                                         INTRODUCTION
On October 10, 2011, a group identifying itself as Occupy Oakland set up an
encampment in front of Oakland City Hall in Frank Ogawa Plaza Park (FOP Park). The
group erected approximately 147 tents, kitchen and restroom facilities, child care areas,
posted dozens of banners, and claimed the park as their own.

At that time, the City of Oakland sought to accommodate the group in the exercise of
their First Amendment rights of expression. However, as time progressed, there were
legitimate concerns - mostly supported by evidence - on behalf of city officials for the
health, safety and welfare of people in the FOP Park, city employees, and community
members. One official who had detailed knowledge of devolving conditions stated "The
totality of circumstances was untenable." In short, these concerns included but were not
limited to:

          Health and Welfare - trash and debris were excessive, human and animal waste
           was observed in excavated holes and buckets, portable bathrooms were too few
           and un-serviced, rodents were populating the Park, and food preparation and
           provision were occurring in unsanitary conditions.

          Safety - illegal and non-permitted electrical hookups were made and structures
           indicating permanence were erected. Fire inspectors voiced concerns regarding
           the presence of propane tanks, open-flame cooking, plus cooking and smoking
           inside tents. A victim who fell from a structure was carried away from the Park
           for treatment because occupants would not allow fire/medical personnel access.
           Police officers who attempted to walk through the Park were confronted and told
           to leave. Attitudes graduated toward aggression and violence. City employees3
           were complaining about harassment and concerns for their personal safety.
           Media reported that a teacher who had occupied the camp was attacked and
           choked, and a reporter was attacked by a dog and then confronted and told to
           leave. There were concerns about an alleged sexual assault within the Park, a
           homeless individual who was beaten with a board, and obvious use of drugs and
           alcohol. Individuals in the Park felt threatened when they were confronted by
           groups and told to not communicate with government officials. One government
           official who attempted to liaison with members of Occupy during a march was
           told by the marchers he was lucky they did not beat him or spit on him. During
           the later afternoon hours, the population of the Park increased to the degree
           where clustering was problematic, tempers flared, arguments ensued, and
           people within the Park had to intervene to prevent escalation.



3
    Frank Ogawa Plaza Park is located at one of the primary entrances to Oakland City Hall.

                                                           9

                                                                                              BEY000139
      Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 34 of 145



An effort to identify leadership of Occupy, and then establish a working, collaborative
relationship between Occupy and City officials, was a priority of the City from the very
early stages of the movement in the Park. A city representative feels that Occupy never
allowed this relationship to develop, and in fact Occupy members ensured that it
deteriorated over time.

City of Oakland Officials became increasingly concerned about conditions within the
encampment, and the OPD was directed to develop an eviction plan. On October 25,
2011 beginning at approximately 5:00 AM, 392 OPD and 202 mutual aid personnel
responded to 14th and Broadway Streets. Their purpose was execution of the OPD plan
to evict the Occupy movement from both FOP Park and from Snow Park.

In the early evening, Occupy Oakland clashed with the Oakland Police Department
resulting in controversial uses of force, including an incident involving a protestor who
was critically injured by a police officer after allegedly being struck in the head by a
specialty impact munition and/or a tear gas canister.


The Aftermath of October 25th

In the wake of these events, serious concerns were raised by both City Officials and by
the community at large concerning use of unnecessary force, overall police
performance, and OPD’s ability to manage future events in an acceptable manner. The
ability of OPD to effectively and impartially investigate the widely reported allegations of
police use of force and other misconduct was also questioned.

In response to this need for an impartial review of the events of October 25th, the City of
Oakland contracted Frazier Group, LLC on December 19, 2011. We are pleased to
present the following report, completed under the terms of this contract.

          FINDINGS AND RECOMMENDATIONS
A. POLICIES

The Frazier Group review of policies found that several need to be updated or rewritten.
Among these are Crowd Control III-G, Departmental General Order (DGO) K-3, and
DGO L-3. DGO L-3 should be updated and should follow the California Mutual Aid Plan
(2011) and the Law Enforcement Guide for Emergency Operations (2009).

B. PLANNING
A “Single Use Plan” for Frank Ogawa Plaza Park must be developed, along with similar
plans for other frequently targeted protest sites. A large majority of line personnel and
experienced supervisory and command officers were assigned to and expended on the
“A” Watch. Little foresight was evident as to potential repercussions stemming from

                                            10

                                                                             BEY000140
      Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 35 of 145



clearing the FOP Park. Lack of joint planning sessions between “A” and “B”-Watch
Incident Commanders, and late selection of the “B”-Watch Operations Section Chief are
indicators of a premature decision to clear the park before adequate planning and
staffing could be organized.

C. COMMAND AND CONTROL
The City Emergency Operations Center functioned as the Incident Command Post. The
operation was understaffed on “B” watch (28 OPD officers), as well as requesting
insufficient mutual aid. Once the protestor crowd reached the barricades where the
officers were located, the order to deploy chemical munitions was given. This was not
followed by dynamic tactical action to move the protestors away from FOP Park. This
allowed time for the protestors to regroup once the gas cleared, and continue the
conflict.

D. LIAISON
In the course of the Frazier Group review, the Oakland City Attorney’s Office was
contacted. The consensus of the City Attorney’s Office was that OPD is attempting to
gain compliance with the Negotiated Settlement Agreement and was collaborative with
the City Attorney in training and risk management-related operations.

The City Attorney should be more involved in “legal update reviews” to provide
“implications for OPD” as a training model. The City Attorney also requested greater
involvement in development of the Crowd Control Policy (III-G), and OPD First
Amendment training at all levels. While OPD policy is the responsibility of OPD, greater
levels of coordination/consultation with the City Attorney’s Office would likewise provide
valuable guidance.

E. CROWD CONTROL
A review of the current OPD Crowd Control Policy, and actions conducted throughout
October 25, 2011, revealed that OPD did not satisfactorily exercise preferred practices.

A designated Department “Crowd Management Coordinator” should be established and
given responsibility for crowd management policy updates, and crowd management and
control (basic and recurrent) training for the Department. This “Coordinator” should
consider the 2012 California POST Crowd Management, Intervention and Control
Guidelines as a roadmap for revising the current Policy and updating Department-wide
training.

The abilities of OPD to conduct crowd management and unusual occurrence response
have been significantly challenged due to decreased staffing and budget shortages.
Due to the frequency of crowd management and crowd control incidents that occur in
the City of Oakland, it is critical for OPD to develop a trained cadre of OPD professional

                                           11

                                                                           BEY000141
      Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 36 of 145



staff, mid-level leadership, command and executive level personnel who are trained and
qualified as Incident Management Team (IMT) leaders.

F. TACTICS, CHEMCIAL AGENTS AND LESS-LETHAL
   MUNITIONS
During the evening deployment (B-Watch) at FOP Park, following the decision
authorizing less-lethal munitions and chemical agents, officers from OPD and allied
agencies deployed chemical agents from behind bicycle fence barriers. It was during
this exchange that xxxx was struck in the head with a DSFB (“beanbag”) round or
chemical munition and critically injured. Immediately following xxxx’s injury, and while
he was lying on the ground, at least one chemical agent canister was deployed by an
identified OPD officer into a crowd that had surrounded xxxx to render aid.
We should note that the review team has serious concerns regarding the quality and
breadth of the OPD criminal investigation involving this situation. The review team has
received information that the criminal investigation has been closed. However, it is our
belief that OPD should consider a re-examination of the quality of this investigation.
This recommendation has been shared with OPD command for their consideration and
has received a favorable response. Specifics regarding OPD CID and IAD are
documented later in this report.
The use of force involving less-lethal impact munitions and chemical agents was not
synchronized with on-the-ground tactics to achieve public order. The utilization of less-
lethal impact munitions and chemical munitions needs to be combined with the strategy
and deployment of Rapid Response Teams and simultaneous dynamic movement of
squad sized crowd control units resulting in dispersal and arrest for unlawful activity.

The 12 gauge shotgun less-lethal, specialty impact munitions utilized by OPD for crowd
control should be eliminated and replaced by 40mm launchers and selected munitions.
Any 12 gauge less-lethal shotgun that is retained in inventory should be painted with
clearly distinguishing markings to prevent unintentional usage or tragic consequences
due to lack of recognition.

All existing OPD chemical agents and less-lethal impact munitions should be replaced
with state of the art munitions that will reduce injuries, help prevent property damage,
and minimize canister “throw-backs:”

Less-lethal munitions and chemical agent issuance/usage records for Tango Team
members and supervisors for October 25, 2011 do not exist. OPD should develop a
detailed accountability system for issuance, recovery and re-supply of any and all less-
lethal munitions (specialty impact and chemical agents) to any Tango Team officer or
supervisor.


G. MUTUAL AID
                                           12

                                                                          BEY000142
      Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 37 of 145




Review of mutual aid records of the October 25, 2011 incident reveals that most allied
mutual aid agencies demobilized and returned home prior to proper accounting for
arrests, injuries, use of force applications, and less lethal/chemical usage. OPD must
develop policies and practices that require assertive post-event follow-up to ensure
information important to criminal or administrative investigations is acquired as soon as
possible.
Review of the IAP and Operations Plan Annex for the B Watch reveals that Mutual Aid
resources were utilized to defend FOP Park primarily due to the shortage of OPD
personnel. Mutual Aid resources were inter-mixed with OPD tactical resources at
locations where multiple use of force applications occurred. Mutual Aid resources
should not be deployed, even under extreme conditions, to missions where comingling
with OPD tactical resources could occur. Mutual aid resources are best utilized with
department and unit integrity. They should be assigned specific missions under the
direction of OPD. Mutual Aid is best used for infrastructure protection, custody and
control of arrestees, perimeter security, and fixed post positions.
The circumstances that precipitate a request for, and the deployment of mutual aid
resources need to be clearly defined within the OPD Mutual Aid Policy. This policy
should include, and clearly articulate, both OPD responsibilities and responding agency
responsibilities.

H. USE OF FORCE AND REPORTING
The entire number and types of force applied during the October 25, 2011 incident have
not yet been individually evaluated by an OPD Use of Force Review Board for their
reasonableness and adherence to policy. OPD policy requires that Level 1 and 2 use of
force applications are to be reviewed by the department Force Review Board.
Within 72 hours following any “critical incident” (significant use of force, officer involved
shooting, unusual occurrence, etc.) the Chief of Police and appropriate subordinate staff
should conduct an immediate review of the preliminary facts (“Hot Wash”). This
commonly-used practice prevents mistakes from recurring, and permits needed tactical,
policy, procedure, and training modifications to be implemented immediately. OPD
should institute a practice of rapid review of any critical incident.
A number of OPD Use of Force and participant-officer reports written post-Occupy
Oakland October 25, 2011, were inadequate. Training, mutual aid advisories and
collection of the reports from OPD and mutual aid personnel were deficient. OPD must
research and establish a comprehensive Use of Force reporting policy at both the
departmental and the individual levels.

OPD policies and practices regarding Personal Digital Recording Devices (PDRD) must
be significantly modified to address routine usage issues as well as use which is unique
to long-term crowd management & control events.


                                             13

                                                                             BEY000143
      Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 38 of 145



OPD must revise department policy as it pertains to writing supplemental Use of Force
reports as well as their collection, review, and approval by supervisors. Likewise the
policy of one person being assigned overall responsibility for the Use of Force report-
investigation-findings must be revised.

OPD practices regarding "group reporting" or collaboration following use-of-force events
do not meet current standards or preferred practices. OPD policies regarding "group
reporting," when various levels of force are used, are clear. However, as a result of
interviews and report review, it appears opportunities for group reporting existed, and
may have occurred, following the possible use of Level 1 and Level 2 force during the
Occupy Oakland event on October 25, 2011.

I. ARRESTS
During crowd control and crowd management efforts on Oct. 25, 2011, there were a
number of incidents where less-lethal force was used by OPD. However, it appeared
that little effort was made to take the suspects into custody when it would have been
reasonable to do so. The decision to use force against individuals who violate the law
needs to be done in concert with a strategy of deploying Quick Response Teams and/or
simultaneous dynamic movement of squad-sized crowd control elements. Under the
law, “reasonable” force may be used to affect an arrest, overcome resistance, and/or
prevent escape.

Supplemental Report Forms (ICS 214) documenting arrests, injuries, use of force
incidents (not involving hospitalization), and munitions expended by any involved law
enforcement agency should be submitted to the OPD Planning Section, Documentation
Unit prior to being released from duty or mutual aid. These requirements were not met
the evening of October 25, 2011, and some have not yet been turned in at all. Prior to
demobilization, OPD and all participating mutual aid agencies should complete ICS-214
Forms and/or Supplemental Reports detailing arrests, injuries, force applications, and
locations where applied. Supervisors involved should also review and approve these
forms while still on site.
Review of the Supplemental Reports provided by OPD indicated the arrest/ charging
section for most arrestees in the early morning was 647e PC (Penal Code, Disorderly
Conduct e.g., Lodging), following the declaration of an unlawful assembly order and
failure to disperse. While OPD did consult with the City Attorney’s Office, which advised
the use of “lodging” as the arrest authority section, Frazier Group feels that there are
legal issues involving the selected OPD predicate arrest authority of Penal Code
Section 647e, “Disorderly Conduct, e.g., “lodging. Specifically, arrest authority should
focus on encampments and Time, Place, and Manner issues.




INVESTIGATIONS (GENERAL)
                                           14

                                                                          BEY000144
      Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 39 of 145




During the interviews and review of video footage it became apparent that the OPD
investigations, including investigative status, accountability of munitions deployed,
injuries, mutual aid resources and activities, and so forth required the services of
experienced, unbiased investigators not available to OPD. Both internal criminal and
administrative investigations should be monitored or conducted by an outside entity.

INVESTIGATIONS (CRIMINAL)

OPD policy regarding the investigation of felony and "serious" misdemeanor allegations
against OPD officers is general in nature and inconsistent in practice. On October 25,
2011 (and in subsequent Occupy Oakland events), actions by some OPD members
provided reasonable suspicion that an officer-involved criminal act may have occurred.

Cases currently under investigation by OPD stemming from the Occupy Oakland
incidents require a more in - depth and aggressive review. If there were belated
decisions to investigate an officer-involved allegation criminally, a review of the
decision-making process should determine why there was a delay, and what can be
done to prevent similar delays in the future. If appropriate, policy revision and/or training
curricula should be developed to prevent any similar future delays or oversights
regarding both the investigative process and the results of the investigations. The OPD
must obligate itself to review and update current policies and practices used when
allegations of criminal misconduct are made against OPD members. It is vital that top
executives are notified without delay in any such allegation, and that subsequent
direction be provided immediately.

Interviews and case review reveal a necessity for some CID supervisors and command
officers to be more proximate to important investigations assigned to their personnel. It
is vitally important that high-profile, sensitive, confidential, and major investigations, are
closely monitored by supervisors and command officers. OPD must review policies,
training, and the actual practice of CID commanders and supervisors as they relate to
ongoing investigations. The OPD would benefit from a robust policy and practice that
ensures that investigations in both CID and IAD are diligently reviewed and audited by
OPD’s Office of the Inspector General.

Declaring a Level I Use of Force creates an immediate response requirement for both
IAD and CID investigators to commence investigations. Lack of availability of
investigative personnel during an Occupy Oakland incident provided reasons for
concern. In anticipation of future events, and recognizing the tremendous value in
immediate investigative response, policy and practice must be enacted to ensure CID
personnel are appropriately available.

Assigning OPD CID/IAD personnel to uniformed positions of responsibility during a
protest event likely to result in confrontation and force has the potential to "conflict out"
the CID/IAD member from conducting, or managing investigations related to the event.

                                             15

                                                                              BEY000145
      Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 40 of 145



The investigator may be a witness to an alleged misconduct incident, or the investigator
may themselves become the subject officer in an alleged criminal complaint. The IAD
member may find themselves scrutinized for the possibility of bias as a result of being
on-site at the time of the incident. OPD should develop policy whereby certain IAD and
CID personnel are not assigned to uniformed field assignments when a reasonable
possibility of confrontation, force, or subsequent alleged misconduct or officer – involved
criminal complaints may occur.

IAD and CID investigators do not consistently coordinate their investigations when
criminal allegations are made against a department member In California law
enforcement it is quite common, when a criminal allegation is made against an officer
and a CID criminal investigation commences, for the organization's Internal Affairs
Division to also open (or will already have opened) an administrative investigation. It is
important to recognize these are two entirely different investigations; the CID
investigation is to explore any criminal culpability on the part of an officer and then
forward the complete investigation and all evidence to a prosecutor. This is normally the
county District Attorney (or in some instances the State Attorney General or U.S.
Department of Justice) for consideration of criminal prosecution. The IAD investigation
explores the officer's alleged misconduct--often referred to as a violation of the
department Manual of Rules or Duty Manual. OPD must establish policy requiring CID
to make timely notification to IAD investigators regarding significant CID investigative
tasks. The direction should come from the authority of the Office of the Chief of Police.

Current OPD policy and practices regarding the release and communication of
information obtained from an Internal Affairs (administrative) investigation to criminal
investigators (and other members who do not have a need or right to know) do not meet
current standards and preferred practices. Information that is obtained during IAD
investigations is often confidential and should not be shared, accessed, or
communicated in any manner with department members who do not have a need and a
right to know. OPD must establish explicit policy and accountability which safeguards
against broadcast of confidential IAD information outside of the IAD purview, in settings
where multiple components of the department are gathered.

Taken as a snapshot-in-time, the Intake and Investigative case load in OPD IAD is
immense, and requires a professional reassessment of the systems, policies and
practices that are currently in place. This should be done with a focus toward improving
the day-to-day efficiencies of the division. A statistical study of IAD workload was not
necessary to establish this finding. Nor was comparison of IAD caseload to other law
enforcement when the situation is obvious. The OPD leadership should commission a
vigorous, empirical needs-assessment of the IAD, both for the complaint Intake and the
Investigation units. The needs-assessment should also identify IAD industry preferred
practices from other law enforcement agencies. High priority should be attached to the
study, and it should be done collaboratively to embrace many stakeholders.

J. MEDIA AND PUBLIC IMAGE

                                            16

                                                                            BEY000146
      Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 41 of 145



The OPD Public Information Officer (PIO) is a police officer assigned to the office of the
Chief of Police who has responded to numerous public and media inquiries regarding
the actions of OPD during various protests initiated by the “Occupy Oakland” groups. It
is recommended that the current PIO position be elevated to a command level individual
(sworn or civilian). This person would preferably be a public relations professional
retained to develop an overarching messaging campaign which includes the use of
electronic media. The City and OPD must position themselves in front of the continued
negative media reports regarding crowd management and use of force and begin to
control the information released about the department with an organized and focused
message.

K. TRAINING

Review of Occupy Oakland event video and departmental personnel interviews have
revealed that the crowd control tactics used by OPD are outdated, dangerous, and
ineffective. OPD should immediately adopt current preferred practice crowd
management and crowd control tactics, and train all personnel in these concepts and
tactics. An integral part of this recommendation is to replace existing obsolete and
dangerous equipment and munitions with state of the art equipment. Concurrently it is
necessary to train officers on the proper use of these strategies, tactics, and options.

Careful review of existing investigations stemming from Occupy Oakland events shows
that many assigned investigators and supervisors lack the technical proficiency, and in
many cases, the experience to conduct comprehensive, aggressive, and unbiased
investigations. OPD should immediately implement an intensive training program for all
CID and IAD investigators and supervisors designed to raise their skill levels to the point
where outside contract support will no longer be necessary. Organized rotation of
departmental members through units involved in crowd management and crowd control
activities (SWAT, Tango Teams, and Hostage Negotiations) will expand the knowledge
base of investigator candidates as well.

After considerable interaction with the command and executive leadership levels of
OPD, we find that the general level of experience, and the accompanying formal training
in leadership, management, and specialized skills requires emphasis and improvement.
Current Departmental leadership recognizes this shortfall, and steps are underway to
improve this deficiency area. Formal training, not just on-the-job training, is an absolute
necessity for senior leaders responsible for decisions with profound community impact.
Furthermore, OPD should establish a formalized career development program of
rotational assignments and temporary detail assignments for developing leaders to
expose them to the many facets of modern policing and prepare them for effective
leadership.

Mid-level management critical incident and leadership training should be provided for all
Lieutenants. Training should focus on clarity of OPD command expectations of
Lieutenants during crisis, an understanding of tactical implementations and the

                                            17

                                                                            BEY000147
      Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 42 of 145



associated limitations, leadership and team building. Additionally, formalized First
Amendment, use of force, and force reporting training should be addressed.



                    CONCLUDING THOUGHTS
Aircraft accident investigations frequently reveal that airplane crashes are caused by a
series of cascading events, not a singular problem. We at Frazier Group feel that this
analogy appropriately describes our observations within the Oakland Police
Department. Years of diminishing resources, increasing workload and failure to keep
pace with national current standards and preferred practices led to the cascading
elements resulting in the flawed responses noted during the events of October 25,
2011. The most important of these multiple causal factors that we observed are as
follows:

   1. COMMAND TURNOVER: The Department’s executive leadership team has
      been unstable for years. Turnover at the senior levels of Chief, Assistant Chief,
      and the Deputy Chiefs and Captains has been frequent. While bright and
      dedicated personnel have recently been appointed to fill these important
      positions, many do not have the formal training, and the breadth of experience
      that most departments exhibit at this level of organizational leadership.

   2. BENCH STRENGTH: We did not see OPD historically as a “learning
      organization” – one which senior leadership has placed a high value on
      succession planning, career development, formal training, and post-incident
      reviews designed to provide departmental members the opportunity to learn
      from, and to improve from, recent experiences. To the credit of the current
      administration, these training deficiencies have been recognized and a focused
      effort to close the training gap is ongoing.

   3. STAFFING CUTS: Substantial and cumulative budget cuts and personnel losses
      have seriously weakened the Department. According to the published FBI
      Uniform Crime Reports, in 2000 OPD had a total of 1131 law enforcement
      personnel (sworn and civilian). In 2010 this number had been reduced to 935
      ( - 17%). This has caused significant morale issues and “brain drain” within the
      Department. Given the operational challenges of high crime, repeated civil
      disorder events, and community distrust, the Department is struggling to handle a
      workload demand that far outstrips its current staffing level. (See Appendix 5 for
      more statistical analysis of this issue.) OPD is so busy trying to keep pace with
      the operational requirements of daily events that they have little time or
      resources for strategic long-term improvement. The resulting problems play out
      in the media on a routine basis, further undermining the community’s confidence
      in its police department.

While OPD faces daunting problems, we at Frazier Group noted many positive
elements within the organization. The most important of these are as follows:

                                          18

                                                                         BEY000148
      Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 43 of 145




   1. In almost all cases OPD personnel we interviewed and interacted with at all
      levels were open, forthright, professional, and positive in their comments about
      their work and their department. The aggregate of these impressions leads us to
      believe that the Department is open to change, and clearly recognizes the many
      needs for improvement that we discussed.

   2. Training delivered by Frazier Group was well received by all OPD participants,
      again signaling overall receptiveness to change.

   3. Newly appointed Chief Howard Jordan has set the tone for his organization,
      making Departmental improvement his highest strategic priority. His cadre of
      bright young leaders bodes well for the future as they mature in their professional
      careers.

We at Frazier Group wish the Oakland Police Department and the City of Oakland well
as they jointly address the significant challenges that lay before them.




              CHRONOLOGY OF EVENTS
                    THE OCCUPY MOVEMENT COMES TO OAKLAND

                                           19

                                                                          BEY000149
      Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 44 of 145




The following summary details the chronology of events that led up to the October 25,
2011, Occupy Oakland actions that occurred in or near FOP Park:

   October 10, 2011
       Approximately two dozen Occupy Oakland protesters erected tents in FOP Park.
       They began at approximately 4:00 PM with a rally attended by hundreds of
       supporters. According to interviews, at least one Oakland City Council member
       spent the first two nights camped in FOP Park, in solidarity with the Occupy
       group.

   October 14, 2011
       Protesters participated in a short march from FOP Park to the Oakland Police
       headquarters and back.

   October 16, 2011
       At approximately 10:20 PM, Oakland Fire Department (OFD) paramedics
       responded to the FOP Park in response to an injured person who had fallen from
       a tree. OFD personnel were met with resistance from the Occupy movement,
       though they were eventually able to treat the victim.

   October 18, 2011
       The Snow Park encampment was established with tents and about two dozen
       people because FOP Park was full.

   October 19, 2011
       The Alameda County Health Department inspected the plaza to evaluate sanitary
       conditions and to determine whether rodents living in or under nearby bushes in
       the park had infested the encampment.

   October 20, 2011
       The City of Oakland issued an official notice to the FOP Park encampment citing
       "violence, assaults, threats, and intimidation" among other complaints and
       advised those present of the illegality of overnight lodging (647e PC).

   October 22, 2011
       Protesters marched from FOP Park to Snow Park. Some protesters entered a
       Chase Bank branch and ripped up hundreds of deposit slips and threw them in
       the air. Some protesters stayed to help clean up the deposit slips. After leaving
       Chase, they protested outside of a Wells Fargo branch before returning to FOP
       Park.
                         THE DECISION TO REMOVE THE TENTS

In an article written in The San Jose Mercury News, posted February 25, 2012, In their
own words: Occupy Oakland According to City Officials – Part I, numerous email
exchanges amongst city officials beginning October 10, 2011 were published. These

                                           20

                                                                         BEY000150
       Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 45 of 145



emails articulated discussions amongst city officials on how to deal with the Occupy
encampment in FOP Park.

Occupy Oakland first appeared in the city October 10, 2011. Initial discussions
amongst City officials, including OPD, included strategies to facilitate continuation of
First Amendment activities balanced with preventing public safety hazards from
becoming entrenched or escalating in FOP Park. Arturo Sanchez, Special Advisor on
Public Safety in the City Administrator’s Office, stated on October 12, 2011 that “The
Occupy Wall Street group has no centralized leadership. As a result it will be difficult to
communicate with them about policies and rules.”4

On October 17, 2011 the Chief of Police and his staff were provided information and
recommendations regarding a confrontation that occurred the previous evening. An
Occupy Oakland protester fell from a tree, requiring Oakland Fire Department to
respond. OPD personnel attempted to provide protection to OFD and were confronted
by protesters at FOP Park. The assessment was that “this was a very dangerous
situation and one that exposes the City to liability.” 5 Furthermore, it was recommended
that planning begin for the removal of the campers from FOP Park. On that same date
Arturo Sanchez indicated the group in the plaza was becoming “more aggressive.”6
Based on this evaluation of an escalating public safety crisis, a joint decision to remove
the tents was made by the Chief of Police and the City Administrator.




                          SUMMARY OF EVENTS – OCTOBER 25, 2011




4
  Email sent :From: Arturo Sanchez, To: Deanna Santana, Alexandra Orologas, CC: Brooke Levin, OPD,
Christopher Bolton, Sent: Wed 10/12/2011 9:04 AM, Subject: Occupy Wall Street
5
  Email sent: To: Howard Jordan, Sent: Mon 10/17/2011 8:23 AM, Subject: FOP protesters challenged
OPD and prevented us from responding to a medical call in the plaza.
6
  Email sent: From: Arturo Sanchez, To: Howard Jordan, Deanna Santana Sent: Mon 10/17/2011 11:19
AM, Subject: FOP protesters challenged OPD and prevented us from responding to a medical call in the
plaza.


                                                 21

                                                                                    BEY000151
       Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 46 of 145



On October 25, 2011 beginning at
approximately 4:50 AM, 392 OPD
and 202 mutual aid personnel
from the California Highway
Patrol (CHP), Berkeley Police
Department, UC Berkeley Police
Department, Alameda County
Sheriff’s Department, Emeryville
Police    Department,     Fremont
Police Department, Hayward
Police     Department,     Newark
Police Department, Pleasanton
Police      Department,        San
Francisco Police Department,
San Jose Police Department,
Santa Clara Police Department,
Solano       County       Sheriff’s
Department, and San Francisco
Sheriff’s Department were present. OPD personnel staffed the City of Oakland
Emergency Operations Center (EOC). OPD and the mutual aid agencies responded to
FOP Park (14th and Broadway Streets). The purpose was to execute the OPD plan to
evict the Occupy movement from the park. Subsequent to the FOP Park eviction, OPD
personnel relocated to Snow Park to evict the small contingent of Occupy protesters at
that location as well. Simultaneously, the California Highway Patrol (CHP) provided
numerous platoons7 (approximately 40 officers each) to assist in traffic management
and security of the freeways.8
Preceding this action (October 20-24), Mr. Sanchez distributed flyers and liaised with
Occupy members. He advised them of the intent of the City to revoke permission to
camp in FOP Plaza. He further advised that those who wished to remain in the park
would be in violation of 647e9 of the California Penal Code (lodging).

By approximately 10:00 AM most of the tents in FOP Park had been dismantled and
Public Works personnel had inventoried the personal property confiscated from the
campers. By direction from XXXX, FOP Park was closed to the public for renovation,
but opened for free speech from 6:00 AM to 10:00 PM.



As protesters were dispersed from FOP
Park in the morning up through
approximately 3:00 PM, several hundred
7
  A Platoon as defined by OPD, consists of three, eight person squads, one lieutenant and three
supervisors
8
  The CHP did not become involved in any contacts with Occupy
9
  “Every person…who lodges in any building structure, vehicle or place, whether public or private, without
the permission of the owner or person entitled to the possession or in control of it.”

                                                   22

                                                                                         BEY000152
          Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 47 of 145



(600 to 700 estimated) regrouped at the Oakland Public Library at 14th and Madison
Streets.

By 10:00 AM several tents had reappeared in Snow Park.

Between 3:00 PM and 4:00 PM, upon meeting and conferring in a “General Assembly,”
the Occupy movement began to march to FOP Park for “reoccupation of the park.” The
OPD plan for facilitation of the group’s march was to be led by mutual aid resources
(San Jose PD motorcycle officers) westbound on 14 th street. However, the group
ignored SJPD’s directions and marched southbound on Madison Street at 5:00 PM.
The group was described as extremely hostile toward any law enforcement
participation, support, and/or requests for cooperation.


The group followed a circuitous route
while proceeding to FOP Park. At one
point they attempted to pass the North
County/Glen Dyer Jail and OPD
Headquarters, on 7th and Broadway
Streets.

At approximately 5:45 PM, OPD Mobile
Field Force (MFF) A-310 deployed in a
“rolling street closure”11 (a straight line),
on 8th Street and attempted to block the
marchers from proceeding southbound
on Washington Street towards the OPD
headquarters building.




As this occurred, the marchers began pelting the OPD MFF with bottles, unknown
liquids and round wax vessels containing blue paint. At this time, MFF A-3 was
surrounded, made an arrest, and were fighting multiple protesters who were attempting
to lynch the prisoner from A-3’s custody (NOTE: the term “lynch” in this context means
that the protesters were attempting to forcibly free their arrested comrade from police
custody). There were numerous simultaneous conversations occurring on the OPD
radio, and a great deal of confusion existed as to the status and location of MFF A-3.

10
     One Sergeant and nine OPD officers
11
     A line of officers deployed across the street to block access and redirect marchers.

                                                       23

                                                                                            BEY000153
       Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 48 of 145



This was particularly troublesome as the conversations were regarding their multiple
requests for emergency assistance. OPD helicopter ARGUS (Aerial Reconnaissance
Ground Unit Support) eventually observed MFF A-3 engaged in a major confrontation
with a large group of protesters and directed OPD Tango Team #2 (Tango Teams are
equipped with less-lethal and chemical munitions) to their location. A brief confrontation
occurred where less-lethal impact and chemical agent munitions were deployed. This
fully involved “street fight” lasted approximately seven minutes until the Tango Team
could reach the exhausted A-3 officers and provide assistance.

At approximately 7:30 PM, approximately 1500 marchers proceeded northbound on
Broadway to 14th Street and attempted to enter FOP Park. According to OPD resources
and mutual aid deployment logs, OPD deployed a total of 28 personnel to FOP Park.
Other officers were assigned to the EOC. There were originally 103 mutual aid
personnel from three allied agencies. At this same time, the Oakland Chief of Police
requested additional mutual aid from allied law enforcement agencies12.       . At
approximately 8:39 PM the EOC reported an additional 100 mutual aid officers had
arrived at the staging area at 14th and Clay Streets.
At 7:00 PM there were approximately 1500 to 2000 protesters in the vicinity of 14 th and
Broadway Streets. The objective of this protest following the early morning closure of
the Occupy encampment was to “re-occupy FOP Park.” Interviews determined that the
number of protesters in attendance and the level of ensuing violence was completely
unanticipated by OPD.13

During this time period a protestor was standing in the closed intersection at 14th and
Broadway Streets near the FOP Park. He was approximately 15 - 25 feet from a multi -
departmental perimeter (Palo Alto Police Department, Oakland Police Department,
Santa Clara County Sheriff’s Department, San Francisco City and County Sheriff’s
Department and Alameda County Sheriff’s Department). The perimeter was delineated
by metal bike rack barricades. A second protestor was standing shoulder to shoulder
with him holding a “Veterans for Peace” flag. Their presence was in direct support of the
Occupy Oakland Protest that evening.

Following the arrival of mutual aid resources there were approximately five law
enforcement agencies, including OPD, behind the barricades denying protester access
to FOP Park. During the closure of FOP Park, the law enforcement agencies behind
the barricades became the targets of a variety of projectiles thrown by protesters.
These missiles included rocks, glass, lengths of pipe, and hand launched tear gas
canisters. Subsequent to this, the OPD Operations Section Chief had assembled OPD
Fire Department paramedics West of Broadway on 14 th Street behind the barricades.
According to interviews, the Operations Section Chief’s objective was to deny protester
access to FOP Park as it had been declared closed earlier in the day while the
Department of Public Works disassembled the Occupy encampment.

12
   At approximately 8:39 PM the EOC reported an additional 100 mutual aid officers had arrived at the
staging area at 14th and Clay Streets.
13
   Social media was utilized to rally protesters to the civic enter.

                                                   24

                                                                                        BEY000154
       Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 49 of 145




At this time the intensity of the assaults on the law enforcement perimeter increased in
terms of number and types of projectiles being thrown at the police. The Operations
Section Chief directed an Unlawful Assembly Announcement be made (407 PC) by
OPD, via the Long Range Acoustic Device (LRAD) positioned west of Broadway on 14 th
Street. According to the Operations Section Chief, numerous announcements were
made to disperse the crowd westbound on 14th and/or southbound on Broadway
(NOTE: review of publically accessible video confirms these numerous
announcements). Additionally, according to the Operations Section Chief, the dispersal
announcement included the admonition that less-lethal and/or chemical munitions would
be deployed if the crowd did not disperse.14 The Operations Section Chief monitored the
crowd’s reaction for several minutes. Increased numbers of projectiles were being
thrown and there was no movement by the crowd indicating that they were dispersing
as per Section 409 of the Penal Code (Failure to Disperse).
According to the Operations Section Chief’s interview, due to the crowd’s continued
failure to disperse and the increasing number of projectiles being directed at law
enforcement by the protesters, less-lethal impact munitions (Drag Stabilized Flexible
Baton Rounds - DSRDs - commonly referred to as “beanbag” rounds) and chemical
agents were authorized for use by the Operations Section Chief. However, during the
course of this review it was determined that OPD Tango Team members may have had
access to “non-marking,” DSRD less-lethal impact munitions. These are normally issued
for day-to-day patrol functions. Only Tango Team personnel were authorized to use the
DSRD during the protests, and Tango Team personnel had access to both marking and
non-marking munitions. Due to the lack of accountability measures for assigned
munitions (at that point in time time), it is not possible to specifically determine what
type and with what frequency less-lethal impact munitions and gas were deployed by
Tango Team personnel.

In the numerous hours of video footage provided by YouTube, commercial video,
officer-worn Personal Digital Recording Devices (PDRDs), and internet sources, the
events involving the two protestors were captured in detail. It was clear that burning
chemical agent canisters deployed by law enforcement were being thrown back at the
police by protesters as well as other projectiles. According to interviews, OPD deployed
11 Tango Team personnel under the supervision of two Tango Sergeants and one
Platoon Leader Lieutenant, to the 14th and Broadway Streets location behind the bicycle
rack barricades. Seven of the Tango Team personnel had less-lethal 12-gauge
shotguns, and four of these personnel deployed less-lethal specialty impact munitions.
According to reports, seven hand-launched chemical munitions were deployed

14
   “I am (rank and name), a peace officer for the city of Oakland. I hereby declare this to be an unlawful
assembly, and in the name of the people of the State of California, command all those assembled at
____, to immediately leave. If you do not do so, you may be arrested or subject to removal by force if
necessary which may result in serious injury. Section 409 of the Penal Code prohibits remaining present
at an unlawful assembly. If you remain in the area just described, regardless of your purpose, you will be
in violation of Penal code Section 490. The following routes of dispersal are available ______. You have
_____minutes to leave. If you refuse to move you will be arrested. If you refuse to move chemical
agents will be used (provide the chemical warning only if use is anticipated).”

                                                   25

                                                                                         BEY000155
      Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 50 of 145



throughout the evening. NOTE: These numbers do not include any chemical and/or
less-lethal munitions deployed by allied agencies.

At least one chemical agent device was deployed into the small crowd around a downed
protestor. Immediately, upon activation, the crowd moved back from this person. Law
enforcement personnel remained behind the barricades. Subsequently, a small group
of protesters reassembled and removed the prostrate victim from the scene.

It appeared that several less-lethal impact munitions were directed at individuals in the
crowd by law enforcement. During this time, the second protestor was no longer
standing with the first, who was seen lying on the ground. In the smoke and haze
present, numerous protesters responded to the aid of the injured party. It is estimated
that the small group rendering aid to this person was approximately 15 to 25 feet from
the metal barricades and the police line.

An analysis of police operations that evening revealed that there were a total of six
arrests (Failure to Disperse, 490PC). There were a total of 43 use of force incidents (1-
Level-1, 22-Level-2, 19-Level-3 and 1-level-4) reported. Eight 12 gauge, FBRD rounds
were fired, and 16 chemical munitions were discharged. During the analysis of the type
and amount of munitions deployed October 25, 2011, the review team heard reports of
“Flash-Bang” type grenades being utilized. The CS Blast Rubber Ball Grenades, when
deployed, emits a bright flash, a loud sound, and CS chemical agent. Once activated,
the device is similar in nature to the flash-sound distraction type devices utilized for
barricaded subject incidents; however, the actual effects are dissimilar. We do not
believe that any flash-sound (Flash-Bang) devices were either carried or deployed that
evening.

According to interviews, there are conflicting reports as to one 37mm launched Defense
Technologies, CS SKAT shell being deployed. These shells are deployed from a 37mm
gas launcher. Interviews indicated that one round was deployed.

Following the October 25, 2011 Occupy incidents, the Office of the Mayor and Office of
the City Administrator created a “City of Oakland Establishes Ground Rules for Peaceful
and Safe Demonstrations” flyer dated October 27, 2011. This flyer was posted and
distributed by city officials. The flyer included a statement from the Mayor asking
demonstrators to have direct communications between the City staff and Occupy
Oakland representatives; maintain healthy and safe conditions wherever gathered;
allow safety to City employees, and to not camp overnight.
In addition, the City Administrator outlined minimum requirements for the City to
maintain adaquate public health and safety conditions. These were: access for first
responders, maintainance of acceptable sanitation standards, respect for public space,
absolutely no fire hazards, and maintainance of public safety. Additionally, local
merchants complained that Occupy movement protesters were intimidating their
employees and having a chilling effect on commerce.



                                           26

                                                                          BEY000156
  Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 51 of 145




FINDINGS AND RECOMMENDATIONS
 A. POLICIES


                                 27

                                                            BEY000157
       Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 52 of 145



FINDING #1

Training Bulletin III-G - OPD Crowd Control and Crowd Management Policy, 28,
October 2005.15 This policy is the result of an agreed upon settlement from a 2003
incident at the Port of Oakland, re: Coles, et al. v. City of Oakland and Local 10,
International Longshore and Warehouse Union, et al v. City of Oakland Nos. C03-2961
and 2962 TEH. This policy is outdated.

RECOMMENDATION #1

In March of 2012, California Peace Officers Standards and Training (POST) produced
the 2012 Crowd Management, Intervention and Control Guidelines. The OPD III-G
Policy should be rewritten following these guidelines in terms of concepts, strategies,
definitions, and current crowd management principles.


FINDING #2

Department General Order K-3, 1 August 2007 - Use of Force. This policy is outdated
and should be updated. A recent 9th Circuit Appellate case Young v. County of Los
Angeles16 (9th Cir. - August 26, 2011) has stated “the use of pepper spray and a baton
on a non-combative, albeit uncooperative, citizen is excessive force.” Analysis of this
case should be included in an updated version of Department General Order (DGO)
K-3.
RECOMMENDATION #2
It is recommended that OPD review the current DGO K-3 Policy and consider inclusion
of a use of force continuum. Furthermore, recent case decisions regarding the use of
Oleoresin Capsicum spray (OC) and the baton should be legally analyzed and
recommendations made for field application. The results of this analysis must be taught


15
   A negotiated settlement agreement resulting in a crowd control and crowd management policy was
crafted by members of the ACLU and the National Lawyers Guild and the OPD to include revising OPD’s
Crowd Control Policies and agreed to by Federal Judge Thelton Henderson on December 24, 2004. The
OPD Crowd Control and Crowd Management Policy, Training Bulletin III-G (October 28, 2005) resulted
from that policy revision. Generally, the policy includes the following : The adoption of a new Crowd
Management Policy that strictly limits the use of force and mandates the protection of the right to
assemble and demonstrate must be a primary goal of the OPD in their planning for the management of
demonstrations; Crowd dispersal methods that create risk of injury to crowd members and bystanders
are prohibited, including skip-fired wooden bullets, stinger grenades, TASERS, stun guns, motorcycle
bumps and dogs; Indiscriminate use of bean bags, aerosol pepper spray and batons against crowds or
passive resisters is prohibited; When crowd members break the law, OPD will attempt to negotiate with
leaders and will give clear and audible orders to the crowd, allowing time for the individuals to comply
before taking enforcement action; OPD will arrest individuals who refuse to follow valid police orders,
rather than using weapons or other force to move them.
16
   Young v. COLA cite - MARK ANTHONY YOUNG, v. Plaintiff-Appellant, No. 09-56372, D.C. No.
COUNTY OF LOS ANGELES and 2:08-cv-05438-R-RZ RICHARD WELLS, Deputy, OPINION,
Defendants-Appellees; Filed August 26, 2011

                                                  28

                                                                                        BEY000158
       Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 53 of 145



to all Department personnel by a command officer in all future in-service crowd
management and crowd control training programs.


FINDING #3

Department General Order, L-3 – Assistance to Outside Jurisdictions and Mutual Aid,
Revised 30 December 1997. This order was last revised 30 December 1997 and needs
to be updated.

RECOMMENDATION #3

The L-3 Policy should be updated and should follow the 2011 Edition of the California
Law Enforcement Mutual Aid Plan and 2009 Edition of the Law Enforcement Guide for
Emergency Operations. This updated policy should include specific recommendations
addressed under the Mutual Aid section of this Frazier Group Report, as well as Frazier
Group Findings and Recommendations dealing with the responsibilities of OPD and
responding agencies during mutual aid situations. It is particularly important that this
revised policy address pre-deployment briefings and after action reporting requirements
prior to demobilization.


     B. PLANNING

FINDING #4

Oakland Police Department throughout the years has been challenged with numerous
protests, most of which have been centered in the civic center area and FOP Park. A
“Single Use Plan,”17 for OPD and mutual aid partners which includes personnel staffing,
traffic management, fixed posts, observation posts, infrastructure protection,
communications, staging areas, munitions, force reporting, etc., for this area has not
been developed.




RECOMMENDATION #4
Single Use Standing Plans should be developed for the most frequently targeted sites,
e.g., FOP Park, Civic Center, etc. Standing Plans should include minimum and
maximum staffing requirements, specific missions regarding infrastructure protection,

17
  A Single-Use-Plan is a plan developed for a specific or special event and shall contain procedures and
operational concepts -LAPD Emergency Operations Policies and Procedures.

                                                   29

                                                                                        BEY000159
      Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 54 of 145



traffic control, chain of command, communications, and OPD and/or mutual aid
responsibilities. These Standing Plans should be jointly developed by, and shared with,
potential mutual aid partners, specifically the Alameda County Sheriff’s Department and
the California Highway Patrol. This will help ensure that in the event of an emergency
requiring mutual aid, rapid and accurate deployment of allied agencies is facilitated.

OPD RESPONSE UPDATE

As of the date of this report, OPD reports that they are nearly finished with the Single
Use Plan for the FOP Park area, absent only a traffic control plan.


FINDING #5
Interviews of both A and B-Watch Incident Commanders indicated one of the two OPD
Incident Commanders was unavailable over the weekend prior to October 25, 2011, and
was not involved in development of the Event Action Plan (EAP). The A-Watch Incident
Commander was the primary Planning Section Chief. The focus of planning efforts, and
most available resources, was expended on the A-Watch.
RECOMMENDATION #5
The A-Watch Incident Commander had significant input into the selection of the date
and time of the Occupy Oakland eviction and staffing assignments. Adjustments should
have been made to include B-Watch command in the planning process, and to
reschedule the eviction date in order to balance both staffing and command personnel
resources to provide experienced leadership on both watches.


FINDING #6
During interviews of personnel assisting with planning, it was apparent that the October
25, 2011 event required civilian professional staff to assist with preparation of Incident
Command System documentation, staffing the Emergency Operations Center (EOC),
and the Incident Command Post (ICP). One such key civilian staff member indicated
that during the B-Watch that person was inundated with managing calls for logistical
support, keeping pace with reporting of events, and being looked upon as a decision
maker. These responsibilities were thrust upon an untrained person who was placed in
a position of decision making, lacked situational awareness of events on the street, and
violated unity of command.


RECOMMENDATION #6
Civilian support staff provides very valuable assistance during crises. However, they
should not be tasked to fill tactical decision-making roles that are beyond their training


                                           30

                                                                           BEY000160
      Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 55 of 145



and experience. Future plans should include additional sworn personnel of command
rank to the EOC to fulfill these functions.


FINDING #7
The fact the Commanding Officer of Internal Affairs Division was selected as the
B-Watch Operations Section Chief shortly before to the event is indicative of a lack of
executive oversight of the plan.
RECOMMENDATION #7
The Commanding Officer of Internal Affairs should not have been utilized as Operations
Chief of a plan with such a high likelihood of use of force, personnel complaints and civil
liability. Policies should be implemented to ensure that the Commanding Officer of
Internal Affairs is not placed in an operational command that will create these conflicts
of interest.


FINDING #8
The Incident Action Plan (IAP) and/or Event Action Plan (EAP) for both A and B
Watches were well structured and comported with the Standardized Emergency
Management System (SEMS). The IAPs included Operations Plan annexes that
detailed the specifics of the encampment removal. However, there was no indication
that the Planning Section considered intelligence and/or previous incident experiences
suggesting that strong repercussions could occur the night of October 25, 2011.
RECOMMENDATION #8

IAP/EAPS from prior operational incidents should be retained so that future
incident/event planners can review lessons learned, intelligence assessments and
sources, previous command priorities, objectives, strategies and tactics. Having these
types of source documents available will help prevent future planning gaps and
recurring mistakes.




   C. COMMAND AND CONTROL

FINDING #9

                                            31

                                                                            BEY000161
       Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 56 of 145




On October 25, 2011, OPD activated what was described as the City Emergency
Operations Center (EOC)18 to manage the incident. In this configuration, it is unclear as
to the function of the EOC, e.g., was it functioning as a City-wide coordination center or
as an Incident Command Post (ICP)?19
RECOMMENDATION #9
The Incident Command Post (ICP) should be separated from the Emergency
Operations Center (EOC). The EOC should serve as a physical location where the
coordination of information and resources to support incident management (on-scene
operations) activities normally takes place. The ICP is the field location where tactical
command and control functions are performed.


FINDING #10

At approximately 8:00 PM on October 25, 2011 the B-Watch Incident Commander was
located inside the City EOC and did not have adequate situational awareness regarding
activities occurring at 14th and Broadway Streets. His position inside the EOC did not
allow the IC to adequately assess the situation, interact with the Operations Section
Chief, and provide command direction.


RECOMMENDATION #10
The B-Watch Incident Commander should have responded to the field, met with the
Operations Section Chief, assessed the situation, provided leadership, established a
tactical plan to disperse and/or arrest demonstrators for unlawful conduct, and solicit or
give consideration to other options. The crowd should have been dispersed following
the Unlawful Assembly Announcement, and arrests made.




FINDING #11

The B-Watch Operations Section Chief did not have adequate OPD resources to police
the FOP Park. These resources should have included an adequate number of officers,
18
   FEMA definition - The EOC is the physical location at which the coordination of information and
resources to support incident management (on-scene operations) activities normally takes place. An
EOC may be a temporary facility or may be located in a more central or permanently established facility,
perhaps at a higher level of organization within a jurisdiction. EOCs may be organized by major functional
disciplines (e.g., fire, law enforcement, medical services), by jurisdiction (e.g., Federal, State, regional,
tribal, city, county), or by some combination thereof.
19
   Incident Command Post – is the field location where the primary functions are performed. The ICP may
be co-located with the Incident Base or other incident facilities.

                                                     32

                                                                                           BEY000162
      Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 57 of 145



and “experienced” OPD commanders and supervisors to monitor deployment of
chemical agents and to dynamically utilize law enforcement forces to disperse the
crowd.
RECOMMENDATION #11

There were too few OPD (reportedly 28 officers) resources on scene to adequately
control the crowd. It would have been preferable once the Operations Section Chief
became aware of Occupy protesters marching from 14th and Madison, to have
requested reallocation of additional OPD personnel. Other options included adjusting
existing OPD and mutual aid resources, and earlier requests for additional mutual aid
support in preparation for potential arrests and/or crowd dispersal later in the evening.


FINDING #12

The confrontation that took place during the evening at FOP Park was the result of an
aggressive plan by some of the protesters to “re-take” the Park. The Operations
Section Chief was faced with a decision to either allow 1500 to 2000 protesters to
retake FOP Park, or hold ground. At one point the Operations Section Chief related he
was repeatedly informed by allied agencies that their officers were being pelted by rocks
and missiles. The Operations Section Chief chose to hold ground and attempted to
disperse the crowd from a stationary position, primarily utilizing allied agencies and
deployment of less-lethal munitions and chemical agents.             The deployed law
enforcement resources remained behind the bicycle rack barricades during the
deployment of less-lethal munitions and chemical agents. There was no plan or effort to
dynamically move forward, disperse the crowd, and make arrests after the dispersal
orders were given and chemical agents were deployed.
RECOMMENDATION #12
Once the decision was made to disperse the crowd and appropriate orders given,
immediate dynamic movement of the control forces should have been utilized to move
the crowd in the direction indicated in the dispersal order. Following such movement,
arrests should have been made of those remaining present at the unlawful assembly, or
otherwise violating the law.




   D. LIAISON

FINDING #13

                                           33

                                                                          BEY000163
      Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 58 of 145




In the course of the Frazier Group review, the Oakland City Attorney’s Office was
contacted. A general discussion was held with the City Attorney, the Assistant City
Attorney and the Supervising Deputy City Attorney regarding OPD operations and the
activities of October 25, 2011. The consensus of the City Attorney’s Office was that
OPD is diligently attempting to gain compliance with the Negotiated Settlement
Agreement and was collaborative with the City Attorney in training and risk
management-related operations.

RECOMMENDATION #13

It would be beneficial to the OPD if the City Attorney could be more involved in “legal
update reviews” to provide “implications for OPD” as a training model. The City Attorney
also requested greater involvement in development of the Crowd Control Policy (III-G),
and OPD First Amendment training at all levels (Basic Academy, In-service - Continuing
Professional Training, Supervisory, and Command level) of training. These closer ties
between OPD and the City Attorney’s Office are critical to the further improvement of
OPD.


   E. CROWD CONTROL

FINDING #14

In review of the current OPD Crowd Control Policy (III-G), and actions conducted
throughout October 25, 2011, the OPD did not satisfactorily exercise current strategies
that should have included: cultivating stronger relationships with Occupy, providing
experienced leadership on scene, using intervention strategies during the B-Watch to
include Quick Response Teams to identify and remove individuals involved in unlawful
activities, conducting coordinated and dynamic crowd control tactics to facilitate
dispersal and arrests, provide for immediate medical assistance for injured parties, and
consideration of strategies to minimize the deployment of chemical agents and less-
lethal impact munitions.




RECOMMENDATION #14

A designated Department “Crowd Management Coordinator” should be established and
given responsibility for crowd management policy updates, and crowd management and
control (basic and recurrent) training for the Department. Maintenance of after action
reports, coordination and training of Incident Management Teams, review of crowd
management equipment (safety and operations), less-lethal and chemical agent

                                          34

                                                                         BEY000164
       Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 59 of 145



emerging technologies, participation in crowd management preferred practices
symposiums, use of force legal reviews, media policies and facilitation protocols, arrest
and prosecution protocols, implementation of Quick Response Team methodologies,
mutual aid protocols, and development of Single Use Plans (standing plans) for specific
sites, e.g., civic center, would also be in this purview. This “Coordinator” should utilize
the 2012 California POST Crowd Management, Intervention and Control Guidelines as
a roadmap for revising the current III-G Policy and updating Department-wide training.


FINDING #15

The abilities of OPD to conduct crowd management and unusual occurrence response
have been significantly challenged due to current decreased staffing and budget
shortages
The fact that OPD has reduced its operating force from 837 sworn to approximately 650
sworn by 2011 has significantly diminished its ability to deploy sufficient numbers of
resources to major events. Recently, due to necessary command and executive
promotions, there is also a lack of experienced mid and upper-level leadership within
OPD that is knowledgeable in all facets of emergency response.
RECOMMENDATION #15

Due to the frequency of crowd management and crowd control incidents that occur in
the City of Oakland, it is critical for OPD to develop a trained cadre of OPD professional
staff, mid-level leadership, command and executive level personnel who are trained and
qualified as Incident Management Team (IMT) leaders. The IMT concept utilizes
trained Incident Command Staff and General Staff personnel who are subject matter
experts to plan, supervise and manage an unusual occurrence. IMT specialized training
and leadership experience will minimize planning, operational, and tactical response
errors.20




     F. TACTICS, CHEMCIAL AGENTS AND LESS-LETHAL
     MUNITIONS
FINDING #16



20
  This recommendation was discussed during the OPD Critical Incident Management Training conducted
March 24, 2012 where it was mentioned that selected personnel from OPD already performed the IMT
function. This recommendation should include codifying the IMT concept


                                               35

                                                                                  BEY000165
      Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 60 of 145



During the evening deployment (B-Watch) at FOP Park, following the decision
authorizing less-lethal munitions and chemical agents, officers from OPD and allied
agencies deployed chemical agents from behind bicycle fence barriers. Protesters
retrieved and threw several of these canisters back at the police. It was during this
exchange that the victim of the Level 1 Use of Force was most likely struck in the head
with a DSFB (“beanbag”) round and critically injured. Immediately following this injury,
and while he was lying on the ground, at least one chemical agent canister was
deployed by an identified OPD officer into a small crowd that had surrounded the victim
to render aid.
We should note that the review team has serious concerns regarding the quality and
breadth of the OPD criminal investigation of this event. The review team has received
information that the criminal investigation has been closed. It is our belief that OPD
should consider a re-examination of the quality of these investigations.
RECOMMENDATION #16
This is a matter for the OPD Criminal Investigation Division and the OPD Internal Affairs
Division to investigate, and for the Chief of Police to resolve.
UPDATE
Frazier Group’s concerns regarding the quality and breadth of the investigations of the
two primary Use-of-Force incidents were brought to the attention of the Chief of Police.
This information was received favorably, and the investigations have been re-opened.


FINDING #17
The use of force involving less-lethal impact munitions and chemical agents was not
synchronized with on-the-ground tactics to achieve crowd control. Once the dispersal
order was given, chemical agents were deployed but there was no dynamic movement
by control forces to ensure dispersal of the hostile crowd and to make arrests when
appropriate.
RECOMMENDATION #17

The utilization of less-lethal impact munitions and chemical munitions needs to be
combined with the strategy and deployment of Shadow/Extraction Teams and
simultaneous dynamic movement of squad sized crowd control units resulting in
dispersal and arrest for unlawful activity. Appropriate training in both of these strategies
should be completed as soon as possible. NOTE: This training (dynamic movement
coordinated with chemical munitions) has begun, and new chemical agent delivery
systems have been purchased.


FINDING #18


                                            36

                                                                             BEY000166
      Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 61 of 145



The unmarked color of the less-lethal
Remington Model 870 shotguns used by
OPD, and the downloading procedures
practiced by OPD, do not comply with
contemporary     standards and    are
unnecessarily dangerous.

RECOMMENDATION #18

The 12 gauge shotgun less-lethal, specialty impact munitions utilized by OPD for crowd
control should be immediately eliminated and replaced by 40mm launchers and
selected munitions. Any 12 gauge less-lethal shotgun that is retained in inventory
should be painted with clearly distinguishing markings to prevent unintentional usage or
tragic consequences due to lack of recognition.

OPD RESPONSE UPDATE

As of the date of this report, OPD has purchased new launchers. However, during the
April 2012 Frazier Group’s on-site assessment it did not appear that the multi-launchers
functioned properly, and they have been returned to the manufacturer for modifications.
OPD also reports that all less-lethal shotguns in inventory have been color coded.


FINDING #19

Current less-lethal munitions and crowd control tactics allow protesters to “throw back”
chemical agents dispersed against them. The types of chemical agents, deployment
methods, as well as types of less-lethal impact munitions utilized by OPD Tango Team
personnel during crowd control situations are obsolete.

RECOMMENDATION #19

We recommend that further research should be conducted to identify and evaluate other
munitions that are less prone to cause injuries, but are still effective as crowd control
devices.


FINDING #20

Based on existing policy, deployment and approval of “Specialty Impact Less-Lethal
Weapons” on the night of October 25, 2011 may or may not have been reasonable. In
any event, each usage within an incident is required to be reported and analyzed
separately to ensure compliance with OPD policy. This policy was not followed the
evening of October 25, 2011.
RECOMMENDATION #20


                                           37

                                                                          BEY000167
      Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 62 of 145



This is a matter for the Criminal Investigation Division and the Internal Affairs Division to
investigate, and for the Chief of Police to resolve.


FINDING #21

Less-lethal munitions and chemical agent issuance/usage records for Tango Team
members and supervisors do not exist for October 25, 2011.

RECOMMENDATION #21

OPD should develop a detailed accountability system for issuance, recovery and re-
supply of any and all less-lethal munitions (specialty impact and chemical agents) to any
Tango Team officer or supervisor. All accounting of less-lethal munitions and chemical
agents acquired and/or expended should be available immediately after the conclusion
of any incident/event involving their use. Immediate reporting requirements for specialty
impact and chemical agent munitions must also apply to supporting mutual aid
responders.

OPD RESPONSE UPDATE

As of the date of this report, OPD reports that a detailed accountability system has been
instituted.


FINDING #22

According to the B-Watch Operations Section Chief, the Level 1 Use of Force incident
was not reported to him until later in the evening (approximately 10:00 PM) by the EOC.
The incident occurred at approximately 7:40 PM at the intersection of 14th and
Broadway Streets. After review of hours of video footage involving the injured party
(who appears to be approximately 15-25 feet in front of the police skirmish line when he
was struck and fell to the ground), the fact that no law enforcement officer, supervisor,
or commander observed the person falling down or prostrate in the street during the
confrontation was unsettling and not believable. Thus, the mandatory reporting
requirement (which would have accelerated both criminal and internal affairs
investigations) and the requirement to provide immediate medical attention were
ignored.




RECOMMENDATION #22

This is a matter for the Criminal Investigation Division and the Internal Affairs Division to
investigate, and for the Chief of Police to resolve.

                                             38

                                                                              BEY000168
         Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 63 of 145




     G. MUTUAL AID

FINDING #23

Current OPD policies and practices governing mutual aid assistance within the City of
Oakland21 and protocols ensuring post-event collection of documentation from all
participating agencies do not meet current standards and preferred practices.

Review of mutual aid records of the October 25, 2011 incident reveals that most allied
mutual aid agencies were allowed to demobilize and return home prior to proper
accounting for arrests, injuries, use of force applications, and less lethal/chemical
applications.
Advance discussions regarding approved munitions, and timely completion and
collection of after–action reporting documentation from all participating law enforcement
agencies are critical elements necessary for post event review and analysis.

This information is used for post-event:

        Alleged Criminal or Administrative Investigations (civilian and officer-involved)22
         conducted by the OPD Criminal Investigation Division (CID) and the Internal
         Affairs Division (IAD)
        Arrest, use-of-force, injury, and property/equipment information
        Inventory use, accountability, and replenishment of munitions.

Examples of documents, information, and evidence the host agency(s) should collect
from all MA departments23 include, but are not limited to:

        Personnel rosters
        Areas of assignment
        Arrest logs and reports
        Use of force incidents
        Injury reports of civilian participants (protesters) and law enforcement personnel24
        Command and supervisory structure/chain of command
        Hours and location of arrival and hours of departure


21
   California Government Code 8615. OPD is part of Region II in the State of California Mutual Aid
structure. Mutual aid is typically response and assistance for the management and control of large-scale
events, provided by law enforcement agencies in the region.
22
   An officer-involved criminal allegation regards CID investigations of sworn department members from
mutual aid and Oakland law enforcement that may have occurred in OPD jurisdiction.
23
   Much of the information should be collected by the host agency before enforcement activity
commences, e.g. less lethal inventory and descriptions, uniform appearance, command structure, etc.
24
   Within the confidentiality guidelines of California and Federal law.

                                                   39

                                                                                        BEY000169
         Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 64 of 145



        Inventory and descriptions of less-lethal weapons and munitions pre and post-
         event
        Documentation chronicling the authority under which less-lethal munitions were
         used
        Signed acknowledgment of the host agency’s use-of-force and other related
         policies25
        Receipt of any administrative or criminal allegations involving mutual aid
         personnel26

RECOMMENDATION #23

OPD must develop policies and practices that require assertive post-event follow-up to
ensure that material that may contain information important to criminal or administrative
investigations27 is acquired as soon as possible. Prior to demobilization, mutual aid
agencies should be urged to complete ICS-214 Forms and/or Supplemental Reports
detailing force applications, locations applied, officer injuries, and supervisor approval.

If data and information are not collected immediately after a mutual aid event and pre-
departure, assignment of an OPD member to oversee and ensure collection, including
establishment of a timely deadline, must be made.


FINDING #24

Review of the IAP and Operations Plan Annex for the B-Watch reveals that Mutual Aid
resources were utilized to defend FOP Park primarily due to the shortage of OPD
personnel. Mutual Aid resources were inter-mixed with OPD tactical resources at
locations where multiple use of force applications occurred. Allied agencies should not
be comingled with OPD personnel when they have not trained together previously.
Allied agencies should function under the mission concept and be responsible to OPD.
As depicted on video, several agencies were interspersed with OPD in defending FOP
Park, causing accountability for inflicting injury to protesters to be severely hampered.
RECOMMENDATION #24
Mutual Aid resources should not be deployed, even under extreme conditions, to
positions where comingling with OPD tactical resources will occur. Mutual aid
resources are normally best utilized with department and unit integrity, and used for
infrastructure protection, custody and control of arrestees, perimeter security, and fixed
post positions, etc.


25
   California Government Code §8618: Unless otherwise expressly provided by the parties, the
responsible local official in whose jurisdiction an incident requiring mutual aid has occurred shall remain in
charge at such incident, including the direction of personnel and equipment provided him through mutual
aid.
26
   Within the confidentiality guidelines of California and Federal Law.
27
   Officer-involved and civilian allegations.

                                                     40

                                                                                            BEY000170
        Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 65 of 145




FINDING #25

The circumstances that precipitate a request for and the deployment of mutual aid
resources need to be clearly defined within the OPD Mutual Aid Policy. This policy
should include, and clearly articulate, both OPD responsibilities and responding agency
responsibilities. A review of the A-Watch (day) briefings for October 25, 2011 provided
by OPD showed that PowerPoint slides were utilized to prepare the mutual aid agencies
for their roles in the operation.

During the “Force and Arrest” presentation, the briefing included specific direction to
outside agencies regarding:

       Outside LE agencies should only deploy chemical agents at the direction of OPD
       Outside LE agencies should not use electronic weapons on crowds
       Outside LE agencies should not use weapon launched less-lethal impact
        munitions unless directly threatened by an individual who is an imminent threat to
        their safety
During October 25, 2011, at 14th and Broadway Streets it was unclear if outside
agencies followed the guidance described above.
OPD’s Mutual Aid Policy includes responsibilities that exceed those described in the
2009 Edition of the Law Enforcement Mutual Aid Plan, by Cal E-M-A as they relate to
reporting use of force incidents, injuries and arrests prior to demobilization. Based on
review, it is important that the requesting agency, in this case OPD, has accurate
information as to the actions of allied agencies that assisted during an emergency
incident.

RECOMMENDATION #25
OPD’s Mutual Aid Policy should include sections that clearly define the following
responsibilities:

Oakland Police Department responsibilities:

   Identifying numbers and types of mutual aid resources requested
   Identifying specific “missions” for mutual aid responders (Missions should include
    facilities protection, traffic control, perimeter management etc. Mutual Aid agencies
    should be deployed as support to host agency)
   Advising mutual aid responders what equipment is preferable
   Establishing an assembly area for responding resources
   Identifying communications channels compatible with command and control of field
    resources
   Designating an OPD liaison officer (or pathfinder) to guide and to facilitate a
    coordinated assimilation of responding mutual aid resources

                                            41

                                                                            BEY000171
       Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 66 of 145



   Preparing a situation briefing including local maps for mutual aid responders
   Providing logistical support such as food, lodging, rest intervals and equipment
    maintenance as appropriate, for mutual aid personnel
   Briefing responding agencies regarding any “settlement agreement” issues required
    by OPD
   Requiring the responding agency to provide OPD with documentation of any/all use
    of force incidents, locations of occurrence, injuries, arrests, discharges of less-lethal
    munitions (chemical agents and/or specialty impact munitions) prior to being
    released from mutual aid or as soon as possible

Responding agency responsibilities:

   Equipping its personnel
   When possible, assigning the appropriate level of supervision to maintain unit
    integrity and accountability
   Completing response rosters (ICS-214 Forms – Unit Log)
   Dispatching personnel to the staging area
   Providing relief for assigned personnel at protracted events
   Record keeping as to dates and times of arrival and departure, rank, timekeeping,
    mileage, damage and expended resources
   Accounting for arrests, injuries, and use of force applications


    H. USE OF FORCE AND REPORTING

FINDING #26

The number and types of force applied during the October 25, 2011 incident have not
yet been individually evaluated by an OPD Use of Force Review Board for their
reasonableness and adherence to policy.
RECOMMENDATION #26
The number and types of Level 1 and Level 2 use of force applied during the October
25, 2011 incident should be individually evaluated by an OPD Use of Force Review
Board for reasonableness and adherence to policy in a timely manner. In addition, Use
of Force incidents should be reviewed for potential criminal misconduct both prior to
submission to the Use of Force Review Board and by the Use of Force Board
membership. If determined there is reasonable suspicion criminal misconduct occurred,
this matter should be assigned to the Criminal Investigation Division and the Internal
Affairs Division to investigate, and for the Chief of Police to resolve



FINDING #27


                                             42

                                                                               BEY000172
      Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 67 of 145



OPD policy requires that Level 1 and 2 use of force applications are to be reviewed by
the department Force Review Board. The Level 1 and 2 use of force incidents during
the October 25, 2011 - an event six months ago - have yet to be individually evaluated
for policy compliance by the OPD Use of Force Review Board.

RECOMMENDATION #27

OPD policy requires when a Level 1 force event occurs, both the Criminal Investigations
Division (CID) and the Internal Affairs Division (IAD) conduct investigations. Ultimately,
the OPD Force Review Board will review the incident for policy compliance. Level 2 use
of force incidents require a written supplemental report from the officer(s) who used
force, and a subsequent over-arching Use of Force Report by a supervisor or command
officer. The purpose of the report is to evaluate all relevant information and make a
determination regarding compliance with policy. If it appears as some stage of the
review by the supervisor that the use of force may have been out of policy or criminal,
IAD and/or CID are notified.

Regardless whether a use of force event is considered a Level 1 or 2, the use of force is
eventually reviewed by the Use of Force Review Board to determine compliance with
policy, possible training issues, necessity for policy revision, chain of command
accountability, etc.

The organizational advantages that result from timely review are substantial. The OPD
must develop policy and practices which facilitate evaluation of force circumstances
more proximate to the date of the event.


FINDING #28

Within 72 hours following any “critical incident” (significant use of force, officer involved
shooting, unusual occurrence, etc.) the Chief of Police and appropriate subordinate staff
should conduct an immediate review of the preliminary facts (“Hot Wash”). This is
designed to determine if immediate changes in policies, tactics, or training need to be
implemented. This commonly-used practice prevents mistakes from recurring, and
permits needed tactical, policy, procedure, and training modifications to be implemented
immediately. This initial critical incident review is not a complete compilation of facts. Its
purpose is to provide preliminary insight into what occurred, and allows immediate
course corrections for future actions that are similar in nature, whether related to the
original incident or not. This critical process was not in place within OPD at the time of
the Occupy Oakland incidents on October 25, 2011, and several subsequent events.


RECOMMENDATION #28
OPD should institute a practice of rapid (within 72 hours) review of any critical incident
with a view to real time or long term adjustment (if necessary) to tactics, policies,
procedures, logistics, and training. This Finding and Recommendation has been
                                             43

                                                                              BEY000173
       Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 68 of 145



communicated to OPD, and efforts are underway to structure a formalized debriefing
and/or Hot Wash process.


FINDING #29

OPD policies and practices regarding completion and content of Use-of-Force reports
do not meet current standards or preferred practices.

OPD personnel are guided by policy when using force.28 OPD personnel are required to
document their Use of Force or their individual presence during a Use of Force incident,
in an appropriate form when it is an "investigated Use of Force."29 Additionally, OPD
members and outside agency personnel are required to complete supplemental reports
regarding their observations and activities during "a major crowd disturbance" 30 such as
the Occupy Oakland activities on October 25, 2011. This mandate, in the Operational
Plan, would likewise include many of the peace officers on-site under mutual aid.
Members who use force during a major crowd disturbance are also required to
document each Use of Force.31 OPD field supervisors (typically sergeants) are required
to collect the supplemental reports, review them for content and accuracy, and submit
the reports to their commanding officer as a package.32 The field commanders are to
transmit the supplemental reports to department members assigned responsibility to
complete crime and Use of Force reports.33

An unacceptable number of OPD Use of Force and participant-officer reports written
post-Occupy Oakland October 25, 2011, were inadequate. Training, mutual aid
advisories and collection of the reports from OPD and mutual aid personnel were
deficient.



RECOMMENDATION #29

OPD must research and establish a comprehensive Use of Force reporting policy at
both the departmental and the individual levels. In addition, the authors of the reports,
supervisors, and command personnel should be held accountable for their individual

28
   Department General Order K-03, and OPD Training Bulletin III-G Crowd Control and Crowd
Management Policy.
29
   Negotiated Settlement Agreement with Stipulations, RE: Pattern and Practice Claims, Revised Dec.
2008, and OPD Department General Order K-4, and OPD Training Bulletin III-G Crowd Control and
Crowd Management Policy.
30
  OPD Operations Plan 25 Oct 11 by M. Poirier
31
   Ibid.
32
   Ibid.
33
   Ibid. Typically, once all supplemental USE OF FORCE reports are collected, at least one department
member is designated to complete an over-arching USE OF FORCE Report (TF-967) which documents
their USE OF FORCE investigation and their recommendation regarding the appropriateness of the USE
OF FORCE when measured against policy and law. A variety of procedures follow the submission of the
completed USE OF FORCE Report package. See OPD Department General Order K-4.

                                                 44

                                                                                     BEY000174
       Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 69 of 145



reviews and approvals. Minimum requirements for Use of Force and participant-officer
reports should incorporate, among other elements, the following:

      Date and ending time of the report (preferably on each page of the report)
      Legible signatures, ID/badge numbers, and helmet numbers
      Name of supervisor and commander
      Identity of team, squad, unit, or platoon
      Primary assignment during the event, and subsequent changes thereto
      Identification, possession and time/location use of a PDRD, and if not in
       possession or not used, the reasons why
      Personal injuries, or likely injuries to civilian personnel, and related
       circumstances and whether any evidence (photos, witness accounts, medical
       reports, etc.) are available
      Personal Use of Force, type, circumstances, authority and reasons, percipient
       activity, and similar information
      Observation, knowledge or possession of evidence
      Chain of custody of any/all prisoners
      Any observations of injury or complaints of pain to the officer or from an arrested
       or detained person

NOTE: Some of these elements are already required, but compliance has been
inconsistent at best.


FINDING #30

OPD inventory reports of less-lethal ammunition and chemical munitions, and
requirements and auditing of same, do not meet current standards or preferred
practices. In addition, the documenting of equipment, less-lethal ammunition and
chemical munitions, and less-lethal weaponry in possession and used by mutual aid
departments, was insufficient.

During our effort to identify less-lethal ammunition and munitions in possession of
individual members of OPD, immediately prior and subsequent to the Occupy Oakland
events of October 25, 2011, it was determined the inventory, reporting, and assignment
process was flawed or non-existent. This includes both OPD personnel and OPD's
systems to identify and account for the same on-scene information from Mutual Aid.
This inattention prohibited accountability of ammunition and chemical munitions
deployed at the Occupy Oakland event.

In the IAD and CID chapters of this report, the necessity to reconcile information for
purposes of veracity, accountability, and quality assurance is highlighted. Accountability
for less-lethal weapons, ammunition and munitions facilitates a critical audit trail.

RECOMMENDATION #30


                                           45

                                                                           BEY000175
         Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 70 of 145



OPD must research and develop policy, and institute practices, which ensure the
following:

        Accurate pre-event inventory of less-lethal weapons, ammunition, and chemical
         munitions
        Quarterly audits of inventory that are independently and objectively performed by
         a third party. Inventory reconciliation should also occur immediately following the
         assignment/possession of the equipment for actual or use (e.g. training, re-
         location, demonstrations, hostage-barricade, etc.)
        Accounting for weapons, ammunition and chemical munitions in possession of
         each OPD member authorized to possess and use, prior to and immediately after
         an event
        Account for weapons, ammunition and chemical munitions in possession of each
         MA member authorized to possess and use, prior to and immediately after an
         event


FINDING #31

OPD policies and practices regarding Personal Digital Recording Devices (PDRD) 34
must be significantly modified to address routine usage issues as well as use which is
unique to long-term crowd management & control events.

The OPD Operations Plan for Phase 1 - the morning or A-Watch - directed that officers
assigned PDRD's shall activate the camera per department policy. 35 The Operations
Plan for Phase 2--the evening or "B" shift--was more precise; directing that personnel
who had been issued a PDRD were required to wear it and to activate it if directly
engaged with the crowd. This was an astute and forward-thinking enhancement to
standard policy.

RECOMMENDATION #31

As a result of document review and interviews, concerns regarding the use of PDRD
equipment during Occupy Oakland (and in day-to-day operations), particularly on
October 25, 2011, the following issues have been identified and must be corrected:

        OPD needs to clarify the purpose, policy, capacity, and limitations of the PDRD
         to the community
        An absence of standing OPD policy addressing use during crowd management
         and control events
        Physical retention and loss of the PDRD,36 and the number of PDRDs lost during
         Occupy Oakland events
34
   An audible and video recording device attached to an officers uniform, powered by a permanent
battery.
35
   OPD Department General Order I-15.1, March 2011.
36
   The device does not secure well to the uniform during intense physical encounters.

                                                  46

                                                                                       BEY000176
         Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 71 of 145



        Number of PDRD devices which were not operable, yet had not been submitted
         for repair or replacement
        Timelines for retention37 of PDRD recordings

OPD RESPONSE UPDATE

As of the date of this report, OPD reports that they are in the process of working through
a number of technical issues with the PDRDs (capacity, download time, and better
attaching clips). They also report that the recommended policy revision is being
developed.


FINDING #32

OPD policies and practices regarding responsibility for the Operation Use of Force
reports,38 and the collection and submission of individual supplemental Use of Force
reports, do not meet contemporary standards or preferred practices.

OPD policy39 requires that supervisors of members who use Level 2 or Level 3 force
must investigate and complete a Use of Force report (TF-967). Included in the report is
a recommendation from the supervisor that finds the Use of Force within or outside of
policy. The Operations Plan for both "A" and "B" Watches on October 25, 2011,
directed that a report writing team of one sergeant and two officers would be designated
by the Incident Commander. Their responsibility, in part, was to complete a Mass Use
of Force Report. In essence, this would require collecting individual officers' reports and
review, investigate, document, and make a finding for each individual Use of Force.
This is an immense responsibility, given the volume of reports, and requires
reconciliation of many different forms of documentation. Additionally, department policy
dictates Use of Force reports must be completed within 15 days.40

Collecting and indexing reports was problematic. Original supplemental reports41 were
provided to the designated Use of Force report writer. However, many original
supplemental reports were not submitted for indexing and archiving after provision to
the Use of Force Report writer. One department executive said that many original
supplemental reports were retained by the Use of Force author (rather than copies
made), and ultimately sent to the Internal Affairs Division along with the Use of Force
report. Some concerns arise: Timely crime data may not be entered into appropriate--
often mandated--data bases, statistical information may be difficult to establish, and

37
   Current policy is to retain for five years, however, as real evidence the video & audio recording should
be retained for a period far exceeding five years in significant investigations, anticipated appeals,
extended civil suits, 3 Strikes convictions, unsolved felonies, etc.
38
   OPD TF-967
39
   OPD Department General Order K-4.
40
   This time period was extended when realized it was not possible to meet the 15 days for the OCCUPY
OAKLAND event.
41
   Reports written by officers who used force, witnessed force, or were otherwise involved in a USE OF
FORCE situation.

                                                    47

                                                                                           BEY000177
          Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 72 of 145



reports may not be available for follow-up criminal investigation nor forwarded to the
Office of the District Attorney for consideration of a criminal complaint. California Public
Records Act requests may be frustrated. Some reports were not completed, submitted,
or located.

The designated Use of Force writer for two complex, high-profile Use of Force events
(not IA investigations) on the October 25, 2011, B Watch was an Internal Affairs
sergeant. The sergeant was also assigned a very intense administrative investigation
(IA) which allegedly occurred during the same shift. Both the Use of Force report and
the administrative investigation could reasonably have involved the same OPD
personnel. Additionally, the Internal Affairs sergeant had been assigned a uniformed
position during the "A" shift and participated in an arrest earlier the same day. Since
department policy directs that Use of Force reports must be completed in 15 days, while
Use of Force IA investigations must be completed within 180 days, the decision was
made by the sergeant to complete the Use of Force report first in order to remain
compliant with policy. This left very serious IA investigations to languish. The crossover
of information between the Use of Force report and the IA investigations, the volume of
responsibility assigned to the sergeant, timelines, and a potential conflict of interest due
to the sergeant's participation in the same event earlier in the day, are all problematic.

While the Use of Force reports on B-Watch were not completed within policy deadlines,
they were eventually submitted through the chain of command for review. However, the
reports were deficient42 and had to be returned for additional work. This may occur in
part because the author of some Use of Force reports may not possess requisite
expertise as it relates to the issues reviewed; in this case, the strategies, tactics,
weapons, and munitions used on October 25, 2011.

RECOMMENDATION #32

OPD must revise department policy as it pertains to writing supplemental Use of Force
reports as well as their collection, review, and approval by supervisors. Likewise the
policy of one person being assigned overall responsibility for the Use of Force report-
investigation-findings must be revised. One OPD executive stated that the assignment
of Use of Force reports resulting from an event such as Occupy Oakland, can remove a
member from their primary responsibilities for months. It should be noted this issue has
been brought to the attention of OPD command, and efforts are in progress to address
the issue of excessive volume of force-review assigned to one person.


FINDING #33

OPD practices regarding "group reporting"43 or collaboration following use-of-force
events do not meet current standards or preferred practices.


42
     In large measure a re-iteration of the supplemental Use of Force reports.
43
     OPD Department General Order K-4.

                                                      48

                                                                                 BEY000178
       Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 73 of 145



RECOMMENDATION #33

OPD policies regarding "group reporting," when various levels of force are used, are
clear.44 However, as a result of interviews and report review, it appears opportunities
for group reporting existed, and may have occurred, following the possible use of Level
1 and Level 2 force during the Occupy Oakland event on October 25, 2011. OPD
executive staff is aware of the concerns, and are encouraged to review events and
establish factual information regarding policy compliance. The Finding is, at a minimum,
an appropriate topic for review by the Office of the Inspector General, and for policy
modification if necessary. Ultimately the matter must be resolved by the Chief of Police.


FINDING #34

OPD policies regarding the reporting and investigating of Level 2, 3 and 4 Use of Force
do not meet current standards or preferred practices.

OPD policy45 directs that if any Use of Force investigation (involving patrol personnel)
indicates misconduct (administrative or criminal), the supervisor or command officer
shall complete, at a minimum, a Level 2 Use of Force investigation. This would require,
in part, collecting reports and interviewing involved personnel. The policy requires
ensuring compliance with all provisions of the Peace Officers Bill of Rights.46

Issues associated with policies and practices surrounding OPD's investigations of
criminal allegations involving a department member are highlighted in the IAD and CID
chapters of this report. In essence, the report recommends OPD consider more
assertive use of CID when criminal allegations are possible.

Potential conflicts arise when an indication of criminal or administrative misconduct is
identified by the on-scene supervisor or commander, and their investigation, as required
by policy, continues when CID and IAD should be (or may have been) notified and
involved. Completing many of the requirements as outlined in DGO K-4, when
performed by patrol supervisors or command officers, may not ensure a robust,
thorough, and legally conducted investigation, and may conflict with the efforts of CID
and IAD.

RECOMMENDATION #34

OPD must review policy regarding Use of Force reporting, and make revisions as they
relate to Use of Force investigations55 that indicate possible criminal and or
administrative misconduct.



44
   Ibid.
45
   Ibid.
46
   California Government Code sections 3300-3313.

                                                49

                                                                          BEY000179
         Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 74 of 145




      I. ARRESTS
FINDING #35

In review of the Operations Plan for October 25, 2011 (dated 14, October, 2011, Section
E, page 4) reference is made to “Use of Force in Major Crowd Situations.” It reads
“Officers shall make an effort to arrest suspects when force is used to gain compliance.”
During crowd control and crowd management efforts on Oct. 25, 2011, there were a
number of incidents where less-lethal force was used by OPD. However, virtually no
effort was made to take the suspects into custody when it would have been reasonable
to do so. This was particularly evident between the hours of 7:30 PM and 11:30 PM in
the vicinity of 14th and Broadway. Early physical arrest efforts against protesters who
chose to violate law - notably those individuals who assaulted peace officers - would
have diminished the protracted use of less lethal force, likely compressed the time span
of violent activity, and helped to facilitate the legitimate intent of 1st Amendment
protesters.
RECOMMENDATION #35
The decision to use force against individuals who violate the law needs to be done in
concert with a strategy of deploying Quick Response Teams and/or simultaneous
dynamic movement of squad-sized crowd control elements. P.O.S.T. certified training
curriculum must be developed and implemented as soon as possible, incorporating
focus on all rank structures in OPD. Modern equipment with commensurate training
must be considered. Finally, policy must be revised to represent current standards and
preferred practices when managing crowds. The Incident Management Team (IMT)
and Crowd Control Coordinator47 must be appointed and held accountable for prompt
action on this recommendation.

OPD RESPONSE UPDATE

As of the date of this report, OPD reports that they are in the process of developing the
recommended curriculum.




FINDING #36
The Operations Order for October 25, 2011, “Report Writing”. Page15c. states that “All
personnel involved in the operations shall complete a supplemental report along with a
Suspect’s Page in cases where officers arrest suspects.” Supplemental Report Forms
(ICS 214) documenting arrests, injuries, use of force incidents (not involving
hospitalization), and munitions expended by any involved law enforcement agency

47
     See Findings and Recommendations 13 and 14.

                                                   50

                                                                          BEY000180
      Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 75 of 145



should be submitted to the OPD Planning Section, Documentation Unit prior to being
released from duty or mutual aid. These requirements were not met the evening of
October 25, 2011, and most have not yet been turned in at all.
RECOMMENDATION #36
Prior to demobilization, OPD and all participating mutual aid agencies should complete
ICS-214 Forms and/or Supplemental Reports detailing arrests, injuries, force
applications, and locations where applied. Supervisors involved should also review and
approve these forms while still on site. These reports should be turned in to the OPD
Planning Section Chief prior to demobilization.


FINDING #37
Review of the Supplemental Reports provided by OPD indicated the arrest/ charging
section for most arrestees in the early morning was 647e PC (Penal Code, Disorderly
Conduct e.g., Lodging), following the declaration of an unlawful assembly order and
failure to disperse. While OPD did consult with the City Attorney’s Office, which advised
the use of “lodging” as the arrest authority section, Frazier Group feels that there are
legal issues involving the selected OPD predicate arrest authority of Penal Code
Section 647e, “Disorderly Conduct, e.g., “lodging. At the time of the eviction
(approximately 5:00 AM), and with advance knowledge by Occupy Oakland protesters
(who were awaiting the arrival of OPD), many persons present were not inside
structures indicative of “lodging.”    Furthermore, the definition interplay between
sleeping, camping, lodging etc. is not new. There is potential conflict with such
predicate actions as cited in Supreme Court case: Clark v. Community for Creative Non-
violence, (1984) 468 U.S, 288.
RECOMMENDATION #37
In consideration of predicate arrest authority sections when involved in crowd control
and mass arrest situations, consultation with the District and/or City Attorney specifically
focusing on Time, Place, and Manner issues should occur.




INVESTIGATIONS (GENERAL)


FINDING #38




                                            51

                                                                             BEY000181
       Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 76 of 145



During the Frazier Group investigation of the October 25, 2011 events of the Occupy
movement, 27 interviews were conducted, hundreds of documents were reviewed, and
hours of video evidence from OPD personal digital video recorders, media, and internet
footage were analyzed. During the interviews and review of video footage it became
apparent that the OPD investigations, including investigative status, accountability of
munitions deployed, injuries, mutual aid resources and activities, and so forth required
the services of experienced, unbiased investigators not available to OPD. Additionally,
Frazier Group uncovered apparent conflicts between what was reported by OPD
personnel and what the video imagery showed. Additionally, it was abundantly clear
that not all necessary investigative steps were taken.
RECOMMENDATION #38
Currently, the Chief of Police has directed a bifurcated investigation of both criminal and
internal aspects of this event involving use of force incidents. Both internal criminal and
administrative investigations should be monitored or conducted by an outside entity.



     J. INVESTIGATIONS (CRIMINAL)

FINDING #39

Current OPD policies and practices to evaluate and identify potential officer-involved
criminal activity48 do not meet current standards or preferred practices.

RECOMMENDATION #39

Cases currently under investigation by OPD stemming from the Occupy Oakland
incidents require a more in - depth and aggressive review. If there were belated
decisions to investigate an officer-involved allegation criminally, a review of the
decision-making process should determine why there was a delay, and what can be
done to prevent similar delays in the future.




FINDING #40

Existing OPD policies and practices do not meet current standards and preferred
practices regarding assertive, thorough, objective, and appropriate criminal and
administrative investigative processes. In particular, these policies and practices have
impeded on-time opportunities to establish fact patterns regarding public safety actions


48
  Examples may include reasonable suspicion of excessive use-of-force, assault under color of authority,
etc.

                                                  52

                                                                                       BEY000182
         Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 77 of 145



prior to, during, and immediately following the collapse of xxxx, and other high-profile
events throughout the course of Occupy Oakland.

RECOMMENDATION #40

A Level I Use of Force investigation (a high-level administrative investigation), may
reveal information regarding what agency(s) were involved, which officer may be
responsible for the use of force, consideration of all possible criminal activity, and the
roles of supervision and command. Investigations can disclose actions by law
enforcement that may include, but are not limited to, being:

        Non-contributory to an individual's injury
        Unintentional and/or accidental - although possibly a violation of the Manual of
         Rules*
        A purposeful intent to use appropriate force resulting in unintended
         consequences*
        A purposeful intent to use inappropriate force in violation of the Manual of
         Rules/Department General Orders
        A willful intent to use inappropriate force in violation of California and Federal
         criminal statutory law, including civil rights violations*

OPD must assess what diligence has been made in gathering information pertaining to
the xxxx injury. Inquiry should include, but not be limited to, the following:

        What public safety personnel observed, or reasonably should have observed,
         cause of injury to xxxx, his collapse, and prostrate position on the ground?
        What efforts were made to immediately identify potential witnesses,49 and/or
         what efforts were made post-event to identify and contact witnesses?
        What efforts were made, and how timely were the efforts, to ensure potentially
         involved public safety personnel and their less-lethal weapons, ammunition,
         Personal Digital Recording Devices (PDRD), inventory rosters, and other
         potential evidence, were identified and secured?50
        What efforts were made to make sure personnel who were potentially involved 51
         were not permitted to communicate,52 or would be pre-maturely afforded
         information, about any investigation?53

If appropriate, policy revision and/or training curricula should be developed to prevent
any similar future delays or oversights regarding both the investigative process and the
results of the investigations.


49
   OPD Department General Order K-IV.
50
   Ibid.
51
   As potentially culpable or as a witness.
52
   Sometimes referred to as "huddling."
53
   Recognized as fundamental investigative procedures, and related to OPD Department General Order
K-IV.

                                                53

                                                                                    BEY000183
        Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 78 of 145




FINDING #41

Current OPD policies and practices do not meet current standards or preferred
practices regarding the level of gravity54 associated with officer-involved criminal
allegations, and their commensurate investigations. CID investigative activity related to
potential or confirmed officer-involved criminal allegations must be more diligent, robust
and objective.

Deciding which55 officer-involved allegations are adopted for criminal investigation (often
precursory to an administrative investigation), how criminal investigations proceed,56
and the degree to which leaders seek criminal prosecution, all potentially serve as
indicators of departmental ethics and values.

RECOMMENDATION #41

OPD must review department policy and practice regarding officer-involved criminal
allegations. This should include policy and training that incorporates organizational
values, principles, and expectations. Current policy57 may serve as a baseline.
Criminal and administrative investigations are imperative, though they serve entirely
different yet important purposes. The Internal Affairs Division should not bear the
department's sole responsibility for establishing the facts and fostering accountability.
The final decision and order to assign cases to CID rests with the Chief of Police.


FINDING #42

Current OPD policies and practices delegate inordinate discretion to the Criminal
Investigations Division (CID) commanders to decide whether or not to initiate58 an
officer-involved criminal investigation. In addition, OPD policies and practices reveal
that members of both CID and IAD chains of command should be more aware of timely
information specific to officer-involved criminal and administrative investigations as it is
developed.

RECOMMENDATION #42

OPD policy59 regarding the investigation of felony and "serious" misdemeanor
allegations against OPD officers is general in nature and inconsistent in practice. On

54
   The impacts and influences on community trust, organizational standards, determining patterns and
practices, etc.
55
   And the criteria for doing so. In most organizations, typically the final decision to criminally investigate
rests with the Office of the Chief of Police.
56
   Including the expansiveness, identification of potential criminality, and intensity of investigative effort
57
   Including but not limited to Department General Order M-4, M-4.1, K-4, and the Negotiated Settlement
Agreement.
58
   OPD Departmental General Order M-IV.I.
59
   Ibid.

                                                      54

                                                                                              BEY000184
         Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 79 of 145



October 25, 2011 (and in subsequent Occupy Oakland events), actions by some OPD
members60 provided reasonable suspicion that an officer-involved criminal act may have
occurred.

OPD practices subsequent to the development of reasonable suspicion that a
department member may have been involved in criminal activity are inconsistent. When
interviewed, some OPD members indicated discomfort with current practices, and
stated the investigative process often occurs as follows (paraphrased):

     1. IAD becomes aware of an officer-involved criminal allegation
     2. IAD command personnel contact CID command personnel and provide a brief
        about the allegation
     3. CID command gives consideration whether or not to conduct an officer-involved
        investigation
     4. CID may opt to not investigate, but rather be kept updated if further information
        arises
     5. If CID opts to not investigate, but IAD personnel believe a criminal investigation
        should occur, IAD will work to persuade CID to pursue an investigation, often
        with success, but at times without
     6. Regardless which division(s) conducts the investigation; the chain of command is
        not aware of current case information.

The OPD must obligate itself to review and update current policies and practices used
when allegations of criminal misconduct are made against OPD members. It is vital that
top executives are notified without delay in any such allegation, and that subsequent
direction be provided immediately. One policy and practice model is as follows:

        Allegation of criminal misconduct involving a department member comes to the
         attention of, or is discovered by, OPD IAD Intake.
        The IAD chain of command is immediately notified of the circumstances
         surrounding the allegation
        The Office of the Chief of Police is notified without delay
        If the Chief of Police concurs reasonable suspicion exists that criminal
         misconduct occurred, the Chief of Police considers ordering the following be
         done:

                   1. CID command to initiate a criminal investigation
                   2. CID keeps IAD abreast of all significant investigative activities
                      (interviews, interrogations, etc.)
                   3. IAD monitors, but does not contribute to, the CID investigation
                   4. The Chief of Police, or his designee, is provided timely updates on
                      the progress of the CID investigation
                   5. Regardless of investigative findings, the case is reviewed by CID
                      command first, then the Alameda County District Attorney for input
60
   Some incidents were recorded on commercial Bay Area news television and amateur videos uploaded
to YouTube.

                                                55

                                                                                   BEY000185
       Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 80 of 145



                      related to additional investigative steps, quality of the investigation,
                      a decision about filing or not filing a complaint, and the reasons for
                      the decision documented in the case file
                   6. Dependent upon the gravity of the allegation, IAD may conduct a
                      parallel investigation, or withhold investigative steps until the CID
                      case is completed and returned from the District Attorney.61
                   7. The Chief of Police or his designee may facilitate a post-
                      investigation de-brief for lessons learned.

The intent of this Recommendation is to create a process whereby the Chief of Police is
notified, without delay, of potential criminal allegations and makes the decision whether
to refer the investigation to CID. The Chief of Police is responsible for directing the
internal response, but can only do so when appropriately informed by the chain of
command.


FINDING #43

Current OPD policies and practices, regarding the degree to which some CID
supervisory and command staff interact with their subordinate chain of command, do
not consistently meet current standards and preferred practices.


RECOMMENDATION #43
Interviews and case review reveal a necessity for some CID supervisors and command
officers62 to be more proximate to important investigations assigned to their personnel. It
is vitally important that high-profile, sensitive, confidential, and major investigations, are
closely monitored by supervisors and command officers. Establishing an investigative
plan, providing insight and advice, identifying risk and ministering counsel to avoid
missteps, consistent communication with subordinates and superiors, and holding
personnel to account for professional work results, are required.

OPD must review policies, training, and the actual practice of CID commanders and
supervisors as they relate to ongoing investigations.


FINDING #44

Current OPD policies and practices, regarding risk management and quality assurance
of IAD and CID investigations, do not meet current standards and preferred practices.
Additionally, current OPD policies and technology do not meet current standards
regarding equipment and software necessary to adequately compare and reconcile
information available from multiple sources.
61
   Remaining attentive to the status of the department member during the investigation, and the
requirements of California Government Code 3304.
62
   Command officers are typically lieutenants (mid-level managers) and captains (upper-level managers)

                                                  56

                                                                                       BEY000186
         Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 81 of 145




RECOMMENDATION #44
The OPD would benefit from a robust policy and practice that ensures that
investigations in both CID and IAD are diligently reviewed and audited by OPD’s Office
of the Inspector General. Following the events of October 25, 2011 (and subsequent
Occupy Oakland events), a substantial number of criminal and administrative
investigations became the responsibility of OPD IAD and CID. A sampling indicates an
opportunity to incorporate department policy that assures early recognition of complaint
categories and consistent review of investigators’ work.

For example, does the PDRD recording corroborate written documentation? Is
departmental training congruent with law and policy? Is public video consistent with
CID interrogatory questions and answers? Is data maintained in one CID unit available
to other units?

OPD should explore the means (technology-based or manual) to correlate, and validate,
information as it relates to both CID and IAD investigations. The data to be "cross-
checked" and reconciled should include, but not be limited, to:

        Internal stand-alone databases
        PDRD, Internet, OPD video team, and commercial video and photos
        Communications (9-1-1 and dispatch) recordings and CAD event text
        OPD Department policy63
        Operations and Incident Plans


FINDING #45

Current OPD policies and practices, regarding CID efforts to utilize subject-matter
experts64 and provide IAD of advance notice when important CID activities in an officer-
involved investigation occur, do not meet current standards and preferred practices.




RECOMMENDATION #45
As with IAD investigations, CID investigators should be vetted for conflict of interest or
perception of bias when they are assigned to officer-involved criminal investigations.
OPD must insist, to the degree possible, the same level of objectivity be borne by
outside persons that participate, monitor, or are otherwise engaged in any facet of the


63
   Manual of Rules, Training Bulletins, Special and General Orders, Bureau-Division-Unit policies, etc.
64
   Not simply allegation specific (domestic violence, narcotics, police tactics and use-of-force) but experts
in policy and practices surrounding the process of investigating law enforcement personnel.

                                                     57

                                                                                            BEY000187
         Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 82 of 145



investigation.65 Examples of outside persons are forensic experts agencies outside of
OPD, and presenters at Force Review Boards.

OPD should consider the advantages of developing policy which includes:

        Requiring      notification of Internal Affairs prior to CID commencing with
         meaningful investigative steps66
        If necessary, assigning a recognized expert with a demonstrated history of
         impartiality related to officer-involved CID investigations
        Ensuring proximate involvement of supervisory and command personnel
        Discounting real, or appearances of, conflicts of interest or partiality


FINDING #46

Current OPD policies and practices, regarding the release and communication of
information obtained from an Internal Affairs (administrative) investigation to criminal
investigators (and others who do not have a need or right to know), do not meet current
standards and preferred practices.


RECOMMENDATION #46
State laws regulate confidentiality of personnel files,67 access/use of the files,68 and/or
information obtained as a result of information in the files (the fruits of the information). It
may be arguable, dependent upon case-by-case circumstances, exactly what
information procured by IA investigators may be provided to criminal investigators, and
what information may be deemed a part of a "personnel file," 69 and thus restricted in
the access and release of information. However, statutory law is clear that information
obtained as a result of a compelled Lybarger statement (or fruits of that statement) from
a subject officer interrogation may not be used for criminal prosecution purposes,
absent some unique circumstances.70

To avoid any perception or reality the Internal Affairs process could:

        Be used as an extension of, or "back door" source of information to criminal
         investigators
        Improperly(accidental or otherwise) provide information that is used in the
         criminal arena

65
   City Attorney's Office, crime labs, District Attorney's Office, outside agency personnel, etc.
66
   While IAD will monitor the investigation, they shall not participate, choreograph, or suggest a course of
action by CID.
67
  E.g. California Penal Code section 832.5, 832.7, and 832.8.
68
   California Penal Code, Evidence Code, Civil Code.
69
   California Penal Code section 832.5 and 832.8.
70
   E.g. California Penal Code section 832.7, California Government Code 3304, California Evidence
Code, criminal court impeachment of officer's alleged false testimony.

                                                     58

                                                                                           BEY000188
           Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 83 of 145



          Compromise sensitive and/or confidential personnel information, and thus a
           criminal investigation,

Many law enforcement agencies severely restrict the degree of communication from IA
investigators (and associated files) to criminal investigators. In many departments, the
information IA investigators communicate to criminal investigators is limited to witness
and complainant contact information, and the discovery of additional alleged criminal
activity which should be criminally investigated.

OPD should diligently review existing policies and training regarding communication of
information CID receives from IAD. Both IAD and CID personnel must be circumspect,
and well trained regarding this issue.


FINDING #47

Current OPD policy and practices do not meet current standards and preferred
practices regarding personnel who are in critical assignment71 positions, to ensure:

          Redundancy
          Expertise
          Staff availability 24/7/365

RECOMMENDATION #47
Declaring a Level I Use of Force creates an immediate response requirement for both
IAD and CID investigators to commence investigations. Lack of availability of
investigative personnel during an Occupy Oakland incident provided reasons for
concern. In anticipation of future events, and recognizing the tremendous value in
immediate investigative response, policy and practice must be enacted to ensure CID
personnel are appropriately available.




FINDING #48

Current OPD policy and practices regarding the assignment of evidence technicians do
not meet current standards, preferred practices, or the needs of a large-city police
department.


71
     CID, IAD, etc.

                                           59

                                                                         BEY000189
       Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 84 of 145



OPD evidence technicians are presently assigned to the patrol structure and work out of
the Eastmont substation. No evidence technicians are assigned full-time, explicitly to
major crimes or homicide investigations.

The investigation of homicides and other major crimes (officer-involved allegations
similar to those related to Occupy Oakland events)72 is a law enforcement specialty in
and of itself. Developing OPD evidence technicians into specialists intimately familiar
with the intricacies of homicide and other criminal evidence73 is a high priority need that
would greatly strengthen OPD’s professional investigative capacity.

RECOMMENDATION #48
OPD should conduct a cost/benefit analysis of assigning a limited number of evidence
technicians to the homicide unit(s) or elsewhere in CID. Part of the analysis should
include on-site reviews of the homicide investigative organization in other major cities,
and should be done collaboratively with all stakeholders.


FINDING #49

Current OPD policy and practice regarding the assignment of IAD and CID personnel
create potential conflicts of interest.

Interviews and review of policy and practices disclosed issues of concern regarding CID
and/or IAD investigators, as they relate to Occupy Oakland activities. To illustrate:

     1. During the Occupy Oakland event on October 25, 2011, (and subsequent events)
        several members of the OPD IAD, of many ranks, were assigned to field
        positions on both the morning (A Watch) and afternoon (B Watch) shifts. Other
        CID and IAD investigators may have been assigned to site security, liaison with
        mutual aid agencies as they conduct enforcement activities, mass arrest
        responsibilities, and so forth.

Assigning OPD CID/IAD personnel to uniformed positions of responsibility during a
protest event likely to result in confrontation and force has the potential to "conflict out"
the CID/IAD member from conducting, or managing investigations related to the event.
The investigator may be a witness to an alleged misconduct incident, or the investigator
may themselves become the subject officer in an alleged criminal or administrative
complaint. The IAD member may find themselves scrutinized for the possibility of bias
as a result of being on-site at the time of the incident.

RECOMMENDATION #49



72
 E.g. Level I Use-of-Force
73
 E.g. blood splattering analysis, DNA, fiber collection, technology-assisted diagramming, etc.

                                                   60

                                                                                        BEY000190
      Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 85 of 145



OPD should develop policy whereby certain IAD and CID personnel are not assigned to
uniformed field assignments when a reasonable possibility of confrontation, force, or
subsequent alleged misconduct or officer – involved criminal complaints may occur.


FINDING #50

Current OPD policy and practice regarding receipt of written responses from the District
Attorney's Office subsequent to review of investigations, does not comport with current
Alameda County practices.

A written document outlining the reasoning for the decision - filing or no filing - can
serve any law enforcement organization well. This document would typically include
reasons why the decision was made to not file charges, e.g., lack of evidence, statute of
limitations, contradicting reports and statements, etc. The purposes served include:

             Creating a statutory matter of record
             Identifying additional investigative work that may need to be completed to
              secure a charging
             Identify common denominators at the division, unit, team and individual
              level that reinforce professional practices (that may be shared with others)
              or areas that require improvement (which can then be trained to).
             Quality assurance or performance measurement processes
             Provide a more complete historical record in the case file

RECOMMENDATION #50
OPD should participate in the current practices and database utilized by the District
Attorney's Office and all other law enforcement agencies in Alameda County.

UPDATE

The concerns regarding policy and practices currently in use by all other law
enforcement agencies in Alameda County and the District Attorney’s Office, as outlined
in the finding and recommendation, were brought to the attention of the Chief of Police.
The information was received favorably and the Chief has committed to participating in
the countywide system.




   K. INVESTIGATIONS
      (INTERNAL AFFAIRS/ADMINISTRATIVE)


                                           61

                                                                           BEY000191
      Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 86 of 145



FINDING #51

Current OPD policies and practices regarding timely decisions to implement department
policy74 - particularly considering the injury to xxxx, and the chemical munitions utilized
to disperse people surrounding him - do not meet current standards and preferred
practices.

At approximately 7:40 PM on October 25, 2011, a protestor was standing at the
intersection of 14th and Broadway wearing military fatigues and a military style hat. 75 As
chemical munitions were deployed into the crowd, this person turned and began to run
north on Broadway, parallel to the skirmish line. He suddenly collapsed to the ground,
and was likely unconscious before he fell as he did not appear to brace himself during
the fall.

Efforts were made by fellow protesters to determine his welfare and assist.76 After the
discharge of a chemical munitions device in the immediate area of the prostrate party,
and those attempting to assist him,77 he was evacuated from the immediate area and
transported to the hospital by private parties.

At approximately midnight on October 25, 2011, an OPD Criminal Investigations
Division (CID), Major Crimes Unit sergeant was present at the protest. He was advised
of the possibility of a person with major injuries, possibly incurred during the protests, at
the hospital. Two CID investigators responded to the hospital.

At approximately 3:30 AM on October 26, 2011, the CID sergeant briefed an OPD
executive about what the investigators at Highland Hospital had determined. A
subsequent conversation occurred between the executive and a high ranking command
officer. Consideration was given to declaring a Level I Use-of-Force investigation78 at
this time, but no formal callout of investigative resources occurred, nor were any inter or
intra-agency notifications made. This resulted in a significant delay in OPD CID and IAD
investigations.

At approximately 10:30 AM on October 26, 2011, the OPD CID sergeant who was
initially notified over ten hours earlier of a person with major injuries incurred during the
protest, was informed that OPD commanders had initiated a Level I Use-of-Force
investigation. The CID investigation advanced from approximately this time.

An administrative investigation of this magnitude involves several critical steps that
should occur sooner (as close to the time of alleged misconduct) rather than later to
ensure a thorough and impartial investigation.       These include collection and
examination of evidence that informs an administrative investigation, identifying law

74
   OPD Department General Orders K-IV, M-III, M-IV, M-IV.I.
75
   Documented on commercial Bay Area news channels and amateur video uploaded to YouTube.
76
   This appears obvious on public video.
77
   Many had their backs toward the skirmish line and/or were focused on Mr. Olsen.
78
   OPD Department General Order K-IV.

                                              62

                                                                                BEY000192
       Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 87 of 145



enforcement personnel who may be directly involved as potential users of force or
witnesses to same, obtaining associated internal and/or external reports-documents-
recordings, and so forth. Regarding case integrity, the practice of "noticing,"79 ensuring
minimal contact,80 and ordering no communication occur about the investigation
amongst personnel allegedly or potentially involved in a misconduct incident, are also
matters of serious consideration.

RECOMMENDATION #51

OPD must review the incident to determine events between the time department
command personnel were notified (at approximately 10:00 PM) of xxxx's arrival at
Highland Hospital, to the time CID was notified, to the time a final decision was made to
declare and conduct a Level I Use of Force investigation. This is part and parcel of IAD
investigative activities that occurred after the declaration. Following this review, OPD
needs to assess the impact the delay may have had on the investigations. A
determination must then be made regarding accountability at all levels. Policy revision
and/or training curriculum should be developed simultaneously, if necessary.


FINDING #52

Current OPD policies and practices related to IAD do not represent current standards
and preferred practices regarding assertive, thorough, objective, and appropriate
criminal and administrative investigative processes. These policies and practices have
definitive impact on the determination of a fact pattern about assignments, identification,
responsibilities, and actions-taken of/by on-scene public safety personnel.81

Frazier Group review and analysis revealed a need for departmental investigators to
better comply with OPD policy,82 and utilize contemporary IAD investigative procedures.

Administrative investigations determine possible culpability for the actions of involved
officers. This is different, in part, from the responsibilities of the CID investigation. A
critical component of IAD investigations involves determining public safety observations
and actions prior to, during, and after the collapse of xxxx.83 OPD IAD must ensure




79
   California Government Code requires subject officers be notified of particular information in advance of
their administrative interrogation.
80
   Sometimes referred to as "anti-huddling."
81
   Identities are typically available on personnel "details," subsequent reports, assignment rosters, radio
communications logs, timesheets, video, and interviews.
82
   OPD Training Bulletin TB V-T01 Part 3.
83
   xxxx has been frequently identified by the news media, and acknowledged by OPD, as the individual
who collapsed.

                                                    63

                                                                                          BEY000193
         Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 88 of 145



every reasonable and legal administrative investigative action 84 is, and will be, taken to
determine (at a minimum) the following of on-scene public safety personnel:85

        What public safety personnel observed, or reasonably should have observed, i.e.
         xxxx collapsed and/or lying on the ground?
        Who made efforts to immediately notify supervisory personnel?86
        Who made immediate efforts to direct or request medical attention?
        Who made immediate efforts to determine whether the cause of the xxxx injury
         should result in an immediate Level I Use of Force87 investigation, and who
         immediately considered the possibility of an officer-involved criminal investigation
         or unnecessary use-of-force investigation10 (regardless of agency)?
        Who made immediate efforts to ensure potentially involved public safety
         personnel and their less-lethal weapons, ammunition, Personal Digital Recording
         Devices (PDRD), and other available potential evidentiary items were identified
         and secured?88


RECOMMENDATION #52

OPD must complete a robust, collaborative investigation and review regarding this
Finding, including shortfalls in policy (or compliance with policy), 89 process, and
supervisory and command accountability.


FINDING #53

Current OPD policies and practices regarding IAD investigations do not consistently
meet current standards or preferred practices when measured against characteristics of
being:

        Assertive and thorough
        Willing to challenge inconsistencies
        Committed to reconciling incongruity
        Committed to finding the facts regardless of the outcome

OPD has clear opportunities to re-frame policy and practices related to internal affairs
investigations. Some paraphrased comments from OPD members include:


84
   Primary authority arising from the California Penal Code and Government Code, and OPD Policy,
Bulletins, and Guidelines.
85
   Identities typically available on personnel "details," subsequent reports, assignment rosters, radio
communications logs, timesheets, video, and interviews.
86
   OPD Department General Order K-IV.
87
   Ibid.
88
   Ibid.
89
   OPD Training Bulletin TB V-T01 Part 3.

                                                     64

                                                                                           BEY000194
         Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 89 of 145



        There is a long time culture of not challenging subject and witness officers
        Members of the department observe tacit approval of misconduct by supervisors
         and commanders, so the behavior continues
        Concern that if misconduct is not reported (internally/department initiated) that
         misconduct may continue until eventual reporting occurs
        IAD investigators do not want to be the individual who sustains a complaint
         against a particular member
        Regarding a significant misconduct complaint and officer-involved criminal
         investigation, an interviewed ranking member said “I have little faith that IA can
         get it right and have even less faith that CID will do the case right. The CID
         investigation would be a waste of time. I do not have faith in the IA or CID
         process.”

Some of the reasons for current practices point not only to historical and legacy issues,
but are also a result of voluminous case loads, pressing timelines, complexities of
investigations, and the IA investigator position not being considered to be a desirable
assignment.

RECOMMENDATION # 53

OPD policy and practice must consider the following:

        Recruit and assign the best available investigative, supervisory, and command
         personnel to these critical IAD and CID positions
        Establish a process to audit90 and review IAD investigations during, and after
         investigations are complete
        Identify investigative deficiencies that require improvement and train to improve
         them
        Collaborate with members currently assigned to IAD to determine issues of
         concern, and possibilities for resolution
        Determine strategies or proposals to address the issue of timelines
        Place an assignment cap on personnel who are selected to work in IAD; a
         maximum of 3 years and no rotation back to IAD for 6 years.
        Acknowledge the professional and dedicated efforts made by IAD personnel by
         considering them for subsequent desirable assignments and promotion
        Offer command support for the individuals in IAD who do good work and make
         difficult decisions
        Consider reducing the layers in the chain of command between the IAD
         Commander and the Office of the Chief of Police. It is common in law
         enforcement to have IAD Commanders report directly to the Chief's Office




90
  Also referred to as police performance auditing, performance measuring, quality control, quality
assurance.

                                                   65

                                                                                         BEY000195
      Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 90 of 145



FINDING #54

Current OPD policies and practices, regarding consistent and appropriate coordination
between IAD and CID, do not meet current standards and preferred practices.

IAD and CID investigators do not consistently coordinate their investigations when
criminal allegations are made against a department member In California law
enforcement it is quite common, when a criminal allegation is made against an officer
and a CID criminal investigation commences, for the organization's Internal Affairs
Division to also open (or will already have opened) an administrative investigation. It is
important to recognize these are two entirely different investigations; the CID
investigation is to explore any criminal culpability on the part of an officer and then
forward the complete investigation and all evidence to a prosecutor. This is normally the
county District Attorney (or in some instances the State Attorney General or U.S.
Department of Justice) for consideration of criminal prosecution. The IAD investigation
explores the officer's alleged misconduct--often referred to as a violation of the
department Manual of Rules or Duty Manual.

Under existing statutory law, evidence and findings legally obtained in a criminal
investigation are accessible, and may be utilized, by IAD investigators. However, a
significant amount of information obtained by IAD investigators may not be accessed or
shared with CID investigators. Common practice among California law enforcement
ensures the IAD investigator is apprised in advance of significant CID steps. OPD must
appreciate the need for IAD investigators to "monitor" key CID investigative steps in
real-time to be better informed.

RECOMMENDATION #54

OPD must establish policy requiring CID to make timely notification to IAD investigators
regarding significant CID investigative tasks. The direction should come from the
authority of the Office of the Chief of Police.


FINDING #55

Current OPD policy and practices, regarding the assignment of CID and IAD personnel
to responsibilities that do not pose inherent conflict of interest or individual negative
consequences, do not meet current standards and preferred practices. OPD policies,
practices, and assignments have placed both CID and IAD investigators in positions of
potential investigative conflict, and/or personal negative consequence.




                                           66

                                                                           BEY000196
        Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 91 of 145



Interviews and review of policy and practices disclosed issues of concern regarding
some IAD investigators, as they relate to Occupy Oakland activities. To illustrate:

     1. The OPD and IAD current practice, when a misconduct investigation involves a
        subject officer91 of higher rank than the investigator,92 is to assign an IAD
        sergeant as the dedicated case investigator. Although common policy is to
        include a department member of equal or higher rank in the interrogation of the
        ranking subject officer, this does not always occur. Regardless, the entire Internal
        Affairs investigation, and a recommendation for a finding, remains the
        responsibility of the case sergeant.93 It is important to note this is not the policy
        when an administrative investigation is assigned at the division level. 94 When this
        occurs in CID, the IAD investigation must, by special order, be assigned to a
        department member at least one rank higher than the subject officer or member.
     2. During the Occupy Oakland event on October 25, 2011, (and subsequent events)
        several members of the OPD IAD, of all ranks, were assigned to field positions
        on either the morning A-Watch or afternoon B-Watch. Other IAD investigators
        have been assigned to site security, liaison with mutual aid agencies as they
        conduct enforcement activities, mass arrest responsibilities, and so forth. One
        IAD sergeant participated in the physical arrest of a protest participant.

     3. OPD department leadership has assigned IAD investigative personnel to produce
        Use of Force reports95 resulting from Occupy Oakland events, while at the same
        time assigning Manual of Rules misconduct investigations with criminal
        potentiality -from the same event - to the same IAD investigator.

There is potential for negative consequence to an IAD investigator and the Department.
Assigning a subordinate department member to investigate a superior officer has
inherent and plausible negative consequences for the investigator. This is particularly
true because a majority of peace officers remain with their department of choice for the
duration of their career. In a close-knit work environment the possibility exists for real or
perceived retribution, both overt and covert.

Assigning OPD IAD personnel to uniformed positions of responsibility during a protest
event may result in them being present at, or part of a confrontation that will "conflict
out" the IAD member from conducting or managing administrative investigations related
to the event. Possibilities exist that the investigator may be a witness to an alleged
91
   "Subject Officer" refers to the primary department member(s) under investigation, as compared to a
witness officer who is likely not responsible for the misconduct under investigation.
92
   Typically an OPD IAD investigator holds the rank of police sergeant.
93
   For example, a sergeant in IAD can be responsible for the investigation of a police lieutenant or
captain.
94
   OPD Special Order No. 9041, 11 June 10.
95
   Use of Force reports are over-arching reports that encompass the review of all supplemental reports
written by OPD personnel who used, witnessed, or have knowledge of force being used. The report is
intended to evaluate several considerations, one of the more important being a finding as to whether the
force used was appropriate (typically defined as within policy and legal). These USE OF FORCE reports
are typically assigned to non-IAD personnel.

                                                   67

                                                                                        BEY000197
        Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 92 of 145



misconduct incident, the investigator may themselves become the subject officer in a
misconduct allegation, or the IAD member may find themselves scrutinized for the
possibility of bias as a result of being a witness or being on-site at the time of an alleged
misconduct incident.

When an OPD IAD investigator is assigned responsibility for an event Use of Force
report96 the time necessary to complete the report and make a finding may be
prohibitive. This is particularly true when the report incorporates the volume of
department members and supplemental reports generated by an event like Occupy
Oakland. The timelines for completing use of force reports is 15 days.97 However, the
timeline for IAD misconduct investigation reports is 180 days. Thus, focus for the IAD
investigator is placed immediately on the use of force report, while a potentially high
priority administrative investigation languishes. Finally, the possibility exists that OPD
personnel related to a use of force report are also intrinsic to a formal IAD misconduct
investigation. The crossover of information becomes problematic.

RECOMMENDATION #55

The resolution of this Finding is three-fold:

     1. OPD should develop policy that ensures any IAD misconduct investigation
        involving ranking department personnel be assigned to an IAD investigator of
        equal or higher rank.

     2. OPD should develop policy whereby IAD personnel are not assigned to
        uniformed field assignments when a reasonable possibility of confrontation,
        force, or subsequent misconduct complaints may occur.
     3. OPD should craft and implement policy which minimizes the possibility of IAD
        personnel reviewing individual use of force reports and writing the overarching,
        non-IAD related Use of Force report.


FINDING #56

Current OPD policies and practices, regarding when subject and witness officers are
notified ("noticed")98 of a misconduct investigation, and the orders related to
confidentiality pertaining thereto, do not meet current standards or preferred practices.

The OPD IAD practices of determining when witness and subject officers are notified of
a pending administrative investigation are not appropriately guided by policy.99
Additionally, there are opportunities for more consistent application of when subject
96
   OPD Department General Order M-IV.I.
97
   The timeline was subsequently extended for Occupy Oakland events.
98
   A term used for notifying an officer prior to their IAD interrogation, required by the California
Government Code.
99
   This also applies to CID, re: witness and suspect department members.

                                                      68

                                                                                              BEY000198
          Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 93 of 145



officers are ordered not to communicate100 with others about the components of an IAD
interview or interrogation,101 e.g., "...are not to disclose any of the information
discussed in the interview except to his or her representative or attorney." 102 This
applies to pre and post-investigative activity.

OPD IAD should consider, in particular circumstances:
   Ordering department personnel not to discuss any part of the misconduct
      allegation/investigation (except with counsel or their representative) at the time
      they are "noticed" of a pending investigation
   Incorporating steps to ensure compliance with the order(s)
   Re-admonish the member at the conclusion of their administrative interview or
      interrogation

Few occasions during an administrative internal investigation are as critical and
revelatory as witness officer interviews and subject officer interrogations. The more
pristine the statements made, the more confidence they are done with veracity.

The time and manner in which subject and witness officers are "noticed" of the IAD
investigation can be very important. For instance, the decision when to advise ("notice")
a multitude of involved personnel that an IAD investigation is pending is vital. This must
occur when it is clear the aggregate of statements and reports by those department
members will be critical to determining the facts.

While OPD statutory policy addresses issues of interfering and assisting with internal
investigations,103 the language does not affirmatively, and with certitude, order
department personnel not to speak about misconduct allegations prior to or during a
misconduct or officer-involved criminal investigation.     Although policy requires IAD
investigators, at the conclusion of an interview or interrogation, to advise department
members not to disclose information, this order is not consistently applied.

RECOMMENDATION #56

Revised policy and training may include:

         Established criteria for when, how, and under what circumstances,104 department
          members are advised by IAD or CID of pending investigations
         At the time of IAD or CID notice, ordering department members ( under the
          authority of the Chief of Police) who are associated with an investigation, to not
          communicate with any person (other than counsel, or representative in non-


100
    "Huddling."
101
    Required by the California Government Code. In administrative investigations, witness officers are
considered to be 'interviewed,' while subject officers are often considered to be 'interrogated.'
102
    OPD Training Bulletin TB V-T01 Part 3 and OPD form TF-722 (Feb 09).
103
    OPD Manual of Rules 314.38.
104
    Subject to the California Government Code.

                                                   69

                                                                                         BEY000199
          Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 94 of 145



          criminal cases) within or outside the department about anything associated with
          the allegations
         At the time of IAD "noticing," provide the order in writing and obtain a signed and
          dated acknowledgment from the involved department member
         Direction that the department member is required to immediately notify
          appropriate department authorities if he/she has knowledge about any member
          violating the order
         Re-admonish the witness or subject officer of the order at the conclusion of their
          respective interview/interrogation.
         Provide the re-admonishment verbally, while still recording, and in writing with
          attendant signature by the witness or subject officer(s)


FINDING #57

Current OPD policy and practices regarding the release and communication of
information obtained from an Internal Affairs (administrative) investigation to criminal
investigators (and other members who do not have a need or right to know) do not meet
current standards and preferred practices.

OPD must remain sensitive to the proper sharing of information within the department
that is deemed confidential in nature.105

Information that is obtained during IAD investigations is often confidential and should
not be shared, accessed, or communicated in any manner with department members
who do not have a need and a right to know. This is typically complied with in law
enforcement organizations by instituting policy designed to frustrate sharing virtually all
information garnered during an IAD investigation with department criminal investigators
or department members who are not associated with IAD. This preventative measure
fosters confidence that errors will not occur when appropriateness is obscure. In
addition, IAD is not perceived as a possible access point for CID investigations. The
OPD addresses this concern, in part, with policy.106

RECOMMENDATION #57

OPD must establish explicit policy and accountability which safeguards against
broadcast of confidential IAD information outside of the IAD purview, in settings where
multiple components107 of the department are gathered. Suggestions to accomplish this
include making sure all who are present for any discussion are aware that IAD is
present, and all understand IAD will not share confidential information and should not be
solicited for same. More often than not, IAD should be the last to share information with
executive decision-makers after other department representatives have departed.


105
    California Penal, Government, and Evidence Codes.
106
    OPD Training Bulletin TB V-T01 Part 3.
107
    E.g. OPD bureaus, divisions, units, teams or other personnel.

                                                   70

                                                                              BEY000200
           Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 95 of 145




FINDING #58

Current OPD policy and practices in IAD and CID do not meet current standards and
preferred practices regarding their personnel who are in critical-assignment108 positions
to ensure:

          Redundancy
          Expertise
          Staff availability 24/7/365

During the Occupy Oakland event(s), an on-scene OPD manager determined the
necessity to declare a Level I Use of Force investigation. Doing so was appropriate and
complied with policy.

Declaring a Level I Use of Force puts into place an immediate response of both IAD and
CID investigators to conduct investigations. In this case, it was determined that CID
investigators were not available to respond. This was due, in large measure, to a spate
of major crimes in the community that had occurred over a compressed period of time,
and CID investigators were simply overwhelmed, over-tasked, and exhausted. Not
only does policy require the response of CID and IAD to Level I declarations, but
investigative principles allow that, the sooner a response (collection and examination of
physical evidence, locating and identifying potential witnesses, statements from alleged
victims and suspects, alleged crime scene geography and atmosphere; all which often
serve to inform the investigation) the higher the quality of the investigation.

In this instance, once more information became available, department personnel were
able to determine that a Level I investigation was not necessary. The absence of CID
personnel did not have negative consequence in this case.

With the possibility of Occupy Oakland or other major, staffing-intense and mutual aid
events occurring in the future, the risk for both CID and IAD investigators becoming
unavailable must be addressed.

RECOMMENDATION #58

In anticipation of future events, and recognizing the tremendous value of immediate
investigative response, policy and practice must be in place to ensure IAD investigative
personnel are available for call back. When taking into consideration staff assignments,
CID and IAD commanders should consider exempting an investigator(s), and placing
them in abeyance to assure availability when urgent situations occur. Commanders may
consider specialized training for more personnel within these divisions to ensure a
larger pool of trained investigators remains available.


108
      CID, IAD, etc.

                                           71

                                                                          BEY000201
       Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 96 of 145




FINDING #59

Current OPD policies and practices regarding subject-officer admonishment and
potential consequences do not meet current standards and preferred practices.

Subject officers in misconduct investigations are often provided a Lybarger109
Advisement. Some organizations may provide Lybarger to all subject officers, while
others may provide Lybarger to subject officers who initially refuse to provide an
administrative statement. When a department member110 is the subject of an
administrative investigation that has potential criminal implications, the member is first
afforded their Miranda Rights by IAD investigator(s),111 and when those rights are not
waived (they typically are not), the officer is afforded a Lybarger Advisement.

The Lybarger Advisement is ubiquitous in California law enforcement, and in essence
requires that a subject officer must provide a statement to the IAD investigator(s)
regardless of the nature (criminal or administrative) of the alleged misconduct. If the
subject officer refuses to provide a statement (answer questions, draw diagrams, and
other reasonable solicitations by investigators) after being provided the Advisement,
he/she is exposed to disciplinary action, typically classified as insubordination.112

OPD requires subject members who are administratively investigated (IAD) for potential
criminal misconduct to be afforded the Advisement. Policy requires the subject officer
read and sign a document113 that contains the advisement, before questioning
commences. They do not require the statement be verbally read to the subject officer.

The document114 chronicles, in part:

      ...I am compelled to give a statement; and neither this statement nor any
information derived from this interview may be used in any criminal and/or civil
proceeding pursuant to the Public Safety Officers Bill of Rights Act. Government Code
Section 3300 et seq.

However, there are circumstances where a subject officer's statement resulting from a
Lybarger Advisement, may be accessed, and potentially used during criminal
prosecution. These include but are not limited to California District Attorneys, State
Attorney General, and Grand Juries115 who may access the statement, given particular
circumstances. State courts may access information.116 The information in the

109
    Lybarger v. City of Los Angeles, 40 Cal. 3rd 822, 829, 221 Ca. Rptr. 529, 533 (1985).
110
    OPD Training Bulletin TB V-T01 Part 3. Civilian members of the OPD are afforded Government Code
rights the same as sworn personnel.
111
    California Government Code.
112
    Usually documented in a department Manual of Rules, Duty Manual, or similar.
113
    OPD form TF-722 (Feb 09).
114
    Ibid.
115
    California Penal Code section 832.7.
116
    Pitchess v. Superior Court 11 Cal. 3d 531, 537, 538, 113, Cal. Rptr. 897.

                                                72

                                                                                    BEY000202
          Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 97 of 145



statement may be used to impeach a subject officer's contradictory testimony during
criminal trial. In addition, federal investigators and prosecutors117 may access the
statement. Department members should be reasonably informed of the vulnerability
inherent in providing a statement, when measured against the consequence of refusing
to provide one.

RECOMMENDATION #59

OPD should consider a revision of policy and practice regarding Lybarger statements.
The proposed revision process should include surveying the language used by other
California departments as well as soliciting input from city and labor attorneys. The
draft policy may consider language that addresses:

         Verbally admonishing the subject officer of Lybarger, (in addition to a written
          version signed by the subject officer) when applicable, while recording the
          interview
         Text that informs the subject officer of plausible access to their statement beyond
          protections outlined in the California Government Code. This may include the
          applicability of:
                  - CA Penal Code 832.5 and 832.7
                  - Representations from State and Federal case law
                  - Language similar to "...shall be kept confidential in
                    accordance with law."


FINDING #60

Current OPD policies and practices regarding the massive IAD intake and investigator
caseload do not meet current standards and preferred practices.

RECOMMENDATION #60

Taken as a snapshot-in-time, the Intake and Investigative case load in OPD IAD is
immense, and requires a professional reassessment of the systems, policies and
practices that are currently in place. This should be done with a focus toward improving
the day-to-day efficiencies of the division.

A statistical study of IAD workload was not necessary to establish this finding. Nor was
comparison of IAD caseload to other law enforcement when the situation is obvious.
Our personal observations of the dimensions of the workload bear this out. Four
comments from different individuals who are intimately aware of IAD dynamics said the
following (paraphrased):




117
      US v. Henthorn 931 F .2d 29 (2001).

                                              73

                                                                              BEY000203
          Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 98 of 145



             We are approaching crisis, the organization (department) is slowly grinding to
              a halt, there is too much work
             The sink is overflowing but we are not turning off the faucet
             We are so overwhelmed we are not able to pay the correct amount of
              attention to cases that need it, or once we do get to them, we are too burned
              out to give the attention needed
             The case volume is too high; IAD is overwhelmed

Even if IAD caseloads amongst law enforcement agencies have similar ratios of staff
per case, many other factors influence the degree of effort that can and should be
applied to each individual case. Additionally, many factors influence the volume of
cases. A rude conduct complaint may require little research, few interviews, and
minimal written documentation. A Use-of-Force investigation may require a criminal
investigation by CID, and an extensive IAD investigation including multiple interviews,
physical evidence, and thorough documentation and report writing.

The OPD leadership should commission a vigorous, empirical needs-assessment of the
IAD, both for the complaint Intake and the Investigation units. The needs-assessment
should also identify IAD industry preferred practices from other law enforcement
agencies. High priority should be attached to the study, and it should be done
collaboratively to embrace many stakeholders. OPD may consider re-framing their IAD
policy (California Penal Code 832.5).


FINDING #61

Current OPD policies and practices regarding soliciting and obtaining information from
reluctant complainants or witnesses provide an opportunity for improvement.

Our interviews disclosed that some individuals who have misconduct complaints or
criminal concerns about OPD members, or who could serve as sources of information
during CID and IAD investigations, choose not to initiate contact with the OPD IAD,
and/or identify themselves. This same reluctance occurs with some complainants who
may want to contact the CPRB.118

It is essential that OPD be made aware of possible misconduct (criminal and/or
administrative) to the degree possible. Three common denominators why some people
choose not to report to IAD are:

      1. The complainant is concerned about being identified as a criminal
      2. The complainant may fear retaliation
      3. The complainant is hesitant to trust the OPD IAD, and in some cases the CPRB



118
      City of Oakland Citizens' Police Review Board, Ord. 12454, Nov 12, 2002.

                                                     74

                                                                                 BEY000204
          Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 99 of 145



RECOMMENDATION #61

While remaining mindful that a criminal suspect should be held responsible for their
actions, it is also vitally important that the OPD make every reasonable effort to reach
out and communicate with the community, and develop expanded methods of complaint
receipt.


FINDING #62

Current OPD policies and practices regarding risk management and quality
assurance119 of IAD and CID investigations do not meet current standards and preferred
practices. Additionally, current OPD policy and practices regarding the use of manual
or technology-based systems to compare and reconcile information and data do not
meet current standards and preferred practices.

The OPD would benefit from a robust policy and practice whereby investigations in both
CID and IAD are diligently reviewed and audited. This is a critical responsibility of "risk
management." Following the events of October 25, 2011 (and subsequent Occupy
Oakland events), a substantial number of criminal and administrative investigations
became the responsibility of OPD IAD and CID. A sampling indicates an opportunity to
incorporate and review department policy which assures early and consistent review of
an investigator's work.

Regarding reconciliation of information and data, the OPD IAD would substantially
benefit by implementing a technology-based system120 to achieve this in an effective
and efficient manner. The intent is to ensure:

         Veracity
         Consistency
         Awareness of information previously unknown
         Identify training and policy needs
         Quality assurance and control

RECOMMENDATION #62

OPD should explore the means (technology-based or manual) to correlate, and validate,
information as it relates to IAD investigations. Systems exist or are advancing in other
large-city departments which may be evaluated for applicability in Oakland.




119
   Also quality control, police performance auditing, performance measuring.
120
   In the absence of technology, a manual system, which addresses reconciliation of priority information,
should be considered a high priority.

                                                   75

                                                                                         BEY000205
       Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 100 of 145



The data to be "cross-checked" and reconciled should include, but not be limited, to:

      Internal stand-alone databases
      Arrest and event reports
      Supplemental reports
      Evidence reports
      Lab reports
      CID evidence
      CID interview and interrogation data
      PDRD, Internet, OPD video and film


   L. MEDIA AND PUBLIC IMAGE

FINDING #63

OPD has a Public Information Section that reports directly to the Office of the Chief of
Police. The OPD Public Information Officer (PIO) is a police officer who has responded
to numerous public and media inquiries regarding the actions of OPD during various
protests initiated by the “Occupy Oakland” groups. During this period the Oakland
Police Department’s image within the community has been shaped by written, visual
and electronic images of helmeted police, confrontations with Occupy protesters,
political controversy and the inability to comply with the Negotiated Settlement
Agreement (SRI Louise Coles, et al. v. City of Oakland, the Oakland Port incident March
7, 2005). OPD’s ability to “positively” influence the community and create a favorable
image via the media has been limited and ineffective.

RECOMMENDATION #63

It is recommended that the current PIO position be elevated to a command level
individual (sworn or civilian). This person would preferably be public relations
professional retained to develop an overarching messaging campaign which includes
the use of electronic media. The City and OPD must position themselves in front of the
continued negative media reports regarding crowd management and use of force and
begin to control the information released about the department with an organized and
focused message. Strategies should include informing the community of OPD’s current
Department reforms and on a renewed quest for excellence. The addition of a public
relations professional moves the department into a more proactive position, and into
alignment with other major police departments with regards to taking control of
community perceptions of their activities.




                                           76

                                                                          BEY000206
     Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 101 of 145




   M. TRAINING

FINDING #64

Review of Occupy Oakland event video, and departmental personnel interviews have
revealed that the crowd control tactics used by OPD are outdated, dangerous, and
ineffective.

RECOMMENDATION #64

That OPD immediately adopt current preferred practice crowd management and crowd
control tactics, and train all personnel in these concepts and tactics. An integral part of
this recommendation is to replace existing obsolete and dangerous equipment and
munitions with state of the art equipment. Concurrently it is necessary to train officers
on the proper use of these strategies, tactics, and options.


FINDING #65

Careful review of existing investigations stemming from Occupy Oakland events shows
that many assigned investigators and supervisors lack the technical proficiency, and in
many cases, the experience to conduct comprehensive, aggressive, and unbiased
investigations.

RECOMMENDATION #65

OPD should immediately implement an aggressive training program for all CID and IAD
investigators and supervisors designed to raise their skill levels to the point where
outside contract support will no longer be necessary. Organized rotation of
departmental members through units involved in crowd management and crowd control
activities (SWAT, Tango Teams, and Hostage Negotiations) will expand the knowledge
base of investigator candidates as well.


FINDING #66

After considerable interaction with the command and executive leadership levels of
OPD, we find that the general level of experience, and the accompanying formal training
in leadership, management, and specialized skills is low. Additionally, there is no formal
program in place to train future leaders in the many broad and complex components of
a modern police department.




                                            77

                                                                            BEY000207
        Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 102 of 145




RECOMMENDATION #66

Formal training, not just on-the-job training, is an absolute necessity for senior leaders
responsible for decisions with profound community impact. Opportunities like the FBI
National Academy, and the Senior Management Institute for Police, should be
aggressively sought out. As many senior decision-makers as possible should attend.
Furthermore, OPD should establish a formalized career development program of
rotational assignments and temporary detail assignments for developing leaders to
expose them to the many facets of modern policing and prepare them for effective
leadership.



FINDING #67

During OPD review process three training sessions were conducted by Frazier Group
involving all levels within OPD. The training sessions included:

        February 15, 2012, “Introduction to 21st Century Crowd Management,
         Intervention and Control Strategies and Shadow Team operations”, eight hours;
         March 24, 2012
        March 24, 2012, “Critical Incident Command for OPD leadership and command
         personnel”, eight hours
        April 6, 2012, Subject Matter Expert (SME) crowd control tactics, use of force,
         chemical agents and specialty impact munitions, six hours.
The aforementioned training sessions provided great insight into OPD leadership and
expertise. Based on hours of Frazier Group interviews, personnel interaction and
observations in the practical application portions of the training, it is the opinion of
Frazier group Subject Matter Experts that OPD does not have adequate mid-level
management (Lieutenant level) critical incident management expertise.
RECOMMENDATION #67

Mid-level management critical incident and leadership training should be provided for all
Lieutenants. Training should focus on clarity of OPD command expectations of
Lieutenants during crisis, an understanding of tactical implementations and the
associated limitations, leadership and team building. Additionally, formalized First
Amendment, use of force, and force reporting training should be addressed. Training
sessions should be provided by law enforcement, leadership and tactical experts, as
well as selected recognized leaders within OPD. Newly promoted lieutenants should be
detailed to assist more experienced and ranking commanders at every opportunity. This
policy will expose future leaders to the planning, implementation, and review strategies
of major events in a way that provides training, but does not force untrained and
inexperienced leaders to make decisions in live events.

                                           78

                                                                           BEY000208
     Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 103 of 145




FINDING #68

During this review it was noted through direct contact and interviews that numerous
police officer and sergeant level members had limited confidence in OPD Captain level
personnel regarding critical incident decision making. Perceived or real this perception
was verbalized and seemed to stem from a lack of communications as to why decisions
were made under specific circumstances.

RECOMMENDATION #68

Critical Incident Debriefs (“Hot Washes”) should be conducted by command personnel
with a vertical representation (officer-sergeant-lieutenant-captain) of sworn members
participating following major incidents. These debriefs should be led by those command
personnel having direct knowledge and involvement in the incident. Department
personnel should be able to discuss issues and concerns openly, professionally, and
constructively.




                                          79

                                                                         BEY000209
     Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 104 of 145




             CONCLUDING THOUGHTS
Aircraft accident investigations frequently reveal that airplane crashes are caused by a
series of cascading events, not a singular problem. We at Frazier Group feel that this
analogy appropriately describes our observations within the Oakland Police
Department. Years of diminishing resources, increasing workload and failure to keep
pace with national current standards and preferred practices led to the cascading
elements resulting in the flawed responses noted during the events of October 25,
2011. The most important of these multiple causal factors that we observed are as
follows:

      1. COMMAND TURNOVER: The Department’s executive leadership team has
         been unstable for years. Turnover at the senior levels of Chief, Assistant
         Chief, and the Deputy Chiefs and Captains has been frequent. While bright
         and dedicated personnel have recently been appointed to fill these important
         positions, many do not have the formal training, and the breadth of
         experience that most departments exhibit at this level of organizational
         leadership.

      2. BENCH STRENGTH: We did not see OPD historically as a “learning
         organization” – one which senior leadership has placed a high value on
         succession planning, career development, formal training, and post-incident
         reviews designed to provide departmental members the opportunity to learn
         from, and to improve from, recent experiences. To the credit of the current
         administration, these training deficiencies have been recognized and a
         focused effort to close the training gap is ongoing.

      3. STAFFING CUTS: Substantial and cumulative budget cuts and personnel
         losses have seriously weakened the Department. According to the published
         FBI Uniform Crime Reports, in 2000 OPD had a total of 1131 law
         enforcement personnel (sworn and civilian). In 2010 this number had been
         reduced to 935 ( - 17%). This has caused significant morale issues and “brain
         drain” within the Department. Given the operational challenges of high crime,
         repeated civil disorder events, and community distrust, the Department is
         struggling to handle a workload demand that far outstrips its current staffing
         level. (See Appendix 5 for more statistical analysis of this issue.) OPD is so
         busy trying to keep pace with the operational requirements of daily events
         that they have little time or resources for strategic long-term improvement.
         The resulting problems play out in the media on a routine basis, further
         undermining the community’s confidence in its police department.




                                          80

                                                                         BEY000210
      Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 105 of 145




We feel that these primary cascading factors ultimately were the principal contributing
elements to the following organizational points of failure on October 25, 2011 which are
identified in this report:

1. The decision to conduct the Occupy Oakland eviction operation (“Notice of
   Violations and Demand to Cease Violations,” issued October 24, 2011)121 on
   October 25, 2011 should have been postponed until adequate planning, key
   command personnel, intelligence updates, and sufficient resources could be
   obtained.

2. The primary Plans Chief was the A-Watch Incident Commander. He had significant
   input into the selection of the date and time of the Occupy Oakland eviction
   strategies and staffing assignments. This planning process failed to foresee the
   repercussions of the morning eviction action as it related to the subsequent Occupy
   Oakland reaction that evening.

3. There was a failure of the OPD Incident Commanders (A and B-Watches – A-Watch
   Midnight to 2:00 PM, and B-Watch 2:00 PM to 2:00 AM) to “jointly” confer and
   adequately coordinate a balanced OPD staffing and leadership plan throughout both
   operational periods.

4. The late assignment of the Internal Affairs Division Commanding Officer to the B-
   Watch as the Operations Section Chief was improper - a conflict of interest that
   should have been avoided.

5. When Occupy Oakland departed the Oakland City Public Library (14th and Madison
   Streets) and marched to FOP Park (14th and Broadway) the Incident Commander
   remained inside the City EOC and did not have adequate situational awareness.
   The Incident Commander should have responded to the field, met with the
   Operations Section Chief, assessed the situation, asserted a leadership role and
   implemented a tactical plan to disperse and/or arrest violent protesters.

6. Crowd control tactics utilized by the combined law enforcement forces at
   approximately 8:30 PM, at 14th and Broadway Streets were not well planned, were
   not well coordinated, were confrontational, and were poorly executed.

7. Documentation and personnel accountability during B-Watch regarding use of force
   reporting, arrests, deployment of less-lethal munitions and chemical agents by both
   OPD and mutual aid responders was incomplete, inaccurate, and inadequately
   reported.



121
   Email from Emergency Public Information Officer, To City Council; sent Tuesday, October 25, 2011,
4:14AM

                                                  81

                                                                                      BEY000211
     Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 106 of 145



8. OPD concepts of crowd management and crowd control employed during the events
   of October 25, 2011 do not reflect current crowd management, intervention and
   control strategies, or preferred tactical practices. The OPD Crowd Control and
   Crowd Management Policy, Index Number III-G is outdated and requires substantial
   revision. OPD command and executive personnel lack an understanding of modern
   crowd management, intervention and training practices widely used in other large
   police departments. This was a systems shortcoming - the result of long-standing
   leadership, policy, accountability, forecasting, and training shortfalls.


While OPD faces daunting problems, we at Frazier Group noted many positive
elements within the organization. The most important of these are as follows:

   1. In almost all cases OPD personnel we interviewed and interacted with at all
      levels were open, forthright, professional, and positive in their comments about
      their work and their department. The aggregate of these impressions leads us to
      believe that the Department is open to change, and clearly recognizes the many
      needs for improvement that we discussed.

   2. Training already delivered by Frazier Group was well received by all participants,
      again signaling overall receptiveness to change.

   3. Newly appointed Chief Howard Jordan has set the tone for his organization,
      making Departmental improvement his highest strategic priority. His cadre of
      bright young leaders bodes well for the future as they mature in their professional
      careers.


We at Frazier Group wish the Oakland Police Department and the City of Oakland well
as they jointly address the significant challenges that lay before them.




                                           82

                                                                          BEY000212
Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 107 of 145




      APPENDICIES




                               83

                                                          BEY000213
Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 108 of 145




                    APPENDIX 1
                    Statement of Work




                               84

                                                          BEY000214
Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 109 of 145




                                    FRAZIER GROUP LLC




            Independent Investigation
            Occupy Oakland Response
                    October 25, 2011




                                                       January 20, 2012




                               85

                                                          BEY000215
       Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 110 of 145




                   STATEMENT OF WORK

This review will analyze the morning and evening events of October 25, 2011. Areas of
greatest focus will be:


            1. Training and Equipment
Training:

      OPD Officer and supervisor crowd control and use of force training from
       January 1, 2009 to present.
      Supervisor, middle-manager, and command level unusual occurrence planning
       and training

Crowd control equipment:

      Individual officer equipment
      Less-lethal weapons, including chemical munitions
      Communications interoperability and adequacy


         2. Planning
The review will analyze:

      Applicable OPD policies, and how well they were integrated into planning efforts
       for 10/25/11

      The Incident Action Plans (IAP) for both A Shift and B Shift


           3. Mutual Aid
The review will include analysis of the mutual aid process and its conformance with the
California Emergency Management Agency (CalEMA), 2009 Edition of the California
Law Enforcement Mutual Aid Plan (Blue Book) and the 2003 Edition of the Law
Enforcement Guide to Emergency Operations (Red Book). The review will look at:

      Levels of control that receiving municipalities have over mutual aid officers
      Use of force guidance given to responding agencies
      Incident command and control
      After-action reporting




                                            86

                                                                            BEY000216
       Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 111 of 145




         4. Plan Implementation and Tactics
The review will analyze:

      Deployment of law enforcement resources
      Command effectiveness


         5. Use of Force
The review will analyze:

       Level 1 use of force incidents occurring on 10/25/11
       Use of chemical and less-lethal specialty impact munitions.


         6. Use of Force Reporting
The report will analyze use of force reporting by OPD and mutual aid providers. The
review will determine whether or not these agencies followed applicable reporting
requirements, and the timeliness and completeness of this reporting.


          7. Criminal and Administrative Complaint Intake and Investigation
This report will review the following:

            Complaint intake systems
            Complaint investigations against known, unknown, or mutual aid officers
This review will not investigate citizen complaints filed with OPD or other agencies
regarding their officers or officers responding under mutual aid for the purposes of
establishing findings and recommendations for discipline.

Information received on the dedicated tip line will be logged, evaluated and sorted.
Information pertaining to the systems and protocols will be included in this review.
Individual complaint information will be referred to OPD IAD for appropriate follow up,
referral, and disposition.




Thomas C. Frazier, Frazier Group, L.L.C.




                                           87

                                                                         BEY000217
Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 112 of 145




                    APPENDIX 2
              Materials and Information
             Requested by Frazier Group




                               88

                                                          BEY000218
    Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 113 of 145




     DOCUMENTS AND INFORMATION
   REQUESTED FOR THIS INVESTIGATION
NOTE: During the course of the Frazier Group Investigation, the following
documents and information were requested from the Oakland Police Department.
Most, but not all, of these requests were filled.


    1. United States District Court, Northern District of California Master Case No.
       C00-4599 THE (JL). Settlement Agreement Re: Pattern and Practice Claims

    2. Oakland Police Dept. Negotiated Settlement Agreement 16th Semi-Annual
       Report August 1, 2010 – January 31, 2011

    3. Seventh Quarterly Report of the Independent Monitor for the Oakland Police
       Department. October 20, 2011

    4. United States District Court, Northern District of California Case No.C03-2961
       TEH (JL). Stipulation and Order Approving Partial Settlement of Plaintiff’s
       Claims for Injunctive Relief.

    5. P25 Radio Performance Evaluation Proposal RCC Consultants, Inc. November
       28, 2011.

    6. City of Oakland, city administrator’s office memo dated October 18, 2011.
       ATTENTION OCCUPY OAKLAND DEMONSTRATORS

    7. OPD Frank Ogawa Plaza Log 13 October 0400 to 14 October 0400.

    8. OPD Frank Ogawa Plaza Log 15 October 0400 to 16 October 0400.

    9. Eighth Quarterly Report of the Independent Monitor for the Oakland Police
       Department. January 17, 2012

    10. XL Spreadsheet: Oct 25th 2011 Occupy Oakland Complaints source, summary,
        and disposition.

    11. OPD Complaint Memorandum, Form TF-3329 (Aug 09) - Blank Form

    12. Recommendations for First Amendment-Protected Events for State and Local
        Law Enforcement Agencies. USDOJ/Global Justice Information Sharing
        Initiative. December, 2011.



                                         89

                                                                         BEY000219
Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 114 of 145



13. First Amendment Events – Rights of Participants. USDOJ/Global Justice
    Information Sharing Initiative. December, 2011.

14. Roster/Categorical Summary/Log of all IA complaints received regarding Oct.
    25, 2011 and the Unit’s disposition/referrals (similar to an Excel spreadsheet or
    whatever they have available). Please identify which complaints have been
    determined “administrative” and which have been determined “criminal.”

15. Policies and criteria regarding the intake, review, and disposition/referral
    process.

16. Crime reports, supplements, evidence logs, photos-videos, diagrams, medical
    reports, regarding all criminal investigations related to Oct. 25, 2011.

17. CID policies and procedures regarding the investigations of criminal allegations
    of Oct. 25, 2011, only if any policies and procedures differ from standard, long-
    term practices.

18. After Action Reports authored by OPD.

19. Intelligence Reports indicating hostilities toward OPD.

20. Criminal Investigation Summary re Injury to xxxx.

21. After Action Reports authored by outside agencies.

22. All OPD Use of Force Reports or reporting on Supplemental Reports.

23. A Microsoft WORD compatible file copy of the Oakland PD Logo (patch).

24. A Microsoft WORD compatible file copy of the City of Oakland Logo – as it
   appears on City business cards.

25. All “Situational Update” emails for 10/25/11.

26. IA Complaint Unit log pages for 10/25/11 to 10/27/11.

27. Dispatcher IA complaint receipt script.

28. IA complaint memo.

29. Video analysis report prepared by SGT xxxx.

30. CID Occupy Oakland Criminal Report (to date).

                                       90

                                                                         BEY000220
Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 115 of 145




31. Audio of radio traffic (all related channels) from for the time periods from 0330
    to 1030 on 10/25, and 1330 01/25 to 0200 on 10/26. Please insure that the time
    periods and channels are identified.

32. All administrative messages, mobile computer (MDT) messages, public safety
    communications recorded phone calls to/from the following:

    xxxx
    xxxx
    EOC personnel/sections
    xxxx
    xxxx

33. City Attorney Opinion on mutual aid laws.

34. Tango Team records for 10/24, 10/25, and 10/26 Specifically:

              Less lethal weapons check-out
              “roll out” bags checkout
              Specific inventory lists of less lethal weapons and munitions issued
               to each TT member
              Specific lists by TT member of replacement munitions necessary
               after both A and B shifts on 10/25

35. Any records of OPD attempts to contact mutual aid agencies to both identify
   their personnel who were at 14th and Broadway or the immediate vicinity the
   night of 10/25, and OPD requests for reports, accounts of less lethal and use of
   force, injuries and crimes committed against their personnel, and videos from
   other agencies. This includes emails, memos, logs of phone calls, etc.

36. The document that SGT xxxx re the area of 7th and Washington submitted “up
   the chain” that was returned to him.

37. All video from the 7th/8th St region and Washington St, during the times of
   confrontation with protesters.

38. The first versions of the Use of Force report(s) CAPT Whent received from Sgt.
    xxxx in IAD.

39. The first versions of the After Action reports CAPT Whent received from
    command personnel who worked 10/25.

40. Training files for IAD intake and IAD investigative personnel.



                                       91

                                                                      BEY000221
Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 116 of 145



41. Provide a detailed chronology with dates, times and personnel involved,
    regarding planning process - October 25, 2011.

42. Documents defining planning “accountability” (approval) for October 25, 2011.

43. Specific documents outlining “mutual aid” missions briefed to all outside
    agencies.

44. Accurate accounting of all mutual aid agencies, personnel and times - who
    responded to October 25, 2011 – both A and B Watches.

45. Documents specifically detailing, munitions assigned to OPD Tango Teams for
    October 25, 2011; those returned by Tango Teams following October 25, 2011;
    and amounts/ types of munitions replenished and, to whom (by name) within
    Tango Teams.

46. Detailed training syllabus regarding crowd management and crowd control
    policy (including Power Point instructional aides) and tactical training prior to
    Mehserle. Who provided training (by name), how long, who attended etc. (any
    training provided to command/executive staff).

47. Findings of 2003 Port, use of force incident that led to current III-G Policy.

48. Any and all copies of AARs provided by (1) OPD (2) Allied Agencies re:
    October 25, 2011.

49. Any and all documents describing total number of use of force incidents (all
    agencies including OPD): (1) physical restraints; (2) impact weapons –
    batons; (3) less lethal impact munitions – types; (4) chemical agents – types;
    (5) any other devices deployed, e.g., SCAT munitions, smoke etc.

50. P25 Radio Performance Evaluation Proposal. RCC Consultants, Inc.
    November 28, 2011.

51. All of the Tango Team’s reporting 1/28/12 and the ordinance log from the
    range, i.e., how much was checked out/replenished.

52. Training and job assignment (including length of assignment) records for IAD
    investigators and command personnel.

53. Job assignment (including length of assignment) records for IAD intake
    personnel.


                                        92

                                                                         BEY000222
Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 117 of 145



54. Updated CID investigation of xxxx, and any CID case documentation regarding
    the xx, xxxxxx, xxxxxx incidents. In addition, the same docs for the officer who
    is viewed on the video.

55. An updated roster of all Occupy Oakland related IAD complaints that are being
    investigated in IAD, and who is assigned to them.

56. Sgt. XXXX video analysis report.

57. Any updated AA reports since the first submissions regarding both the A and B
    shifts from 10/256/11.

58. Any updated Use of Force reports for 7th/8th & Washington, events after the xx
    incident at 14th/Broadway, Snow Park, and the xx incident. Use of Force
    reports regarding the xx and the xxxxxx incidents.

59. Any records (email) regarding requests for submission of AA reports to the
    authors. Including any guidelines, time lines, or other direction.

60. Written guidelines regarding the circumstances when an IAD complaint shall be
    referred to CID, the process, and the authority. Any guidelines or policy
    regarding the interaction between IAD and CID when a criminal allegation
    against a member of OPD is being investigated.

61. Any documents that outline notification or requests to any other law
    enforcement agencies about criminal investigations involving OPD personnel,
    related to OCCUPY OAKLAND.

62. Any documents (emails, handouts, documentation of conversation, PP) that
    were provided to mutual aid (MA) agencies in advance about the policy/process
    to utilize if MOR or criminal complaints were observed or reported to MA
    personnel while at OCCUPY OAKLAND incidents.

63. Documents that outline how/who determines findings of IAD investigations, and
    how/who contributes to the determination of discipline in sustained cases?

64. In-house training checklists for IAD Investigative personnel and IAD intake.

65. Federal Monitor Eighth Quarterly Report (July-September 2011) dated 17
   January 2012.

66. Use of Force Coordinator Interview Questions 18 October 2011.

67. OPD Order of merit List Interest/Removal Form.

68. Use of Force Coordinator Candidate List 18 October 2011.

                                       93

                                                                      BEY000223
Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 118 of 145




69. OPD C.I.D. / Lab Reports re xxxx analysis (4 documents) Internal

70. Internal Affairs Policy and Procedure 11 – Acceptance and Processing of
   Complaints related to the Occupy Oakland Operations.


71. Police Reports
         a. Any report(s) describing the cause/mechanism of injury to xxxx.
         b. OPD incident investigation summary regarding incident that occurred
             on east side of Occupy movement in FOP Park.
         c. Arrest reports for A-Watch and B-Watch on Oct 25, 2011.
         d. Medical/EMT treatment reports describing injuries to xxxx.
         e. Evidence Reports containing recovered police munitions and protester
             weapons.
         f. Supplemental reports authored by OPD regarding use of force.
         g. Un-redacted version of OPD A-Watch IAP, Operations Plan and any
             annexes.
         h. Un-redacted version of OPD B-Watch IAP, Operations Plan and any
             annexes.
          i. Interview of OPD Officer xxxx actions at 14th and Broadway.
          j. OPD list of personnel authorized to carry specialized munitions?
              (Chemical agents, less-lethal munitions and Flash and Sound
              Distraction Devices), and what they are authorized to carry.
          k. Mutual Aid Resources Supplemental Reports submitted to OPD
              describing: actions while deployed; use of force; number of less-lethal
              munitions expended; chemical agents deployed; injuries to citizens
              and officers; who approved deployment.
          l. Copy of interview of xxxx standing adjacent to xxxx?

72. Policies
         a. Less-lethal training outline/Bulletins
         b. Chemical agent Training Bulletins
         c. Use of Force investigation protocols
         d. Use of Force review and approval
         e. Crowd Management

73. Planning
        a. Specific documentation indicating who requested OPD to start
           planning for removal of tent encampments in Frank Ogawa Park.
             1) Specific date the request was made (e.g. any electronic
                messages and written memos indicating date request made to
                OPD).


                                       94

                                                                       BEY000224
Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 119 of 145



        b. List of City planners including Fire Department and other agencies
           involved in planning – by name of individuals. How often did planning
           meetings occur? Were COP and DCs involved in planning?
        c. Any briefings regarding status of planning to City Administrator? How
           often and who provided details?
        d. Was City Attorney Office represented in planning meetings?
        e. Copies of all emails and/or text messages between Chief of Police
           and City Attorney, City Attorney and Mayor, Chief of Police and Mayor
           that have been provided to any other entity by request, including FOIA.

74. Deployment
        a. Specifically what resources (agencies) by name, agency and
           assignment were behind the barricades at 14th and Broadway at time
           xxxx was injured?
        b. Who by name, agency and assignment deployed any less-lethal
           impact munitions, chemical agents and/or other munitions at 14th and
           Broadway at time xxxx injured? Who authorized use of these
           munitions?
        c. Who provided Unlawful Assembly announcements at 14th and
           Broadway at time of xxxx injury?
        d. What resources did OPD deploy at Snow Park?

75. Mutual Aid
        a. A-Watch and B-Watch Mutual Aid Resources provided to OPD
           (numbers of personnel and names of supervisors)
        b. When and who made formal OPD Mutual Aid resource request to
           Alameda County SD.
        c. Briefing format (instructions provided) – PPT provided by OPD to
           Mutual Aid Resources (A-Watch and B-Watch) prior to deployment.
        d. Missions described for A-Watch Mutual Aid resources
        e. Missions described for B-Watch Mutual Aid resources
        f. What agencies had “pathfinders” (OPD representatives) assigned to
           each Mutual Aid resources?

        g. OPD instructions to Mutual Aid providers regarding use of force and
           conduct.
        h. OPD Mutual Aid Command protocols (of responders)
        i. Any OPD MOUs/MOAs, Mutual Aid agreements regarding allied
           agency assistance?



                                     95

                                                                    BEY000225
Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 120 of 145



        j.   All recordings, including video, made by Mutual Aid responding
             departments, particularly Palo Alto. This includes body-worn cameras,
             and all video from vehicles, mobile command posts, and handheld.


76. Training
         a. During 2011 - specific dates and hours: crowd control, less-lethal
            munitions, chemical agent deployment, OPD crowd control policy,
            squad tactics, community relations, First Amendment, legal issues
            provided to OPD police officers.
         b. During 2011 - specific dates and hours: Supervisors, Lieutenants,
            Captains, Deputy Chiefs and Chief regarding the aforementioned, but
            most importantly regarding: crowd management, planning, incident
            command, unusual occurrence strategies, mutual aid and supervisory
            responsibilities involving use of force investigation.
         c. Specific command and control training in crowd management and
            crowd control for Captains, Deputy Chiefs, and the Chief.
         d. Any course syllabi for aforementioned.
         e. Who provided training?


77. Tactics
         a. How many arrests were made during A-Watch and B-Watch and for
            what?
         b. How many arrestees were from outside Oakland area?


78. Decision Making
        a. Who was the Department Commander during A and B watches?
        b. Location of the Incident Commander when xxxx injured?
        c. Location of the Operations Section Chief when xxxx was injured?
        d. What supervisors approved deployment of less-lethal munitions,
           chemical agents?
        e. What supervisors declared an Unlawful Assembly and how?
        f. When was the xxxx incident categorized as a level I investigation and
           by who?
        g. Describe rationale for unlawful assembly announcement at 14th and
           Broadway prior to xxxx injury.




                                      96

                                                                     BEY000226
  Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 121 of 145



 79. Use of Force
         a. Total use of force reports by all agencies. Types of force, location and
             time of day for October 25, 2011.
         b. OPD list of “authorized” specialized munitions (chemical agents, less-
             lethal impact munitions, Flash and Sound Distraction Devices - FSD)
         c. OPD list of “authorized” munitions for crowd control.
         d. Were there any FSD devices deployed during A and B Watches? If so,
             how many of each type of munition, and by which officers. Who
             approved this use?
         e. Total amounts, type of ordinance and agencies utilized on both A and
             B Watches, October 25, 2011 (ordinance includes: chemical agents,
             less-lethal impact munitions, rifle launched, 37 and 40mm type, hand
             thrown devices e.g., chemical, impact munitions and FSDs.


 80. City Government
         a. Who initially approved Occupy encampment in FOP Park?

        b. Who withdrew permission for Occupy to continue encampment in FOP
           Park?
        c. Who and how were announcements of revocation of permission for
           Occupy group distributed?
        d. Copies of Announcement by City to occupy?
        e. Any reports authored by Public Works regarding Occupy activities.


 81. Follow-Up Questions

NOTE: All requests are for October 25, 2011

a. Morning operation
   i) How many total arrests were made?
   ii) How many reported use of force incidents during the morning operation?
   iii) How many less-lethal specialty impact munitions were deployed?
   iv) How many and types of chemical agents deployed?
   v) How many documented injuries to Officers?
   vi) How many documented injuries to community/protesters/etc.?

b. Evening operation
   i) How many total arrests were made?
   ii) How many reported use of force incidents during the morning operation?
   iii) How many less-lethal specialty impact munitions were deployed?
   iv) How many and types of chemical agents deployed?
   v) How many documented injuries to Officers?

                                       97

                                                                      BEY000227
  Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 122 of 145



   vi) How many documented injuries to community/protesters/etc.?

c. During B-Watch/FOP Park, how many total OPD personnel were deployed at
   14th and Broadway (2030 hours?)

d. During B Watch/FOP Park, how many mutual aid personnel were deployed at
   14th and Broadway (2030 hours?)

e. During B Watch/FOP Park, how many Tango Team personnel were deployed at
   14th and Broadway (2030 hours?)

f. Total OPD sworn staffing (Department)?

g. Total OPD civilian staffing (Department)?




                                      98

                                                                    BEY000228
Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 123 of 145




                    APPENDIX 3
       Meetings and Interviews Conducted
      By Frazier Group for this Investigation




                               99

                                                          BEY000229
     Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 124 of 145




              MEETINGS AND INTERVIEWS

                           MEETINGS HELD

        PERSON                    POSITION                         DATE(S)

Ms. Jean Quan             Mayor                          12/29/11
Ms. Deanna Santana        City Administrator             12/29/11
                                                         1/24/12
                                                         1/26/12
                                                         2/14/12
                                                         2/16/12
Mr. Howard Jordan         Chief of Police                12/29/11,1/24/12,2/29/12
Mr. Michael Yeoll         OPD (Retired)/Investigator     3/1/12

                                                         2/16/12
Mr. Robert Warshaw        Federal Monitor                1/26/12
                                                         2/15/12
Mr. Charles D. Reynolds   Deputy Federal Monitor         1/26/12
                                                         2/15/12
Ms. Rocio Fierro          Supervising Deputy City        2/14/12
                          Attorney

Ms. Linda Lye             ACLU                           2/28/12
Ms. Rachel Lederman       National Lawyers Guild         2/28/12
Mr. Brian Stretch         First Assistant US Attorney,   2/28/12
                          Northern District of
                          California
Ms. Susan Badger          Assistant US Attorney/Civil    2/28/12
                          Rights Division, Northern
                          District of California
Mr. Patrick Caceres       Manager and Policy             2/29/12
                          review/Oakland Civilian
                          Police Review Board
Ms. Karen Tom             Attorney/Investigator,         2/29/12
                          Oakland Civilian Police
                          Review Board
Mr. George Hart           Retired OPD Chief (20 yrs.)    3/19/12
Mr. Jim Chanin            Attorney                       2/29/12




                                      100

                                                                      BEY000230
      Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 125 of 145




                              INTERVIEWS*


          PERSON                  POSITION                       DATE(S)

Jeff Israel*              Deputy Chief OPD/Field      12/29/11
                          Ops 1
Anthony Toribio*          Interim Deputy              12/29/11
                          Chief/Assistant Chief       2/29/12
David Elzey*              LT OPD/Internal Affairs     12/30/11
                                                      3/1/12
Paul Figueroa*            CAPT/OPD Internal Affairs   12/30/11
                          Commander
Ms. Kristen Burgess-      OPD Police Programs and     1/10/12
Mederios                  Performance Auditor
David Carmen              SGT OPD - Patrol/East       1/10/12
                          Oakland
Eric Breshears*           OPD Deputy Chief/Field      1/11/12
                          Ops 2
Ms. Danielle Outlaw       LT OPD/IA Administrative    1/11/12
                                                      3/1/12
                                                      2/15/12
Ms. Drennon Lindsey       LT OPD/Major Crimes         1/11/12
                          Unit 2
Jimmy Wong                SGT OPD/IA Investigator     1/11/12
                                                      1/24/12
James Rullamas            SGT OPD/Major Crimes        1/11/12
                          Unit 2                      2/29/12
                                                      2/15/12
Mike Reilly               SGT OPD/Intel Division      1/11/12
                          Leader
Inez Ramirez III          SGT OPD/Special             1/11/12
                          OCCUPY OAKLAND Video
                          Project
                                                      2/15/12
Ed Tracey                 CAPT OPD/Training           1/25/12
                          Division
Sean Whent                CAPT OPD/Risk               1/26/12
                          Management
Sean Whent                Acting Deputy Chief         2/15/12
                                                      2/29/12
                                                      2/15/12




                                     101

                                                                    BEY000231
      Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 126 of 145



Ms. Regina Harris-Gilyard       Public Safety                  2/15/12
                                Communications
                                Supervisor


Mr. Arturo Sanchez             Assistant to City               5/11/12
(telephone interview)          Administrator



*NOTE: With the exception of those persons noted with an asterisk (*), the
following preamble was read to each person prior to the beginning of the
interview:

   We are members of the Frazier Group commissioned by the Oakland City
    Administrator to conduct a review of the events of October, 25, 2011 regarding the
    Occupy movement.

   The review we are conducting will result in a public report.

   We have been made aware you have information regarding the October 25, 2011
    incident and that you are not a subject officer to an internal investigation regarding
    the Occupy movement.

   The Chief of Police is in support of the Frazier Group Review, as directed by the City
    Administrator.

   The Review will focus on: Planning, Policies, Training, Command, Operations,
    Mutual Aid, Reporting, Use of Force, Personnel Complaint Intake Processing and
    Accountability.

   The interviews are not recorded nor transcribed.

   The interviews are voluntary and not compelled.

   If, at any time you feel uncomfortable answering questions please advise us and we
    will move on to another question.

   The interview will last approximately an hour.

   Do you have any questions?

   Are you willing to speak to us?

                                            102

                                                                             BEY000232
      Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 127 of 145




   Could you please state and spell your name and assignment.

   Please describe your primary role on October 25, 2011.




                                         103

                                                                 BEY000233
Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 128 of 145




                    APPENDIX 4
    Identifying Patches of Law Enforcement
   Organizations Involved on October 25, 2011




                               104

                                                          BEY000234
Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 129 of 145




                               105

                                                          BEY000235
Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 130 of 145




                               106

                                                          BEY000236
Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 131 of 145




                               107

                                                          BEY000237
Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 132 of 145




                               108

                                                          BEY000238
Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 133 of 145




                               109

                                                          BEY000239
Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 134 of 145




                               110

                                                          BEY000240
Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 135 of 145




                               111

                                                          BEY000241
Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 136 of 145




                    APPENDIX 5


                      Oakland PD
                    Comparative Data




                               112

                                                          BEY000242
       Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 137 of 145




                          COMPARATIVE DATA

          Police Department Size Comparisons*
                  California Cities - 2010

City             Population        Sworn Officers    Civilian LE FTE   Sworn per
                                                                       1,000
                                                                       population
Fresno           484,734           793               214               1.64
Long Beach       462,267           889               363               1.92
Los Angeles      3,841,707         9,858             2,896             2.57
Oakland          409,723           674               261               1.64
Sacramento       472,469           696               323               1.47
San Diego        1,313,433         1,863             653               1.42
San Francisco    818,594           2,250             379               2.75
San Jose         970,252           1,259             365               1.30



                OPD Staffing and Violent Crime*
YEAR             TOTAL LE          SWORN             CIVILIAN          UCR
                 PERSONNEL**       STRENGTH          STAFF FTE         REPORTED
                                                                       VIOLENT
                                                                       CRIME***

2000             1131              737               394               5,038
2005             1019              730               289               5,692
2010             935               674               261               6,297

       *Data extracted from FBI Uniform Crime Reports (UCR)
       ** Total strength is sworn plus PD civilian personnel
       *** UCR defines “Violent Crime” as including Murder, Forcible Rape, Robbery,
           and Aggravated Assault

OPD Percent of personnel changes 2000 – 2010:

Total Personnel (1131 to 935): - 17%
Sworn Personnel (737 to 674): - 9%
Civilian Staff (394 to 261):   - 34%

Oakland UCR Violent Crime reported 2000 – 2010: 5,038 to 6,297: + 25%

                                           113

                                                                        BEY000243
Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 138 of 145




                    APPENDIX 6




                   Frazier Group LLC
                   Investigative Team


                       Members
                 Biographical Sketches




                               114

                                                          BEY000244
     Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 139 of 145




                         THOMAS C. FRAZIER

Tom Frazier served as Executive Director of the Major Cities Police Chiefs Association
from 2001-2010, representing the Chiefs of the sixty-three largest police agencies in the
United States and Canada. He has been on the Federal Monitor Team of United
States Department of Justice (USDOJ) Consent Decrees for both the City of Los
Angeles and the City of Detroit, specializing in Use of Force, Departmental Policy, and
Training.   He is the President of Frazier Group LLC.

Prior to creation of Frazier Group, he was
Director of the USDOJ’s Office of
Community Oriented Policing, a ten billion
dollar grant program created to put 100,000
police officers on the streets of America.

During his thirty-two years of sworn service,
he served Police Commissioner of
Baltimore, Maryland from 1994-1999.
While in that position he was responsible
for the overall operation of the police
department. Signature programs included
3-1-1,     Departmental      Reorganization,
CrimeStat, and a significant reduction in
crime. From 1967 to 1994 he served in
every rank through Deputy Chief in the San
Jose, California Police Department.       He
was Chief of Patrol, Chief of Detectives,
Chief of Administration, Chief of Technical
Services, Director of Communications, and Tactical Division Commander among
others.. During his career has served in Internal Affairs, Special Weapons and Tactics,
Planning and Research, Field Training, the City Manager’s Office, and Criminal
Intelligence.

He served in the U.S. Army in Viet Nam as a Military Intelligence officer, and was
awarded the Combat Infantryman’s Badge, the Bronze Star, and the Air Medal.

He is Past President of the Board of Directors of the Police Executive Research Forum,
and Past Chairman of the Board of the Baltimore-Washington HIDTA. He holds a
Masters in Criminal Justice Administration from San Jose State University, and has
instructed internationally on a range of tactical and community policing topics. He has
served on a number of advisory boards to the Department of Justice and the
Department of Homeland Security such as Global Intelligence Working Group, the
Criminal Intelligence Coordinating Committee, the ITACG Advisory Committee, and the
Fusion Center Management Group.


                                          115

                                                                          BEY000245
     Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 140 of 145




                      MICHAEL R. HILLMANN

Deputy Chief Michael R. Hillmann retired from the Los Angeles Police
Department (LAPD) in September 2008, following 42 years of service.
The majority of his career has been focused on special operations
including city-wide gang enforcement, Civil Disorder and Crowd
Control, Special Weapons and Tactics (SWAT), Emergency
Management, Special Event Planning and Aviation Support (Air
Support Division). His last assignment was Special Assistant to the
Office of Chief of Police.

In 1976, Deputy Chief Hillmann developed the Department’s Crisis Negotiation Team
(CNT), in 1983 the Tactical Intelligence Support (TOC) model for the 1984 Los Angeles,
Summer Olympic Games and the Department’s Mobile Field Force (MFF) program
following the 1992 civil unrest in Los Angeles. He has instructed numerous law
enforcement and military personnel in the subject areas of SWAT, Hostage Rescue,
Tactical Supervision, Civil Disorder and Crowd Control, Use of Force, Field Tactics,
Special Event Planning, Unusual Occurrence Management and Critical Incident
Decision Making (Command Officers).

Beginning in 1981, Deputy Chief Hillmann was assigned by the Chief of Police as
liaison to Department of Defense special operations units. During this period he
interacted with many Joint Special Operations Command Tier Groups providing training
and special mission support. Many LAPD/ DOD support functions were provided
throughout the following years and continue to this day. Beginning in 2002, Deputy
Chief Hillmann was responsible for reconstituting City-wide gang enforcement
operations that included responsibility for approximately 39,000 documented gang
members.

Following his retirement from LAPD in 2008, he was selected as Assistant Sheriff for
the Orange County Sheriff-Coroner Department (OCSD) to assist in revitalizing the
organization following criminal indictments of the former administration. Due to budget
deficits, in February 2010, Assistant Sheriff Hillmann's position was eliminated. During
the nearly, one and a half years with OCSD, Assistant Sheriff Hillmann exercised
executive management over Field Operations and Investigative Services Command.
This command included patrol functions for 12 contract cities, Harbor Patrol for three
harbors, Airport Security for John Wayne Airport, Counter-terrorism (Joint Terrorism
Task Force), Special Weapons and Tactics, Aviation Operations, Emergency
Management, Mutual Aid Coordinator, Investigative Services and Gang Enforcement.




                                          116

                                                                         BEY000246
     Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 141 of 145




Currently, Mr. Hillmann is a law enforcement consultant and is assisting the Federal
Emergency Management Administration (FEMA) in development of a national SWAT
Resource Typing model. Additionally, he is currently a panel member constituted by the
City of Los Angeles to examine security issues at the Los Angeles International Airport.

Mr. Hillmann possesses a FBI Secret Clearance and Bachelor of Arts Degree from the
University of Redlands, California.




                                          117

                                                                         BEY000247
      Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 142 of 145




                          DONALD K. ANDERS
Deputy Chief Donald K. Anders retired from the San Jose Police Department in June,
2010 after thirty – two years of service. His diverse
career included command of the major bureaus of the
department as well as its’ most prestigious and sensitive
units, including Special Operations and Internal Affairs.
His command at retirement was Deputy Chief of the
Bureau of Investigations.

Throughout his career Chief Anders was selected for
increasingly responsible and sensitive assignments. He
was a Field Training Officer and member of the Special
Action Unit (SWAT) as a Deputy Sheriff in the Monterey
County Sheriff’s Department. Upon his transfer to SJPD
he       promoted rapidly to Lieutenant where he
commanded the Internal Affairs Unit, the Narcotics and
Covert Investigations Unit, and the Robbery Unit.

As a Captain Mr. Anders served in the Bureau of
Administration, with Personnel, Training, and Fiscal
under his command. He was transferred to the Bureau of Investigations where he
served as Acting Chief.        Homicide, Gang Investigations, Assaults and Juvenile,
Narcotics, Robbery, Sexual Assaults, Burglary, Financial Crimes, and Auto Theft were
under his command. Upon his assignment to the Bureau of Field Operations he
commanded the Southern Patrol Division, and subsequently the Special Operations
Division. The Special Operations Division included the Violent Crimes Enforcement
Team, the METRO Unit (downtown covert), Traffic Enforcement, and the MERGE Unit.
MERGE responsibilities included SWAT, VIP protection, high risk and
hostage/barricade response, crowd control and similar assignments. Canine, Explosive
Ordinance Demolition, and Hostage Negotiators were attached to MERGE as well. As
Special Operations Commander he commanded virtually all of the City’s major events,
VIP visits, festivals, demonstrations, parades, and other large gatherings.

As a Deputy Chief he provided executive leadership and management for the Bureau of
Field Operations, with all of its responsibilities of patrol service delivery, Community
Oriented Policing, special events, and Special Operations. As Chief of the Bureau of
Investigations he exercised the same responsibilities for all line investigative operations.
As Chief of the Bureau of Technical Services he provided leadership and guidance to
the 9-1-1 Communications Center, and the Data Systems Development Unit.




                                            118

                                                                             BEY000248
     Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 143 of 145




Chief Anders holds a Masters of Arts in Education from San Diego State University, and
a Bachelors of Arts in Management from Saint Mary’s College. He is a graduate of the
171st Session of the FBI National Academy, the Senior Management Institute for Police,
and the California P.O.S.T. Command College. He served as an Adjunct Professor at
San Jose State University, and taught over 1500 students in the P.O.S.T. certified
Internal Affairs Investigation and Command courses.

He was elected Speaker of Command College Class #24, holds an Advanced
Certificate from California P.O.S.T., is a P.O.S.T. Certified Academy Instructor, and
received both the SJPD Hazardous Duty Award and the National Exchange Club Blue
and Gold Wounded-in-Service Award.




                                         119

                                                                        BEY000249
     Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 144 of 145




                   RICHARD L. CASHDOLLAR
During his first career, Captain Cashdollar served twenty-six years of active duty in the
U.S. Coast Guard. His tours of duty included
operational commands afloat and ashore, as well
as sensitive political and diplomatic assignments
with the State Department, the Justice
Department, the Office of the Vice President, and
the Executive Office of the President. He
developed and supervised an eleven-agency
Intelligence Fusion Center responsible for all
tactical drug intelligence in the Caribbean during
the height of the drug war in the mid-eighties, and
served as Commander of the U.S. Coast Guard
Group headquartered in Mobile Alabama for a
three-year tour of duty from 1990 to 1993. During
most of his career he held a Top Secret security
clearance with special background investigation.

During his second career, he served over eleven
years as Executive Director of Public Safety for the City of Mobile, AL. He was
responsible for Mobile’s Police and Fire-Rescue Departments, supervising two
professional Chiefs with over 1,100 sworn first responders. He was also program
manager for the City’s Municipal Court and Animal Control Departments, and managed
a nearly $180 Million public safety budget. During this period he also served three terms
as Chairman of the Board of Directors of the Mobile County Emergency Management
Agency. Under his guidance at EMA, the organization adopted Incident Command and
developed an active Weapons of Mass Destruction Task Force in a system that
coordinated the activities of over 50 agencies in a NIMS/ICS all-threat environment –
five years before these command and coordination initiatives were mandated by the
Department of Homeland Security in the original National Response Plan.

Director Cashdollar is a 1968 graduate of the U.S. Coast Guard Academy, and holds a
Master’s Degree (with high honors) in Business Administration from the University of
Miami. He is a graduate of the FBI Academy’s National Executive Institute, Class XVII.
He served as Chair of the International Association of Chiefs of Police (IACP) Standing
Public Safety Director’s Committee for three terms, and as a member of IACP’s
Homeland Security Committee for four years.

Captain Cashdollar has served as a Senior Advisor to the Major Cities (Police) Chiefs
Association since 2005, and has represented the Chiefs in numerous DHS and FEMA
initiated projects. In addition he also serves as MCC’s representative to the National
Homeland Security Consortium and the EMAC Advisory Group.

                                          120

                                                                          BEY000250
Case 3:14-cv-01626-JSC Document 175 Filed 06/20/19 Page 145 of 145




                               121

                                                          BEY000251
